Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of

August 13, 2019

Among

UGI ENERGY SERVICES, LLC

The Lenders Party Hereto

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Administrative Agent and Collateral Agent

CREDIT SUISSE LOAN FUNDING LLC,

JPMORGAN CHASE BANK, N.A.,

CITIZENS BANK, N.A.,

PNC CAPITAL MARKETS LLC

and

WELLS FARGO SECURITIES, LLC

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I DEFINITIONS      1  

SECTION 1.01.

   Defined Terms      1  

SECTION 1.02.

   Classification of Loans and Borrowings      34  

SECTION 1.03.

   Terms Generally      34  

SECTION 1.04.

   Accounting Terms; GAAP; Pro Forma Calculations      34  

SECTION 1.05.

   Status of Obligations      35  

SECTION 1.06.

   Interest Rates; LIBOR Notification      35   ARTICLE II THE CREDITS      36  

SECTION 2.01.

   Commitments      36  

SECTION 2.02.

   Loans and Borrowings      36  

SECTION 2.03.

   Requests for Borrowings      36  

SECTION 2.04.

   Intentionally Omitted      37  

SECTION 2.05.

   Intentionally Omitted      37  

SECTION 2.06.

   Intentionally Omitted      37  

SECTION 2.07.

   Funding of Borrowings      37  

SECTION 2.08.

   Interest Elections      38  

SECTION 2.09.

   Termination of Commitments      39  

SECTION 2.10.

   Repayment and Amortization of Loans; Evidence of Debt      39  

SECTION 2.11.

   Prepayment of Loans      39  

SECTION 2.12.

   Fees      42  

SECTION 2.13.

   Interest      42  

SECTION 2.14.

   Alternate Rate of Interest      43  

SECTION 2.15.

   Increased Costs      44  

SECTION 2.16.

   Break Funding Payments      45  

SECTION 2.17.

   Taxes      45  

SECTION 2.18.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      49  

SECTION 2.19.

   Mitigation Obligations; Replacement of Lenders      50  

SECTION 2.20.

   Incremental Term Loans      51  

SECTION 2.21.

   Refinancing Facilities      52  

SECTION 2.22.

   Defaulting Lenders      53   ARTICLE III REPRESENTATIONS AND WARRANTIES     
54  

SECTION 3.01.

   Organization; Powers; Subsidiaries      54  

SECTION 3.02.

   Authorization; Enforceability      54  

SECTION 3.03.

   Governmental Approvals; No Conflicts      54  

SECTION 3.04.

   Financial Condition; No Material Adverse Change      54  

SECTION 3.05.

   Properties      55  

SECTION 3.06.

   Litigation, Environmental and Labor Matters      55  

SECTION 3.07.

   Compliance with Laws and Agreements      55  

SECTION 3.08.

   Investment Company Status      56  

SECTION 3.09.

   Taxes      56  

SECTION 3.10.

   ERISA      56  

SECTION 3.11.

   Disclosure      56  

SECTION 3.12.

   Federal Reserve Regulations      56  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page  

SECTION 3.13.

   Liens      56  

SECTION 3.14.

   No Default      56  

SECTION 3.15.

   No Burdensome Restrictions      56  

SECTION 3.16.

   Solvency      57  

SECTION 3.17.

   Anti-Corruption Laws and Sanctions      57  

SECTION 3.18.

   EEA Financial Institutions      57  

SECTION 3.19.

   Plan Assets; Prohibited Transactions      57  

SECTION 3.20.

   Collateral Documents      57  

SECTION 3.21.

   Material Property      57  

SECTION 3.22.

   Patriot Act      58  

SECTION 3.23.

   Beneficial Ownership Certification      58  

SECTION 3.24.

   Designation as Senior Debt      58   ARTICLE IV CONDITIONS      58  

SECTION 4.01.

   Effective Date      58   ARTICLE V AFFIRMATIVE COVENANTS      60  

SECTION 5.01.

   Financial Statements and Other Information      60  

SECTION 5.02.

   Notices of Material Events      62  

SECTION 5.03.

   Existence; Conduct of Business      62  

SECTION 5.04.

   Payment of Obligations      62  

SECTION 5.05.

   Maintenance of Properties; Insurance      63  

SECTION 5.06.

   Books and Records; Inspection Rights      63  

SECTION 5.07.

   Compliance with Laws and Material Contractual Obligations      64  

SECTION 5.08.

   Use of Proceeds      64  

SECTION 5.09.

   Subsidiary Guaranty      64  

SECTION 5.10.

   Maintenance of Ratings      66  

SECTION 5.11.

   Post-Closing Conditions      66  

SECTION 5.12.

   Further Assurances      66   ARTICLE VI NEGATIVE COVENANTS      67  

SECTION 6.01.

   Indebtedness      67  

SECTION 6.02.

   Liens      68  

SECTION 6.03.

   Fundamental Changes and Asset Sales      69  

SECTION 6.04.

   Investments, Loans, Advances, Guarantees and Acquisitions      71  

SECTION 6.05.

   Swap Agreements      72  

SECTION 6.06.

   Transactions with Affiliates      72  

SECTION 6.07.

   Restricted Payments      73  

SECTION 6.08.

   Restrictive Agreements      73  

SECTION 6.09.

   Junior Indebtedness and Agreements      74  

SECTION 6.10.

   Sale and Leaseback Transactions      74  

SECTION 6.11.

   Financial Covenant      75  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page   ARTICLE VII EVENTS OF DEFAULT      75  

SECTION 7.01.

   Events of Default      75   ARTICLE VIII THE ADMINISTRATIVE AGENT      77  

SECTION 8.01.

   Authorization and Action      77  

SECTION 8.02.

   Administrative Agent’s Reliance, Indemnification, Etc.      79  

SECTION 8.03.

   Posting of Communications      80  

SECTION 8.04.

   The Administrative Agent Individually      81  

SECTION 8.05.

   Successor Administrative Agent      82  

SECTION 8.06.

   Acknowledgments of Lenders      83  

SECTION 8.07.

   Collateral Matters      83  

SECTION 8.08.

   Credit Bidding      83  

SECTION 8.09.

   Certain ERISA Matters      84   ARTICLE IX MISCELLANEOUS      85  

SECTION 9.01.

   Notices      85  

SECTION 9.02.

   Waivers; Amendments      86  

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver      88  

SECTION 9.04.

   Successors and Assigns      89  

SECTION 9.05.

   Survival      93  

SECTION 9.06.

   Counterparts; Integration; Effectiveness; Electronic Execution      93  

SECTION 9.07.

   Severability      94  

SECTION 9.08.

   Right of Setoff      94  

SECTION 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process      94  

SECTION 9.10.

   WAIVER OF JURY TRIAL      95  

SECTION 9.11.

   Headings      95  

SECTION 9.12.

   Confidentiality      95  

SECTION 9.13.

   Material Non-Public Information      96  

SECTION 9.14.

   USA PATRIOT Act      97  

SECTION 9.15.

   Releases of Subsidiary Guarantors and Collateral      97  

SECTION 9.16.

   Interest Rate Limitation      98  

SECTION 9.17.

   No Advisory or Fiduciary Responsibility      98  

SECTION 9.18.

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      99
 

SECTION 9.19.

   Acknowledgement Regarding Any Support QFCs      99  

SECTION 9.20.

   Intercreditor Agreements      100  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

SCHEDULES:

     

Schedule 2.01

     –      Commitments

Schedule 3.01

     –      Subsidiaries

Schedule 5.09

     –      Certain Mortgaged Properties

Schedule 6.01

     –      Existing Indebtedness

Schedule 6.02

     –      Existing Liens

Schedule 6.04

     –      Existing Investments

Schedule 6.06

     –      Existing Affiliate Transactions

 

EXHIBITS:

     

Exhibit A

     –      Form of Assignment and Assumption

Exhibit B

     –      Subordination Terms

Exhibit C-1

     –      Form of U.S. Tax Compliance Certificate (Foreign Lenders That Are
Not Partnerships)

Exhibit C-2

     –      Form of U.S. Tax Compliance Certificate (Foreign Participants That
Are Not Partnerships)

Exhibit C-3

     –      Form of U.S. Tax Compliance Certificate (Foreign Participants That
Are Partnerships)

Exhibit C-4

     –      Form of U.S. Tax Compliance Certificate (Foreign Lenders That Are
Partnerships)

Exhibit D

     –      Form of Borrowing Request

Exhibit E

     –      Form of Interest Election Request

Exhibit F

     –      [Reserved]

Exhibit G

     –      Form of Solvency Certificate

Exhibit H

     –      Form of First Lien/First Lien Intercreditor Agreement

Exhibit I

     –      Form of First Lien/Second Lien Intercreditor Agreement

Exhibit J

     –      Form of Subsidiary Guaranty

Exhibit K

     –      Form of Security Agreement

Exhibit L

     –      Form of Perfection Certificate

Exhibit M

     –      Form of Perfection Certificate Supplement

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of August 13, 2019, among UGI
ENERGY SERVICES, LLC, the Lenders from time to time party hereto, and CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Acquisition Period” means any period, to the extent elected by the Borrower
with prior written notice to the Administrative Agent, commencing on the date
that any acquisition (whether by direct purchase, merger or otherwise and
whether in a single transaction or series of related transactions) of property
in which the value of the assets acquired is greater than or equal to
$250,000,000 is consummated through and including the last day of the second
full fiscal quarter following the date on which such acquisition is consummated;
provided that (i) no Acquisition Period shall commence at any time a Default or
Event of Default shall have occurred and be continuing, and (ii) there shall be
at least two full fiscal quarters between any two Acquisition Periods; provided
further that for up to three times during the term of this Agreement, only one
full fiscal quarter between any two Acquisition Periods shall be required.

“A/R Purchase Programs” has the meaning assigned to such term in the definition
of the term “Permitted Encumbrances”.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

“Acknowledgment of Grantors” has the meaning assigned to such term in the
Intercreditor Agreements.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Credit Suisse AG, Cayman Islands Branch (including
its branches and affiliates), in its capacity as administrative agent for the
Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning assigned to such term in the opening paragraph
hereof.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, an
Adjusted LIBO Rate or Alternate Base Rate

 



--------------------------------------------------------------------------------

floor, or otherwise, in each case, incurred or payable by the Borrower generally
to all lenders of such Indebtedness; provided that original issue discount and
upfront fees shall be equated to interest rate assuming a 4-year life to
maturity (e.g. 100 basis points of original issue discount equals 25 basis
points of interest rate margin for a four year average life to maturity); and
provided, further, that “All-In Yield” shall not include amendment fees, consent
fees, arrangement fees, structuring fees, commitment fees, underwriting fees,
placement fees, advisory fees, success fees, ticking fees, undrawn commitment
fees and similar fees (regardless of whether any of the foregoing fees are paid
to, or shared with, in whole or in part, any or all lenders), any fees not paid
or payable in the primary syndication of such Indebtedness or fees not paid or
payable generally to all lenders thereof ratably.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, for purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11 a.m. (London time) on such
day. If the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. If the Alternate Base Rate is
being used as an alternate rate of interest pursuant to Section 2.14(a) hereof,
then the Alternate Base Rate shall be the greater of clauses (a) and (b) above
and shall be determined without reference to clause (c) above. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, as the case may be. For the avoidance of doubt,
if the Alternate Base Rate as determined pursuant to the foregoing would be less
than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable ECF Percentage” means, as of the last day of an Excess Cash Flow
Period, (a) if the Consolidated Total Leverage Ratio is greater than 4.00:1.00,
75%, (b) if the Consolidated Total Leverage Ratio is less than or equal to
4.00:1.00 and greater than 2.375:1.00, 50%, and (c) if the Consolidated Total
Leverage Ratio is less than or equal to 2.375:1.00, 0%.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
the Initial Term Loans, a percentage equal to a fraction the numerator of which
is such Lender’s Initial Term Commitment and the denominator of which is the
aggregate of all Initial Term Commitments of all Initial Term Lenders (and,
after the Initial Term Loans shall be made hereunder, a percentage equal to a
fraction the numerator of which is such Lender’s outstanding principal amount of
the Initial Term Loans and the denominator of which is the aggregate outstanding
principal amount of the Initial Term Loans of all Initial Term Lenders),
provided that, in the case of Section 2.22 when a Defaulting Lender shall exist,
any such Defaulting Lender’s Initial Term Commitment shall be disregarded in the
calculation, and (b) with respect to the Incremental Term Loans, a percentage
equal to a fraction the numerator of which is such Lender’s Incremental Term
Commitment and the denominator of which is the aggregate of all Incremental Term
Commitments of all Incremental Term Lenders (and, after the Incremental Term
Loans shall be made hereunder, a percentage equal to a fraction the numerator of
which is such Lender’s outstanding principal

 

2



--------------------------------------------------------------------------------

amount of the Incremental Term Loans and the denominator of which is the
aggregate outstanding principal amount of the Incremental Term Loans of all
Incremental Term Lenders), provided that, in the case of Section 2.22 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Incremental Term
Commitment shall be disregarded in the calculation.

“Applicable Rate” means, for any day, (i) with respect to any Eurodollar Loan,
3.75% per annum and (ii) with respect to any ABR Loan, 2.75% per annum; provided
that from and after the third Business Day after the date on which the
Administrative Agent shall have received the applicable financial statements and
a compliance certificate pursuant to Section 5.01(c) calculating the
Consolidated Total Leverage Ratio in respect of the first full fiscal quarter
ending after the Closing Date, the “Applicable Rate” for the Loans shall be the
applicable rate per annum set forth below under the caption “Eurodollar Rate
Loan” or “ABR Rate Loan”, respectively, based upon the Consolidated Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter as
set forth in the most recent compliance certificate received by the
Administrative Agent pursuant to
Section 5.01(c):

 

Consolidated Total Leverage Ratio

   Eurodollar Rate Loans     ABR Rate Loans  

Above 2.25:1.00

     3.75 %      2.75 % 

Equal to or below 2.25:1.00

     3.50 %      2.50 % 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
Consolidated Total Leverage Ratio set forth in any compliance certificate
delivered to the Administrative Agent is inaccurate for any reason and the
result thereof is that the Lenders received interest for any period based on an
Applicable Rate that is less than that which would have been applicable had the
Consolidated Total Leverage Ratio been accurately determined, then, for all
purposes of this Agreement, the Applicable Rate for any day occurring within the
period covered by such compliance certificate shall retroactively be deemed to
be the relevant percentage as based upon the accurately determined Consolidated
Total Leverage Ratio for such period, and any shortfall in the interest
theretofore paid by the Borrower for the relevant period as a result of the
miscalculation of the Consolidated Total Leverage Ratio shall be deemed to be
(and shall be) due and payable, at the time the interest for such period were
required to be paid; provided that notwithstanding the foregoing, so long as an
Event of Default described in Section 7.01(h) or 7.01(i) has not occurred with
respect to the Borrower, such shortfall shall be due and payable within five
Business Days following the written demand thereof by the Administrative Agent
and no Default or Event of Default shall be deemed to have occurred as a result
of such non-payment until the expiration of such five Business Day period. In
addition, at the option of the Required Lenders, at any time during which the
Borrower shall have failed to deliver any of the financial statements under
Section 5.01(a) or 5.01(b) by the applicable date required thereunder, then the
Consolidated Total Leverage Ratio shall be deemed to be above 2.25:1.00 for the
purposes of determining the Applicable Rate (but only for so long as such
failure continues, after which such pricing level shall be determined based on
the then existing Consolidated Total Leverage Ratio).

“Approved Electronic Platform” has the meaning assigned to it in
Section 8.03(a).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.

“Attributable Receivables Indebtedness” means, at any time, the principal amount
of Indebtedness which (i) if a Permitted Receivables Facility is structured as a
lending agreement or other similar agreement, constitutes the principal amount
of such Indebtedness or (ii) if a Permitted Receivables Facility is structured
as a purchase agreement or other similar agreement, would be outstanding at such
time under the Permitted Receivables Facility if the same were structured as a
lending agreement rather than a purchase agreement or such other similar
agreement (whether such amount is described as “capital” or otherwise).

“Augmenting Lender” has the meaning assigned to such term in Section 2.20(a).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Big Boy Letter” means a letter from a Lender acknowledging that (i) an assignee
may have information regarding the Borrower and any Subsidiary, their ability to
perform the Obligations or

 

4



--------------------------------------------------------------------------------

any other material information that has not previously been disclosed to the
Administrative Agent and the Lenders (“Excluded Information”), (ii) the Excluded
Information may not be available to such Lender, (iii) such Lender has
independently and without reliance on any other party made its own analysis and
determined to assign Loans to such assignee pursuant to Section 9.04
notwithstanding its lack of knowledge of the Excluded Information and (iv) such
Lender waives and releases any claims it may have against the Administrative
Agent, such assignee, the Borrower and the Subsidiaries with respect to the
nondisclosure of the Excluded Information; or otherwise in form and substance
reasonably satisfactory to such assignee, the Administrative Agent and assigning
Lender.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means UGI Energy Services, LLC, a Pennsylvania limited liability
company.

“Borrowing” means Loans of the same Type and Class, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form attached
hereto as Exhibit D or any other form approved by the Administrative Agent.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP; provided, however, that no power purchase agreement with
an independent power producer or a power producer which is not an Affiliate of
the Borrower shall constitute a Capital Lease Obligation.

“Change in Control” means (a) any Person or two or more Persons acting in
concert (other than the Parent or its direct or indirect wholly-owned
Subsidiaries) shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934), directly or
indirectly, of Equity Interests of the Borrower (or other securities convertible
into such Equity Interests) representing 30% or more of the combined voting
power of all Equity Interests of the Borrower; or (b) during any period of up to
12 consecutive months, commencing after the Effective Date, a majority of the
members of the board of directors of the Borrower cease to be composed of
individuals (x) who were members of that board on the first day of such period,
(y) whose election or nomination to that board was approved by individuals
referred to in clause (x) above constituting at the time of such election or
nomination at least a majority of that board or (z) whose election or nomination
to that board was approved by individuals referred to in clauses (x) and
(y) above constituting at the time of such election or nomination at least a
majority of that board; or (c) the Borrower shall cease for any reason to be,
directly or indirectly, wholly-owned by the Parent.

 

5



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, rules, guideline, requirement or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder, or issued in connection therewith or in the
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Initial Term Loans or
Incremental Term Loans, and, when used in reference to any Commitment, whether
such Commitment is an Initial Term Commitment or an Incremental Term Commitment,
and, when used in reference to any Lender, refers to whether such Lender has any
Initial Term Commitment or Initial Term Loans, or any Incremental Term
Commitment or Incremental Term Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all “Collateral” or “Mortgaged Property” as defined in any other Collateral
Document and (iii) any other assets pledged or in which a Lien is granted, in
each case, pursuant to any Collateral Document; provided that at no time shall
this definition or any of the foregoing include any Excluded Property.

“Collateral Agent” means Credit Suisse AG, Cayman Islands Branch (including its
branches and affiliates), in its capacity as collateral agent for the Secured
Parties under the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, any Security
Agreement Supplements, any Intellectual Property Security Agreements and the
Mortgages delivered to the Collateral Agent on the Effective Date or pursuant to
Section 5.09 or 5.11.

“Columbia Acquisition” means the acquisition, indirectly, by the Borrower of all
of the issued and outstanding Equity Interests of Columbia Midstream Group, LLC,
a Delaware limited liability company (“Target”) pursuant to the Columbia
Acquisition Agreement, which acquisition will be effected through the sale by
the Columbia Seller of all of the outstanding equity interests of the Target to
the Borrower.

“Columbia Acquisition Agreement” means that certain Purchase and Sale Agreement,
dated as of July 2, 2019, by and among Columbia Midstream & Minerals Group, LLC,
a Delaware limited liability company (“Columbia Seller”), the Borrower, and
solely for the purposes set forth therein, each of the Parent and TransCanada
PipeLine USA Ltd., a Nevada corporation, as amended from time to time in
accordance with the terms of this Agreement.

“Columbia Seller” has the meaning assigned to such term in the definition of
“Columbia Acquisition Agreement”.

 

6



--------------------------------------------------------------------------------

“Commitment” means an Initial Term Commitment or Incremental Term Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 8.03(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries prepared in accordance with GAAP (as modified by
Section 1.04).

“Consolidated EBITDA” means Consolidated Net Income plus, (a) to the extent
deducted from revenues in determining Consolidated Net Income, and, without
duplication, (i) Consolidated Interest Expense, (ii) expense for taxes paid or
accrued, (iii) depreciation, (iv) amortization, (v) net after-tax extraordinary,
unusual or non-recurring expenses or losses incurred other than in the ordinary
course of business, (vi) non-cash expenses related to stock based compensation,
(vii) transaction costs and expenses incurred in connection with the
consummation of this Agreement, the Columbia Acquisition, acquisitions,
Dispositions, investments, issuances of equity, issuance, repayment,
refinancing, amendment or modification of any Indebtedness, in each case,
whether or not successful, (viii) net after-tax losses attributable to
Dispositions, and (ix) net after-tax losses attributable to the early
extinguishment of Indebtedness, minus, (b) to the extent included in
Consolidated Net Income, (i) interest income, (ii) income tax credits and
refunds (to the extent not netted from tax expense), (iii) any cash payments
made during such period in respect of items described in clauses (a)(v), (vii),
(viii) or (ix) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were incurred, (iv) net after-tax gains attributable
to Dispositions, (v) net after-tax gains attributable to the early
extinguishment of Indebtedness, and (vi) extraordinary, unusual or non-recurring
income or gains realized other than in the ordinary course of business, all
calculated for the Borrower and its Restricted Subsidiaries in accordance with
GAAP on a consolidated basis (as modified by Section 1.04). For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”), (i) any unrealized gains or losses on
commodity derivative instruments and realized gains or losses on commodity
derivative instruments not associated with transactions occurring in the
Reference Period which are included in Consolidated Net Income (other than any
realized gains or losses on commodity derivative instruments which are settled
and associated with transactions occurring in such Reference Period) shall be
excluded, (ii) if at any time during such Reference Period the Borrower or any
Restricted Subsidiary shall have made any Material Disposition, the Consolidated
EBITDA for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period, and (iii) if during such Reference Period the
Borrower or any Restricted Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
effect thereto on a Pro Forma Basis as if such Material Acquisition occurred on
the first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes (i) assets comprising all or substantially all
or any significant portion of a business or operating unit of a business, or
(ii) all or substantially all of the common stock or other Equity Interests of a
Person, and (b) involves the payment of consideration by the Borrower and its
Restricted Subsidiaries in excess of $30,000,000; and “Material Disposition”
means any Disposition of property or series of related Dispositions of property
that yields gross proceeds to the Borrower or any of its Restricted Subsidiaries
in excess of $30,000,000.

 

7



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP (as
modified by Section 1.04)) of the Borrower and its Restricted Subsidiaries
calculated on a consolidated basis (as modified by Section 1.04) for such period
with respect to (a) all outstanding Indebtedness of the Borrower and its
Restricted Subsidiaries allocable to such period in accordance with GAAP (as
modified by Section 1.04) (including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under interest rate Swap Agreements
to the extent such net costs are allocable to such period in accordance with
GAAP) and (b) the interest component of all Attributable Receivable Indebtedness
of the Borrower and its Restricted Subsidiaries. In the event that the Borrower
or any Restricted Subsidiary shall have completed a Material Acquisition or a
Material Disposition since the beginning of the relevant period, Consolidated
Interest Expense shall be determined for such period on a Pro Forma Basis as if
such acquisition or Disposition, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) attributable to the Borrower and its Restricted Subsidiaries
calculated in accordance with GAAP on a consolidated basis (as modified by
Section 1.04) (without duplication) for such period; provided that there shall
be excluded any income (or loss) of any Person other than the Borrower or a
Restricted Subsidiary, but any such income so excluded may be included in such
period or any later period to the extent of any cash dividends or distributions
actually paid in the relevant period to the Borrower or any wholly-owned
Restricted Subsidiary of the Borrower.

“Consolidated Secured Leverage Ratio” means, as determined as of the end of the
most recently ended fiscal quarter, the ratio of (a) Consolidated Total
Indebtedness secured by a Lien on any assets of the Borrower or any of its
Restricted Subsidiaries to (b) Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Borrower and its Restricted Subsidiaries on a consolidated
basis; provided that the Consolidated Secured Leverage Ratio shall be calculated
assuming clause (a) of this definition includes all Incremental Equivalent Debt
(whether or not such Incremental Equivalent Debt is unsecured or secured on a
pari passu basis with or junior basis to the Initial Term Loans) that (i) has
been incurred pursuant to clause (b) of the definition of “Incremental Cap” and
outstanding or (ii) is being incurred pursuant to clause (b) of the definition
of “Incremental Cap” for which such amount is being determined.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis (as modified by Section 1.04) as of
such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Restricted Subsidiaries calculated on a consolidated basis as of such time in
accordance with GAAP (as modified by Section 1.04), (b) the aggregate amount of
Indebtedness of the Borrower and its Restricted Subsidiaries relating to the
maximum drawing amount of all letters of credit outstanding and bankers’
acceptances and (c) Indebtedness of the type referred to in clauses (a) or
(b) hereof of another Person guaranteed by the Borrower or any of its Restricted
Subsidiaries; provided that Consolidated Total Indebtedness shall be calculated
exclusive of contingent Indebtedness attributable to letters of credit, bankers’
acceptances and surety bonds at such time in an aggregate amount up to
$50,000,000. For the avoidance of doubt, Consolidated Total Indebtedness
includes all Attributable Receivables Indebtedness.

 

8



--------------------------------------------------------------------------------

“Consolidated Total Leverage Ratio” means, as determined as of the end of the
most recently ended fiscal quarter, the ratio of (a) Consolidated Total
Indebtedness to (b) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending with the end of such fiscal quarter, all calculated for
the Borrower and its Restricted Subsidiaries on a consolidated basis.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, as to any Lender at any time, an amount equal to the
aggregate principal amount of its Loans outstanding at such time.

“Cumulative Retained Excess Cash Flow” means, at any time, (a) the aggregate
cumulative sum of the Retained Percentage of the Excess Cash Flow for all Excess
Cash Flow Periods ending after the Effective Date and prior to such date, minus
(b) the aggregate amount of Investments made pursuant to Section 6.04(l),
Restricted Payments made pursuant to Section 6.07(g) and payments of Junior
Indebtedness made pursuant to Section 6.09(b)(i)(B), in each case made prior to
such time.

“Current Assets” means, at any time, the consolidated current assets (other than
cash and Permitted Investments) of the Borrower and its Restricted Subsidiaries
at such time.

“Current Liabilities” means, at any time, (a) the consolidated current
liabilities of the Borrower and its Restricted Subsidiaries at such time, but
excluding, without duplication, the current portion of any long-term
Indebtedness and (b) revolving loans, swingline loans and letter of credit
obligations under the Revolving Credit Agreement or any other revolving credit
facility.

“Credit Party” means the Administrative Agent or any other Lender.

“Debt Service” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis for any period, Consolidated Interest
Expense for such period plus scheduled principal amortization of Consolidated
Total Indebtedness for such period.

“Debt Service Coverage Ratio” means, as determined as of the end of the most
recently ended fiscal quarter, the ratio of (i) Consolidated EBITDA to (ii) Debt
Service for the period of four (4) consecutive fiscal quarters ending with the
end of such fiscal quarter, all calculated for the Borrower and its Restricted
Subsidiaries on a consolidated basis.

“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3)

 

9



--------------------------------------------------------------------------------

Business Days after request by a Credit Party, acting in good faith, to provide
a certification in writing from an authorized officer of such Lender that it
will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (A) a Bankruptcy Event or
(B) a Bail-In Action.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Disqualified Institution” means each of (a) the specific institutions, if any,
identified by name in a writing by you to us prior to July 2, 2019, (b) the
Borrower’s and its Subsidiaries’ competitors identified by name in writing by
the Borrower to the Administrative Agent from time to time and (c) each of the
Affiliates of each Disqualified Institution described in each of clauses (a) and
(b) (other than, in each case, bona fide fixed income investors or debt funds)
that are so identified by name in writing by the Borrower to the Administrative
Agent or where such Affiliate’s relationship to such Disqualified Institution is
readily identifiable on the basis of its name; provided that no written notice
delivered pursuant to clause (b) or (c) above may apply retroactively to any
Person that has previously acquired an assignment or participation interest with
respect to the Loans (in which case such notice shall be null and void with
respect to such Person).

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

10



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning assigned to such term in Section 4.01.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of or relating to the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) any violation of
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of a failure to satisfy the “minimum funding standard” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan; or

 

11



--------------------------------------------------------------------------------

(g) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition upon the Borrower or any of its ERISA
Affiliates of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent (within the meaning of Section 4245 of
ERISA) or in endangered or critical status, within the meaning of Section 432 of
the Code or Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess of
(a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year, (ii) the decrease, if any, in Current Assets minus Current Liabilities
(except as a result of the reclassification of items from short-term to
long-term or vice versa) from the beginning to the end of such fiscal year and
(iii) the amount of all non-cash charges (including depreciation and
amortization) to the extent deducted in arriving at such Consolidated EBITDA
(excluding any such non-cash charge to the extent that it represents an accrual
or reserve for a potential cash charge in any future fiscal year or amortization
of a prepaid cash gain that was paid in a prior fiscal year) over (b) the sum,
without duplication, of:

(i) Taxes payable in cash by Borrower and its Restricted Subsidiaries with
respect to such fiscal year;

(ii) Consolidated Interest Expense for such fiscal year to the extent paid in
cash;

(iii) permanent repayments or prepayments of Indebtedness, including any
premium, make-whole or penalty payments related thereto, made in cash by
Borrower and its Restricted Subsidiaries during such fiscal year from Internally
Generated Cash Flow;

(iv) the amount of Consolidated Capital Expenditures made during such period (or
paid in cash following the end of such fiscal year and prior to the date the
mandatory prepayment is required to be made pursuant to Section 2.11(b)(i);
provided that any such expenditure included in this clause (b)(iv) pursuant to
this parenthetical shall not be deducted in calculating Excess Cash Flow for the
fiscal year in which it is made) to the extent financed with Internally
Generated Cash Flow;

(v) the increase, if any, in Current Assets minus Current Liabilities (except as
a result of the reclassification of items from short-term to long-term or vice
versa) from the beginning to the end of such fiscal year;

(vi) cash expenditures in respect of obligations under any Swap Agreement during
such period to the extent not reflected in the computation of Consolidated
EBITDA or Consolidated Interest Expense;

(vii) the amount of all non-cash credits included in arriving at such
Consolidated Net Income;

 

12



--------------------------------------------------------------------------------

(viii) the aggregate amount of Permitted Acquisitions or similar Investments to
the extent (A) made from Internally Generated Cash Flow and (B) made pursuant to
Section 6.04(b) or 6.04(j), in each case either (1) actually made by the
Borrower and its Restricted Subsidiaries in cash during such period to the
extent that such expenditures are not expensed during such period or
(2) expected to be consummated or made during the period of four consecutive
fiscal quarters of the Borrower following the end of such fiscal year; provided
that any such expenditure included in this clause (b)(viii)(2) shall not be
deducted in calculating Excess Cash Flow for the fiscal year in which it is
made; provided, further, if such expenditure included in this clause
(b)(viii)(2) is not actually consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such fiscal
year, there shall be an increase in Excess Cash Flow in the succeeding fiscal
year equal to the amount of expenditures not consummated or made; and

(ix) any fees or expenses paid in cash during such fiscal year in connection
with any Investment, Disposition, incurrence or repayment of Indebtedness,
issuance of Equity Interests or amendment or modification of any debt instrument
(including any amendment or other modification of this Agreement or the other
Loan Documents) and including, in each case, any such transaction consummated
prior to the Closing Date and any such transaction undertaken but not completed.

“Excess Cash Flow Period” means each fiscal year of the Borrower (commencing
with the fiscal year ending on September 30, 2020).

“Excluded Property” means (a) (i) all owned real property other than Material
Real Property, (ii) all leasehold interests in real property other than to the
extent the leasehold interest is part of a pipeline system constituting a
Material Real Property and (iii) the real property owned by UGI Texas Creek, LLC
as of the Effective Date (including the Texas Creek gathering system);
(b) (i) motor vehicles and other assets subject to certificates of title and
(ii) letter of credit rights in an amount less than $50,000,000 (except, in the
case of each of clauses (i) and (ii), to the extent perfection can be achieved
by filing a UCC-1 financing statement), (c) commercial tort claims in an amount
less than $25,000,000; (d) pledges and security interests prohibited by
applicable law, rule or regulation (in each case, except to the extent such
prohibition is unenforceable after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or similar laws) or
which could require governmental (including regulatory) consent, approval,
license or authorization to be pledged (unless such consent, approval, license
or authorization has been received); (e) all (A) Equity Interests in each
non-wholly-owned entity to the extent such pledge is prohibited by the
organizational documents of such entity (except to the extent such prohibition
is unenforceable after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code or similar laws) and (B) voting Equity
Interests in each Foreign Subsidiary or FSHCO in excess of 65% of the total
combined voting power of the Equity Interests of such Subsidiary directly owned
by Loan Parties; (f) rights arising under any contract, instrument, lease,
license or other agreement, or any property subject to a purchase money security
interest, Capital Lease Obligation or other arrangement, to the extent that a
grant of a security interest therein would violate or invalidate such contract,
instrument, lease, license or agreement, or any documents governing such
purchase money security interest, Capital Lease Obligation or other arrangement,
or create a right of termination in favor of any other party thereto (other than
the Borrower and its Subsidiaries), in each case after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or similar
laws; (g) those assets as to which the cost of obtaining a security interest
therein or perfection thereof would be excessive in relation to the value
afforded to the Lenders thereby, as reasonably agreed by the Borrower and the
Administrative Agent; (h) any governmental licenses or state or local
franchises, charters and authorizations, to the extent security interests in
such licenses, franchises, charters or authorizations are prohibited or
restricted thereby after giving effect to the applicable anti assignment
provisions of the Uniform Commercial Code or similar laws; (i) “intent-to-use”
trademark applications to the extent that, and solely during the period in
which, a grant

 

13



--------------------------------------------------------------------------------

of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark applications under applicable federal law; (j) any
property acquired after the Effective Date that is subject to a pre-existing
security interest permitted hereunder (provided that such security interest was
not incurred in anticipation of the acquisition of such property) for so long as
the contract or other agreement governing such security interest prohibits the
creation of any other security interest on such property, except to the extent
such prohibition is rendered ineffective after giving effect to applicable
anti-assignment provisions of the Uniform Commercial Code or similar laws;
(k) property to the extent the granting of a security interest in such property
could reasonably be expected to result in material adverse tax consequences to
the Borrower and its Subsidiaries taken as a whole, as reasonably determined in
good faith by the Borrower and subject to the reasonable consent of the
Administrative Agent; (l) tax, payroll, healthcare, employee wage or benefit,
fiduciary, escrow, defeasance, redemption and trust accounts, the LC Collateral
Account and all accounts that are swept to a zero balance on a daily basis;
(m) Margin Stock; (n) Equity Interests of any captive insurance companies; and
(o) accounts receivable, “Related Security” and “Collections” (each as defined
in the Permitted Receivables Facility Documents) (but not the proceeds thereof).

“Excluded Subsidiary” means Energy Services Funding Corporation, a Delaware
corporation.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Permitted Receivables Facility Documents” has the meaning assigned to
such term in the definition of the term “Permitted Receivables Facility
Documents”.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered

 

14



--------------------------------------------------------------------------------

into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent; provided, further, that,
if the Federal Funds Effective Rate as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.

“FERC” means the Federal Energy Regulatory Commission.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, controller or senior manager, treasury of the Borrower.

“First Lien/First Lien Intercreditor Agreement” means a First Lien/First Lien
Intercreditor Agreement substantially in the form of Exhibit H or other form
reasonably satisfactory to the Borrower and the Administrative Agent, by and
among the Borrower, the Subsidiary Guarantors, the Administrative Agent, the
Collateral Agent and each other authorized representative and agent from time to
time party thereto.

“First Lien/Second Lien Intercreditor Agreement” means a First Lien/Second Lien
Intercreditor Agreement substantially in the form of Exhibit I or other form
reasonably satisfactory to the Borrower and the Administrative Agent, by and
among the Borrower, the Subsidiary Guarantors, the Administrative Agent, the
Collateral Agent and each other authorized representative and agent from time to
time party thereto.

“Fitch” means Fitch Ratings Inc.

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994, (d) the Flood Insurance Reform Act of 2004 and
(e) the Biggert-Waters Flood Insurance Reform Act of 2012, in each case, as now
or hereafter in effect or any successor statute thereto, and in each case,
together with all statutory and regulatory provisions consolidating, amending,
replacing, supplementing, implementing or interpreting any of the foregoing, as
amended or modified from time to time.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to the Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to the Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by any Loan Party or any ERISA
Affiliate.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

15



--------------------------------------------------------------------------------

“FSHCO” means a Domestic Subsidiary substantially all of the assets of which
constitute Equity Interests of Foreign Subsidiaries.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business, but shall include
performance guaranties and guaranties with respect to surety bonds and similar
bonding obligations incurred in the ordinary course of business and guaranties
of Swap Agreements incurred in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law
due to their hazardous or deleterious properties.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“IBA” has the meaning assigned to such term in Section 1.06.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20(a).

“Incremental Cap” means, at any time, the sum of:

(a)    $150,000,000, minus the aggregate principal amount of Incremental Term
Loans and Incremental Equivalent Debt that have been incurred (whether or not
outstanding) prior to such time; and

 

16



--------------------------------------------------------------------------------

(b)    an unlimited amount so long as on a Pro Forma Basis after giving effect
to the incurrence of the relevant Incremental Term Loan or Incremental
Equivalent Debt, the Consolidated Secured Leverage Ratio at such time does not
exceed 3.00:1.00.

“Incremental Equivalent Debt” means the Indebtedness incurred pursuant to
Section 6.01(e).

“Incremental Term Agreement” has the meaning assigned to such term in
Section 2.20(c).

“Incremental Term Commitment” means the commitment of any Incremental Term
Lender to make an Incremental Term Loan.

“Incremental Term Lender” means, as of any date of determination, each Lender
having an Incremental Term Commitment or that holds Incremental Term Loans.

“Incremental Term Loans” means the term loans made by the Incremental Term
Lenders to the Borrower pursuant to Section 2.20 and an Incremental Term
Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind (other
than advances in the form of customary deposits in the ordinary course of
business), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
Attributable Receivables Indebtedness of such Person and (l) all obligations of
such Person under Sale and Leaseback Transactions. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. For the avoidance
of doubt, Indebtedness shall not include performance guaranties, obligations
with respect to Swap Agreements and Guarantees of surety bonds and similar
bonding obligations in the ordinary course of business.

“Indebtedness Incurrence Conditions” means, with respect to the incurrence of
any Indebtedness:

(a)    immediately prior to the incurrence of such Indebtedness and immediately
thereafter and after giving effect to such incurrence, (i) no Default or Event
of Default is or would be in existence and (ii) the representations and
warranties set forth in Article III shall be true and correct in all material
respects (except that any representation or warranty which is already qualified
as to materiality or by reference to Material Adverse Effect shall be true and
correct in all respects), provided that (x) if such Indebtedness is being used
to finance a Permitted Acquisition or similar Investment or irrevocable payment,
repurchase or redemption of Indebtedness, clause (a)(i) above shall be changed
to no Default or Event of Default described in Section 7.01(a), (b), (h), (i) or
(j) is or would be in existence and (y) if such Indebtedness is being used to
finance a Permitted Acquisition or similar Investment, the representations and
warranties applicable to clause (a)(ii) above shall be limited to the Specified
Representations;

 

17



--------------------------------------------------------------------------------

(b)    the Borrower shall be in compliance on a Pro Forma Basis with the
financial covenant set forth in Section 6.11, giving effect to the incurrence of
the applicable Indebtedness as of the first day of the applicable period; and
the Administrative Agent shall have received a certificate of the President, a
Vice President or a Financial Officer of the Borrower, dated the date of
incurrence of such Indebtedness, certifying compliance with the conditions set
forth in clause (a) above and this clause (b);

(c)    the maturity date of such Indebtedness shall be no earlier than Maturity
Date with respect to the Initial Term Loans;

(d)    such Indebtedness shall not have a shorter Weighted Average Life to
Maturity than the Initial Term Loans;

(e)    all fees and expenses owing in respect of such incurrence to the
Administrative Agent and the Lenders shall have been paid;

(f)    if the All-In Yield on such Indebtedness would exceed the All-In Yield on
the Initial Term Loans by more than 0.50% per annum, the Applicable Rate for the
Initial Term Loans shall automatically be increased to the extent of such excess
(effective upon the incurrence of such Indebtedness) such that the All-In Yield
on such Indebtedness shall exceed the All-In Yield on the Initial Term Loans by
no more than 0.50% per annum; provided, that if such Indebtedness include an
Adjusted LIBO Rate or Alternate Base Rate floor that is greater than the
Adjusted LIBO Rate or Alternate Base Rate floor applicable to the Initial Term
Loans, such differential between interest rate floors shall be included in the
calculation of All-In Yield for purposes of this clause (f) but only to the
extent an increase in the Adjusted LIBO Rate or Alternate Base Rate floor
applicable to the Initial Term Loans would cause an increase in the interest
rate then in effect thereunder, and in such case the Adjusted LIBO Rate or
Alternate Base Rate floors (but not the Applicable Rate) applicable to the
Initial Term Loans shall be increased to the extent of such differential between
interest rate floors; provided, further that in the case of Incremental
Equivalent Debt, this clause (f) shall only apply if such Incremental Equivalent
Debt is in the form of term loans secured on a pari passu basis with the Initial
Term Loans;

(g)    (i) in the case of Incremental Term Loans, the terms and documentation in
respect thereof (other than those described in clauses (c), (d) and (f) above),
to the extent not consistent with the Initial Term Loans, shall be reasonably
satisfactory to the Administrative Agent and (ii) in the case of Incremental
Equivalent Debt, the terms of such Incremental Equivalent Debt shall (except to
the extent permitted by clauses (c), (d) and (f) above) either, at the option of
the Borrower, (x) reflect market terms and conditions (taken as a whole) at the
time of incurrence or (y) be reasonably satisfactory to the Administrative Agent
(except, in the case of either clause (x) or (y), for covenants or other
provisions applicable only to periods after the latest maturity date of the Term
Loans) (it being understood that to the extent that any financial maintenance or
other covenant that is more restrictive than the covenant in Section 6.11 is
added for the benefit of any such Incremental Equivalent Debt, such financial
maintenance or other covenant shall also be automatically added for the benefit
of the Initial Term Loans);

(h)    no obligor of such Indebtedness shall be a Person that is not a Loan
Party and no such Indebtedness shall be secured by assets that do not constitute
Collateral;

(i)    if such Indebtedness is secured (A) on a pari passu basis with the
Initial Term Loans pursuant to security documents that are not the Collateral
Documents, such Indebtedness shall be subject to the First Lien/First Lien
Intercreditor Agreement or (B) on a junior basis to the Initial Term Loans, such
Indebtedness shall be subject to the First Lien/Second Lien Intercreditor
Agreement; and

 

18



--------------------------------------------------------------------------------

(j)    such Indebtedness shall not have any mandatory prepayment or redemption
features (other than customary asset sale events, insurance and condemnation
proceeds events, change of control offers or events of default and, in the case
of loans, excess cash flow sweeps) that could result in prepayments or
redemptions of such Indebtedness prior to the Maturity Date of the Initial Term
Loans (and any such permitted mandatory prepayments shall be required to be
shared, for the avoidance of doubt, on at least a pro rata basis with the
Initial Term Loans).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates (except as set forth in Section 9.04(e)), (d) a company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof or (e) a Disqualified Institution.

“Information Memorandum” means the Confidential Information Memorandum dated
July 2019 relating to the Borrower and the Transactions.

“Initial Term Commitment” means, with respect to each Lender, such Lender’s
Initial Term Commitment as set forth on Schedule 2.01 opposite such Lender’s
name. After advancing the Initial Term Loan, each reference to a Lender’s
Initial Term Commitment shall refer to that Lender’s Applicable Percentage of
the Initial Term Loans.

“Initial Term Lender” means, as of any date of determination, each Lender having
an Initial Term Commitment or that holds Initial Term Loans.

“Initial Term Loans” means the term loans made by the Initial Term Lenders to
the Borrower pursuant to Section 2.01.

“Intellectual Property” means any and all intellectual property and proprietary
rights, including any and all (i) patents and patent applications (including all
reissues, divisionals, continuations, continuations-in-part, extensions and
reexaminations thereof), (ii) trademarks, service marks, trade dress, logos,
domain names, rights of publicity, trade names and corporate names (whether or
not registered), including all registrations and applications for registration
of the foregoing and all goodwill associated therewith, (iii) copyrights
(whether or not registered) and registrations and applications for registration
thereof and (iv) trade secrets and know-how.

“Intellectual Property Security Agreements” has the meaning assigned to such
term in the Security Agreement.

“Intercreditor Agreement” means the First Lien/First Lien Intercreditor
Agreement or the First Lien/Second Lien Intercreditor Agreement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, which shall be
substantially in the form attached hereto as Exhibit E, or any other form
approved by the Administrative Agent.

 

19



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the Maturity Date
and (b) with respect to any Eurodollar Loan, the last day of each Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made.

“Internally Generated Cash Flow” means any cash of the Borrower and its
Restricted Subsidiaries that is not generated from an incurrence of Indebtedness
or an issuance of Equity Interests or a Sale and Leaseback Transaction.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

“Investment” has the meaning assigned to such term in Section 6.04.

“IRS” means the United States Internal Revenue Service.

“Junior Indebtedness” means any Indebtedness for borrowed money that is secured
by a lien on the Collateral that is junior to the liens securing the Obligations
hereunder, or unsecured or contractually subordinated to the Obligations in
security or right of payment.

“LC Collateral Account” has the meaning assigned to such term in the Revolving
Credit Agreement in effect as of the date hereof.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Initial Term Lenders or the Incremental Term Lenders.

“LIBO Rate” means, with respect to any Eurodollar Borrowing and for any
applicable Interest Period, the LIBO Screen Rate at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall not be available at such
time for such Interest Period (the “Impacted Interest Period”), then the LIBO
Rate for such Interest Period shall be the Interpolated Rate. It is understood
and agreed that all of the terms and conditions of this definition of “LIBO
Rate” shall be subject to Section 2.14.

 

20



--------------------------------------------------------------------------------

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the Subsidiary Guaranty, the Collateral
Documents, the First Lien/First Lien Intercreditor Agreement, each other
Intercreditor Agreement (if in effect), any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any fee letter agreements executed by or on
behalf of any Loan Party in connection with this Agreement, each Borrowing
Request delivered pursuant to Section 2.03, each notice of continuation or
conversion delivered pursuant to Section 2.08 and each certificate delivered
pursuant to Section 5.01(c), and all amendments, supplements and modifications
of each of the foregoing. Any reference in the Agreement or any other Loan
Document to a Loan Document shall include all appendices, exhibits or schedules
thereto, and all amendments, restatements, supplements or other modifications
thereto, and shall refer to this Agreement or such Loan Document as the same may
be in effect at any and all times such reference becomes operative.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Acquisition” has the meaning assigned to such term in the definition
of “Consolidated EBITDA”.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower and the
Restricted Subsidiaries taken as a whole, (b) the validity or enforceability of
this Agreement or any and all other Loan Documents, (c) the ability of the
Borrower or any Subsidiary Guarantor to perform its obligations hereunder or
under any other Loan Documents or (d) the rights or remedies of the
Administrative Agent and the Lenders hereunder or under any other Loan Document.

“Maximum Consolidated Total Leverage Ratio” means a Consolidated Total Leverage
Ratio no greater than 3.50 to 1.00, or during an Acquisition Period, 4.00 to
1.00.

“Material Disposition” has the meaning assigned to such term in the definition
of “Consolidated EBITDA”.

 

21



--------------------------------------------------------------------------------

“Material Domestic Subsidiary” means each Domestic Subsidiary that is not an
Unrestricted Subsidiary or an Excluded Subsidiary (i) which, as of the most
recent fiscal quarter of the Borrower, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01, contributed greater than ten percent (10.0%) of the Borrower’s
Consolidated EBITDA for such period or (ii) which contributed greater than ten
percent (10.0%) of the Borrower’s Consolidated Total Assets as of such date;
provided that if at any time the aggregate amount of the EBITDA or consolidated
total assets of all Domestic Subsidiaries that are not Material Domestic
Subsidiaries exceeds fifteen percent (15.0%) of the Borrower’s Consolidated
EBITDA for any such period or fifteen percent (15.0%) of the Borrower’s
Consolidated Total Assets as of the end of any such fiscal quarter, the Borrower
(or, in the event the Borrower has failed to do so within then (10) days, the
Administrative Agent) shall designate sufficient Domestic Subsidiaries as
“Material Domestic Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Domestic Subsidiaries.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Real Property” means each pipeline system (including any fee-owned or
leasehold interest that is a part thereof) and each fee-owned real property of
the Loan Parties, in each case with a book value in excess of $75,000,000 (i) as
of the Effective Date (with respect to each such real property owned on the
Effective Date) or (ii) as of the date of acquisition of such real property
(with respect to any such real property acquired after the Effective Date),
including each real property listed on Schedule 5.09.

“Maturity Date” means (i) with respect to the Initial Term Loans, August 13,
2026 and (ii) with respect to the Incremental Term Loans, the date specified in
the applicable documentation in respect thereof.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Policy” has the meaning assigned to such term in Section 5.09.

“Mortgaged Property” means each Material Real Property that is required to be
subject to a Mortgage pursuant to Section 5.09 or 5.11.

“Mortgages” means, collectively, the mortgages, deeds of trust, trust deeds, and
deeds to secure debt, as applicable, that are required to be executed and
delivered pursuant to Sections 5.09 and 5.11 in each case substantially in the
form of Exhibit N attached hereto or any other form reasonably approved by the
Administrative Agent and the Borrower, in each case creating and evidencing a
Lien on a Mortgaged Property, with such terms and provisions as may be required
by the applicable laws of the relevant jurisdiction.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

22



--------------------------------------------------------------------------------

“Net Proceeds” means:

(a)    with respect to any Prepayment Disposition, (a) the aggregate cash
proceeds received by the Borrower or any Restricted Subsidiary in respect of
such Prepayment Disposition (including, without limitation, any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or otherwise, but only as and when received, but
excluding the assumption by the acquiring person of Indebtedness relating to the
disposed assets or other consideration received in any other non-cash form and
excluding any interest payments), net of (b) (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) the amount of all payments required to be made
as a result of such event to repay Indebtedness (other than the Loans and other
Indebtedness secured on a pari passu or junior lien basis with the Liens
securing the Obligations under this Agreement) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event, (iii) the
amount of all taxes paid or reasonably estimated by the Borrower to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements related solely to such disposition)
and (iv) the amount of any reserves established to fund contingent liabilities
reasonably estimated to be payable, in each case during the year that such event
occurred or the next succeeding year and that are directly attributable to such
event (as determined reasonably and in good faith by a Financial Officer);
provided, that no proceeds realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless such net cash proceeds shall
exceed $25,000,000; and

(b)    with respect to the incurrence of Indebtedness or issuance of Equity
Interests or equity-linked securities, the aggregate cash proceeds received by
the Borrower or any Restricted Subsidiary in respect of such incurrence or
issuance, as applicable, net of the direct costs of such incurrence or issuance,
as applicable (including, without limitation, legal, accounting and investment
banking fees, and brokerage and sales commissions).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of any of the Borrower and its
Restricted Subsidiaries to any of the Lenders, the Administrative Agent or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or any
of the other instruments at any time evidencing any thereof; provided that the
definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Applicable First Lien Indebtedness” has the meaning assigned to such term
in Section 2.11(c).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its

 

23



--------------------------------------------------------------------------------

obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Parent” means UGI Corporation, a corporation incorporated in the Commonwealth
of Pennsylvania.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” has the meaning assigned to such term in Section 9.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit L hereto, as
the same shall be supplemented from time to time.

“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate substantially in the form of Exhibit M.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Borrower or any Restricted Subsidiary of
(i) all or substantially all the assets of or (ii) all or substantially all the
Equity Interests in, a Person or division or line of business of a Person, if,
at the time of and immediately after giving effect thereto, (a) no Default or
Event of Default has occurred and is continuing or would arise after giving
effect thereto, (b) such Person or division or line of business is engaged in
the same or a similar line of business as the Borrower and the Restricted
Subsidiaries or a business reasonably related thereto, (c) all actions required
to be taken with respect to such acquired or newly formed Restricted Subsidiary
under Section 5.09 shall have been taken, (d) the Borrower and the Restricted
Subsidiaries are in compliance, on a Pro Forma Basis after giving effect to such
acquisition, with the covenant contained in Section 6.11 recomputed as of the
last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available, as if such acquisition (and any related
incurrence or repayment of Indebtedness, with any new Indebtedness being deemed
to be amortized over the applicable testing period in accordance with its terms)
had occurred on the first day of each relevant period for testing such
compliance and, if the aggregate consideration paid in respect of such
acquisition exceeds $50,000,000, the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower to
such effect, together with all relevant financial information, statements and
projections requested by the Administrative Agent and (e) in the case of an
acquisition or merger involving the Borrower or a Restricted Subsidiary, the
Borrower or such Restricted Subsidiary is the surviving entity of such merger
and/or consolidation in accordance with Section 6.03(a).

 

24



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
lessor’s, landlord’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than sixty (60) days or are being contested in compliance with
Section 5.04;

(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);

(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary;

(g)    other deposits made to secure liability to insurance carriers under
insurance or self-insurance arrangements, in each case entered into in the
ordinary course of business;

(h)    Liens securing reimbursement obligations under commercial letters of
credit, in each case entered into in the ordinary course of business, provided
in each case that such Liens cover only the title documents and related goods
(and any proceeds thereof) covered by the related commercial letter of credit;

(i)    Liens arising by virtue of any statutory or common law or customary
contractual provision relating to banker’s liens, rights of setoff or similar
rights as to deposit accounts or other funds maintained with a depository
institution, in each case entered into in the ordinary course of business;

(j)    customary protective Liens granted in the ordinary course of business by
the Borrower or any Restricted Subsidiary to the extent required pursuant to
applicable law or contract for the management or storage of inventory associated
with storage capacity in relation to utilities or any entity subject to FERC
regulations;

(k)    customary Liens granted in the ordinary course of business to utilities
or any entity subject to FERC regulations in relation to receivables purchase
programs (“A/R Purchase Programs”);

(l)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries; and

(m)    any interest or title of a licensor, licensee, sublicensor, lessor,
lessee, sublessor, or sublessee with respect to any assets under any license or
lease agreement entered into in the ordinary course

 

25



--------------------------------------------------------------------------------

of business; provided that the same do not interfere in any material respect
with the business of the Borrower or its Subsidiaries or materially detract from
the value of the relevant assets of the Borrower or its Subsidiaries.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;

(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940 and (ii) are rated AAA by S&P
and Aaa by Moody’s; and

(f)    short-term, highly liquid investments that are readily convertible into
cash, whose original maturity is three (3) months or less and which qualifies
for classification as cash equivalents on the balance sheet or cash flow
statement in accordance with GAAP.

“Permitted Loan Purchase” has the meaning specified in Section 9.04(e).

“Permitted Receivables Facility” means the receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for the
sale or pledge by the Borrower and/or one or more other Receivables Sellers of
Permitted Receivables Facility Assets (thereby providing financing to the
Borrower and the Receivables Sellers) to the Receivables Entity (either directly
or through another Receivables Seller), which in turn shall sell or pledge
interests in the respective Permitted Receivables Facility Assets to third-party
investors pursuant to the Permitted Receivables Facility Documents (with the
Receivables Entity permitted to issue investor certificates, purchased interest
certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by the
Receivables Entity to purchase the Permitted Receivables Facility Assets from
the Borrower and/or the respective Receivables Sellers, in each case as more
fully set forth in the Permitted Receivables Facility Documents.

“Permitted Receivables Facility Assets” means (i) Receivables (whether now
existing or arising in the future) of the Borrower and its Restricted
Subsidiaries which are transferred or pledged to the Receivables Entity pursuant
to the Permitted Receivables Facility and any related Permitted Receivables

 

26



--------------------------------------------------------------------------------

Related Assets which are also so transferred or pledged to the Receivables
Entity and all proceeds thereof and (ii) loans to the Borrower and its
Restricted Subsidiaries secured by Receivables (whether now existing or arising
in the future) and any Permitted Receivables Related Assets of the Borrower and
its Restricted Subsidiaries which are made pursuant to the Permitted Receivables
Facility.

“Permitted Receivables Facility Documents” means (a) each of the documents and
agreements relating to the receivables facility for the Excluded Subsidiary, and
all amendments thereto, in effect as of the date hereof (the “Existing Permitted
Receivables Facility Documents”), as any of the Existing Permitted Receivables
Facility Documents may be further amended, restated, supplemented, extended or
otherwise modified from time to time so long as any such further amendments,
restatements, supplements, extensions or modifications (i) do not impose any
conditions or requirements the result of which would cause the Excluded
Subsidiary to fail to satisfy the requirements of clause (y) of the definition
of “Receivables Entity” (it being understood that the Excluded Subsidiary
satisfies clause (y) of the definition of “Receivables Entity” as of the date
hereof) and (ii) do not eliminate or materially modify any right of the Excluded
Subsidiary to voluntarily terminate the Permitted Receivables Facility evidenced
thereby; and (b) each of the documents and agreements entered into in connection
with any other Permitted Receivables Facility, including all documents and
agreements relating to the issuance, funding and/or purchase of certificates and
purchased interests, all of which documents and agreements under this clause (b)
shall be in form and substance reasonably satisfactory to the Administrative
Agent, in each case as such documents and agreements described in this
clause (b) may be amended, modified, supplemented, refinanced or replaced from
time to time so long as any such amendments, modifications, supplements,
refinancings or replacements (i) do not impose any conditions or requirements
the result of which would cause the Excluded Subsidiary or other Receivables
Entity to fail to satisfy the requirements of clause (y) of the definition of
“Receivables Entity”, (ii) do not impose any conditions or requirements on the
Borrower or any of its Restricted Subsidiaries (other than the applicable
Receivables Entity) that, taken as a whole, are more restrictive in any material
respect than those in existence immediately prior to any such amendment,
modification, supplement, refinancing or replacement, (iii) could not reasonably
be expected to impair the Borrower’s ability to repay the Obligations as and
when due (for the avoidance of doubt, the sale of Receivables and Permitted
Receivables Related Assets shall not in and of itself be deemed in violation of
this subclause (iii)), (iv) do not eliminate or materially modify any right of
the Borrower or the applicable Receivables Entity to voluntarily terminate the
Permitted Receivables Facility evidenced thereby; and (v) are not material and
adverse in any way to the interests of the Lenders; provided, that with respect
to any such documents and agreements described in this clause (b), (x) any
extension of maturity, (y) any change in commitments (subject to the limitations
set forth in Section 6.01(c)) or (z) any modification of the advance rates
thereunder shall be deemed not to be in violation of subclauses (i) through
(v) above.

“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing; provided, that the other assets included within the
defined term “Pool Assets” as defined in the Existing Permitted Receivables
Facility Documents as of the date hereof are deemed to be “ Permitted
Receivables Related Assets”.

“Permitted Refinancing Terms” means, with respect to any refinancing of any
Junior Indebtedness, (a) the maturity date of such refinancing Indebtedness
shall be no earlier than maturity date with respect to the Indebtedness being
refinanced, (b) such refinancing Indebtedness shall not have a shorter Weighted
Average Life to Maturity than the Indebtedness being refinanced, (c) such
refinancing Indebtedness shall not include (x) Indebtedness of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness of the Borrower
or a Guarantor or (y) Indebtedness of a Borrower or a Restricted Subsidiary that
refinances Indebtedness of an Unrestricted Subsidiary, (d) to the extent such
refinancing

 

27



--------------------------------------------------------------------------------

Indebtedness refinances (x) Indebtedness junior in right of payment to the
Loans, such refinancing Indebtedness is junior in right of payment to the Loans
and (y) Indebtedness secured by a Lien on the Collateral that is pari passu or
junior to the Lien on the Collateral securing the Obligations hereunder, such
refinancing Indebtedness is unsecured or secured by a Lien on the Collateral
that is pari passu with or junior to the Lien on the Collateral securing the
Obligations hereunder but in any event not more senior than such refinanced
Indebtedness with respect to the Lien on the Collateral securing the Obligations
hereunder, and (e) if such refinancing Indebtedness is secured (A) on a pari
passu basis with the Initial Term Loans pursuant to security documents that are
not the Collateral Documents, such refinancing Indebtedness shall be subject to
the First Lien/First Lien Intercreditor Agreement or (B) on a junior basis to
the Initial Term Loans, such refinancing Indebtedness shall be subject to the
First Lien/Second Lien Intercreditor Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA.

“Prepayment Disposition” means any Disposition made under Section 6.03(a)(iv)(E)
or any Sale and Leaseback Transaction made under Section 6.10.

“Prime Rate” means the rate of interest per annum determined from time to time
by Credit Suisse AG as its prime rate in effect at its principal office in New
York City and notified to the Borrower. The prime rate is a rate set by Credit
Suisse AG based upon various factors including Credit Suisse AG’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such rate.

“Private Lender” means any Lender that is not a Public Lender.

“Pro Forma Basis” means, with respect to any event, that the Borrower is in
compliance on a Pro Forma Basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.01.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” means a Lender that has personnel who do not wish to receive
material non-public information with respect to the Borrower and its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

28



--------------------------------------------------------------------------------

“Receivables” means all accounts receivable (including, without limitation, all
rights to payment created by or arising from time to time from sales of goods,
leases of goods or the rendition of services rendered no matter how evidenced
whether or not earned by performance).

“Receivables Entity” means (x) the Excluded Subsidiary and (y) each other
wholly-owned Subsidiary of the Borrower which engages in no activities other
than in connection with the financing of accounts receivable of the Receivables
Sellers and which is designated (as provided below) as the “Receivables Entity”
(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the Borrower or any other Subsidiary of
the Borrower (excluding guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any other
Subsidiary of the Borrower in any way (other than pursuant to Standard
Securitization Undertakings) or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof (other than pursuant to
Standard Securitization Undertakings), (b) with which neither the Borrower nor
any of its Subsidiaries has any contract, agreement, arrangement or
understanding (other than pursuant to the Permitted Receivables Facility
Documents (including with respect to fees payable in the ordinary course of
business in connection with the servicing of accounts receivable and related
assets)) on terms less favorable to the Borrower or such Subsidiary than those
that might be obtained at the time from persons that are not Affiliates of the
Borrower, and (c) to which neither the Borrower nor any other Subsidiary of the
Borrower has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.
Any such designation shall be evidenced to the Administrative Agent by filing
with the Administrative Agent an officer’s certificate of the Borrower
certifying that, to the best of such officer’s knowledge and belief after
consultation with counsel, such designation complied with the foregoing
conditions.

“Receivables Sellers” means the Borrower and those Subsidiaries that are from
time to time party to the Permitted Receivables Facility Documents.

“Refinancing Amendment” has the meaning assigned to such term in Section 2.21.

“Refinancing Lender” has the meaning assigned to such term in Section 2.21.

“Refinancing Loans” has the meaning assigned to such term in Section 2.21.

“Register” has the meaning assigned to such term in Section 9.04.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

 

29



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having total Credit Exposures and
unused Commitments representing more than fifty percent (50%) of the sum of the
total Credit Exposures and unused Commitments at such time.

“Responsible Officer” means the President, a Financial Officer, other executive
officer or senior or executive vice president of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retained Percentage” means, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the Applicable ECF Percentage with respect to such Excess
Cash Flow Period.

“Revolving Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of February 29, 2016, as amended by Amendment No. 1,
dated as of August 13, 2019, and as further amended, restated, amended and
restated, supplemented or otherwise modified from time to time, among the
Borrower, the lenders party thereto, JPMorgan Chase Bank, N.A., as the
Administrative Agent, and the other parties thereto.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the
U.S. Department of State, the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury of the United
Kingdom, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b) or (d) any Person otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission of the United States of
America.

 

30



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, and each sub-agent appointed by the Administrative Agent
from time to time pursuant to Article VIII with matters relating to any
Collateral Document.

“Security Agreement” means the Security Agreement substantially in the form of
Exhibit K attached hereto, dated as of the Effective Date, among the Borrower,
the Subsidiary Guarantors from time to time party thereto and the Collateral
Agent.

“Security Agreement Supplement” has the meaning assigned to such term in the
Security Agreement.

“Solvent” means, with respect to the Borrower and its Subsidiaries, (i) the fair
value of the assets of the Borrower and its Subsidiaries taken as a whole as a
going concern, at a fair valuation, exceed and will exceed their debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of the Borrower and its Subsidiaries taken as a
whole as a going concern will be greater than the amount that will be required
to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrower and its Subsidiaries will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its Subsidiaries do not and will not have unreasonably small capital with
which to conduct the business in which they are engaged as such business is
presently conducted and is proposed to be conducted in the future.

“Specified Representations” means the representations and warranties of the
Borrower set forth in Sections 3.01 (solely to the extent of the first sentence
thereof), 3.02, 3.03(b), 3.03(c) (solely to the extent relating to the Revolving
Credit Agreement, any Permitted Receivables Facility of any Loan Party or any
other indenture, agreement or instrument in respect of Indebtedness in an
aggregate principal amount exceeding $35,000,000 individually), 3.08, 3.12, 3.16
and 3.17 of this Agreement.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary thereof
in connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction; provided, that the
representations, warranties, covenants and indemnities set forth in the Existing
Permitted Receivables Facility Documents are deemed to be “Standard
Securitization Undertakings”.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

31



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Restricted Subsidiary the payment of which is subordinated to payment of the
obligations under the Loan Documents.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each of the Restricted Subsidiaries of the Borrower
party to the Subsidiary Guaranty as of the Effective Date and each Material
Domestic Subsidiary other than a Receivables Entity. The Subsidiary Guarantors
on the Effective Date are identified as such in Schedule 3.01 hereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in the form of Exhibit J (including any and all supplements thereto) and
executed by each Subsidiary Guarantor, as amended, restated, supplemented or
otherwise modified from time to time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.

“Target” has the meaning assigned to such term in the definition of “Columbia
Acquisition”.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Lenders” means, as of any date of determination, each Lender having an
Initial Term Commitment or Incremental Term Commitment, or that holds Term
Loans.

“Term Loans” means the term loans made by the Term Lenders to the Borrower
pursuant to Section 2.01 or an Incremental Term Agreement.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions and the use of the proceeds thereof.

 

32



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unrestricted Subsidiary” means (i) any Subsidiary of the Borrower which at the
time of determination is an Unrestricted Subsidiary (as designated by the
Borrower, as provided below) and (ii) any Subsidiary of an Unrestricted
Subsidiary.

The Borrower may (x) designate any Restricted Subsidiary of the Borrower
(including any existing Restricted Subsidiary and any newly acquired or newly
formed Restricted Subsidiary) to be an Unrestricted Subsidiary unless such
Restricted Subsidiary or any of its Subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on, any property of, the Borrower or
any Restricted Subsidiary of the Borrower (other than any Subsidiary of the
Restricted Subsidiary to be so designated or an Unrestricted Subsidiary) and
(y) re-designate an Unrestricted Subsidiary as a Restricted Subsidiary, in each
case by providing written notice of such designation to the Administrative Agent
certifying to the satisfaction of the terms contained in this paragraph;
provided that after giving effect to such designation or re-designation, (i) the
Borrower is in pro forma compliance with Section 6.11, (ii) no Default or Event
of Default has occurred and is continuing or would result therefrom and (iii) no
Subsidiary may be an Unrestricted Subsidiary under this Agreement unless it is
an “Unrestricted Subsidiary” under the Revolving Credit Agreement. For the
avoidance of doubt, (1) any designation of a Restricted Subsidiary as an
Unrestricted Subsidiary will be deemed to be an Investment in such Unrestricted
Subsidiary in an amount equal to the fair market value of such Unrestricted
Subsidiary’s assets at the time of designation and (2) any re-designation of an
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of re-designation of any Indebtedness or Liens of such
re-designated Restricted Subsidiary existing at such time.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Administrative Agent and the Loan Parties.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

33



--------------------------------------------------------------------------------

SECTION 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Initial
Term Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Initial Term Loan”). Borrowings also may be classified and referred
to by Class (e.g., an “Initial Term Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Initial Term Borrowing”).

SECTION 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04.     Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, (i) if the Borrower notifies the Administrative Agent that
the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith and (ii) notwithstanding anything to the contrary contained in
Section 1.04(a), only those leases (assuming for purposes hereof that such
leases were in existence on the date hereof) that would constitute capital
leases in conformity with GAAP prior to the effectiveness of Accounting Standard
Codification 842 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect (and related
interpretations) shall be considered capital leases, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to (x) any accumulated other
comprehensive income or loss, (y) any election under

 

34



--------------------------------------------------------------------------------

Accounting Standards Codification 825 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein or (z) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

(b)     All pro forma computations required to be made hereunder giving effect
to any acquisition or Disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or Disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (but without giving effect to any synergies
or cost savings) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act of 1933.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Swap Agreement applicable to such
Indebtedness).

SECTION 1.05.     Status of Obligations. In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be reasonably necessary to cause the Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such other Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

SECTION 1.06.     Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place

 

35



--------------------------------------------------------------------------------

of the London interbank offered rate. In the event that the London interbank
offered rate is no longer available or in certain other circumstances as set
forth in Section 2.14(b) of this Agreement, such Section 2.14(b) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent will notify the Borrower, pursuant to Section 2.14, in advance of any
change to the reference rate upon which the interest rate on Eurodollar Loans is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.14(b), will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

ARTICLE II

THE CREDITS

SECTION 2.01.     Commitments. Subject to the terms and conditions set forth
herein, each Lender with an Initial Term Commitment (severally and not jointly)
agrees to make Initial Term Loans to the Borrower in Dollars, on the Effective
Date, in an amount equal to such Lender’s Initial Term Commitment by making
immediately available funds available to the Administrative Agent’s designated
account, not later than the time specified by the Administrative Agent. Amounts
repaid or prepaid in respect of the Term Loans may not be reborrowed.

SECTION 2.02.     Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their Applicable Percentages. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required. The Term Loans shall amortize as set forth in
Section 2.10.

(b)     Subject to Section 2.14, each Term Loan Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 2.14, 2.15,
2.16 and 2.17 shall apply to such Affiliate to the same extent as to, with no
greater benefit to, such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

(c)     Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
three (3) Eurodollar Borrowings outstanding.

(d)     Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

SECTION 2.03.     Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by submitting a Borrowing
Request (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m., New
York City time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 1:00 p.m., New
York City time, on the date of the proposed Borrowing. Each such Borrowing
Request shall be irrevocable and shall be signed by a Responsible Officer of the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i)     the aggregate principal amount of the requested Borrowing;

 

36



--------------------------------------------------------------------------------

(ii)     the date of such Borrowing, which shall be a Business Day;

(iii)     whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv)     in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)     the location and number of the Borrower’s account to which funds are to
be disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04.     Intentionally Omitted.

SECTION 2.05.     Intentionally Omitted.

SECTION 2.06.     Intentionally Omitted.

SECTION 2.07.     Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, (or, in the case of ABR Loans in
respect of which notice of such Borrowing shall have been received after 10:00
a.m., New York City Time, on the date of such requested Borrowing, 3:00 p.m.)
New York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender’s Applicable Percentage. The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in the aforesaid account of the Administrative Agent to an account designated by
the Borrower.

(b)     Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

37



--------------------------------------------------------------------------------

SECTION 2.08.     Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such Interest Election Request shall be irrevocable and
shall be signed by a Responsible Officer of the Borrower. Notwithstanding any
contrary provision herein, this Section shall not be construed to permit the
Borrower to (i) elect an Interest Period for Eurodollar Loans that does not
comply with Section 2.02(d) or (ii) convert any Borrowing to a Borrowing of a
Type not available under the Class of Commitments pursuant to which such
Borrowing was made.

(c)    Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)     whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)     if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)     If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower,

 

38



--------------------------------------------------------------------------------

then, so long as an Event of Default is continuing (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

SECTION 2.09.     Termination of Commitments. The Initial Term Commitments shall
terminate upon the funding of the Initial Term Loans on the Effective Date.

SECTION 2.10.     Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrower hereby unconditionally promises to repay to the Administrative Agent
for the account of each Initial Term Lender, on the last day of the first fiscal
quarter ending after the Effective Date and on the last Business Day of each
March, June, September and December thereafter prior to the Maturity Date,
Initial Term Loans in an amount equal to 0.25% of the aggregate principal amount
of the Initial Term Loans actually funded on the Effective Date. To the extent
not previously repaid, all unpaid Loans shall be paid in full in Dollars by the
Borrower on the Maturity Date.

(b)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d)     The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e)     Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form.

SECTION 2.11.     Prepayment of Loans.

(a)     Optional. (i) The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with the provisions of this Section 2.11. The Borrower
shall notify the Administrative Agent by telephone (confirmed by electronic
mail) of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 1:00 p.m., New York City time, three (3) Business Days
before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 1:00 p.m., New York City time, one (1) Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that a notice of prepayment delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions specified therein, in which case
such notice may

 

39



--------------------------------------------------------------------------------

be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. Each prepayment of an Initial Term Loan
Borrowing shall be applied ratably to the Initial Term Loans included in the
prepaid Initial Term Loan Borrowing and shall be applied to the remaining
amortization payments under Section 2.10(a) in such order of application as
directed by the Borrower (and, absent any such direction, shall be applied to
the remaining amortization payments under Section 2.10(a) in the direct order of
maturity thereof). Prepayments shall be accompanied by (i) accrued interest to
the extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.

(ii)     In the event that, on or prior to the date that is 6 months after the
Effective Date, the Borrower (x) prepays, refinances, substitutes or replaces
any Loans pursuant to this Section 2.11(a) or Section 2.11(b)(iii) with the
proceeds of any new or replacement tranche of term loans that have an All-In
Yield that is less than the All-In Yield of such Loans, (y) effects any
amendment, amendment and restatement or other modification of this Agreement
which reduces the All-In Yield of the Loans or (z) a Lender must assign its
Loans pursuant to Section 9.02(d) as a result of its failure to consent to an
amendment, amendment and restatement or other modification of this Agreement the
primary purpose of which is to reduce the All-In Yield of the Loans (other than,
in the case of each of clauses (x), (y) and (z), in connection with a Change in
Control or a transformative acquisition referred to in the last sentence of this
paragraph), the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Lenders, (A) in the case of clauses (x) and
(z), a prepayment premium of 1.00% of the aggregate principal amount of the
Loans so prepaid or assigned, applicable, and (B) in the case of clause (y), a
fee equal to 1.00% of the aggregate principal amount of the applicable Loans for
which the All-In Yield has been reduced pursuant to such amendment. Such amounts
shall be due and payable on the date of such prepayment or the effective date of
such amendment, as the case may be. For purposes of this Section 2.11(a)(ii), a
“transformative acquisition” is any acquisition (together with any related
transaction, including incurrence of indebtedness to finance such acquisition)
by the Borrower or any Restricted Subsidiary that (i) is not permitted by the
terms of the Loan Documents immediately prior to the consummation of such
acquisition or (ii) if permitted by the terms of the Loan Documents immediately
prior to the consummation of such acquisition, after which the Borrower and its
Restricted Subsidiaries would not have adequate flexibility under the Loan
Documents for the continuation and/or expansion of their combined operations
following such consummation, as determined by the Borrower in good faith.

(b)     Mandatory. (i) Excess Cash Flow. Within five Business Days after
financial statements have been or are required to be delivered pursuant to
Section 5.01(a) and the related certificate of a Financial Officer has been or
is required to be delivered pursuant to Section 5.01(c) for the relevant Excess
Cash Flow Period, the Borrower shall prepay an aggregate principal amount of
Loans equal to the Applicable ECF Percentage of Excess Cash Flow, if any, for
the Excess Cash Flow Period covered by such financial statements minus (B) the
sum of all voluntary prepayments of the Initial Term Loans during such fiscal
year pursuant to Section 2.11(a)(i), to the extent such prepayments are funded
with Internally Generated Cash Flow.

(ii)     Dispositions. If Borrower or any of its Restricted Subsidiaries receive
Net Proceeds of any Prepayment Disposition, Borrower shall prepay on or prior to
the date which is five Business Days after the date of receipt of such Net
Proceeds, an aggregate principal amount of Loans equal to 100% of all Net
Proceeds received; provided, that with respect to any Net Proceeds received with
respect to any Prepayment Disposition, at the option of the Borrower and so long
as no Default or Event of Default shall have occurred and be continuing, the
Borrower

 

40



--------------------------------------------------------------------------------

may reinvest all or any portion of such Net Proceeds in acquisitions of, or
investments in, assets useful for its business within (x) 12 months following
receipt of such Net Proceeds or (y) if Borrower enters into a legally binding
commitment to reinvest such Net Proceeds within 12 months following receipt
thereof, within 180 days after entry into such commitment, and provided,
further, that if any Net Proceeds are no longer intended to be or cannot be so
reinvested at any time after delivery of a notice of reinvestment election, or
have not been reinvested within the time period set forth above, an amount equal
to any such Net Proceeds shall be applied as set forth in the first sentence of
this Section 2.11(b)(ii) within five Business Days after the Borrower reasonably
determines that such Net Proceeds are no longer intended to be or cannot be so
reinvested to the prepayment of the Loans as set forth in this Section 2.11.

(iii)     Proceeds of Indebtedness. If the Borrower or any Restricted Subsidiary
incurs or issues any Indebtedness (A) not expressly permitted to be incurred or
issued pursuant to Section 6.01 or (B) incurred pursuant to a Refinancing
Amendment, the Borrower shall prepay an aggregate principal amount of Loans
equal to 100% of all Net Proceeds received therefrom on or prior to the date
which is five Business Days after the receipt of such Net Proceeds.

(iv)     Proceeds of Equity. If the Borrower or any Restricted Subsidiary issues
any Equity Interests or equity-linked securities (including, for the avoidance
of doubt, a contribution of cash as common equity to the capital of the Borrower
by the Parent), the Borrower shall prepay an aggregate principal amount of Loans
equal to 100% of all Net Proceeds received therefrom on or prior to the date
which is five Business Days after the receipt of such Net Proceeds.

(c)     In the case of any prepayment pursuant to Section 2.11(b)(i), (ii) or
(iv) above, if at the time that such prepayment would be required, the Borrower
is required to offer to prepay or repurchase any Indebtedness outstanding at
such time that is secured by a Lien on the Collateral ranking pari passu with
the Lien securing the Initial Term Loans pursuant to the terms of the
documentation governing such Indebtedness (such Indebtedness, the “Other
Applicable First Lien Indebtedness”), then the Borrower, at its election, may
apply a portion of the amount otherwise subject to such prepayment under
Section 2.11(b) on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Loans and Other Applicable First Lien
Indebtedness at such time) to the prepayment of such Other Applicable First Lien
Indebtedness; provided that (x) the portion so allocated to the Other Applicable
First Lien Indebtedness shall not exceed the amount required to be so applied
pursuant to the terms thereof, and any remaining amount shall be applied to
prepay the Loans in accordance with the terms hereof and (y) to the extent the
holders thereof decline to have such Other Applicable First Lien Indebtedness
prepaid or repurchased, any amount not so applied to prepay or repurchase such
Other Applicable First Lien Indebtedness shall be applied to repay the Loans in
accordance with the terms hereof.

(d)     All amounts prepaid pursuant to Section 2.11(b) shall be (i) applied
ratably to the Term Loans; provided that with respect to such amounts applied to
the Initial Term Loans, such amounts shall be applied ratably to the remaining
amortization payments under Section 2.10(a) and (ii) shall be accompanied by
(A) accrued interest to the extent required by Section 2.13 and (B) break
funding payments pursuant to Section 2.16.

(e)     Notwithstanding the foregoing, each Lender shall have the right to
reject its applicable percentage of any mandatory prepayment of the Loans
pursuant to Section 2.10(b) by giving at least one Business Day’s prior written
notice thereof to the Administrative Agent, in which case the amounts so
rejected may be retained by the Borrower.

(f)     The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under Section 2.11(b), (i) a certificate signed by a

 

41



--------------------------------------------------------------------------------

Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) not later than 1:00 p.m.
at least three (3) Business Days prior written notice of such prepayment. Each
notice of prepayment shall specify the prepayment date and the principal amount
of each Borrowing or portion thereof to be prepaid.

SECTION 2.12.     Fees. (a) The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(b)     Fees paid shall not be refundable under any circumstances.

SECTION 2.13.     Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.

(b)     The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

(c)     Notwithstanding the foregoing clauses (a) and (b), if any principal of
or interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% per annum plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section. Notwithstanding the foregoing, during the
occurrence and continuance of an Event of Default, the Administrative Agent or
the Required Lenders may, at their option, by notice to the Borrower (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.02 requiring the consent of “each Lender directly
affected thereby” for reductions in interest rates), declare that (i) all Loans
shall bear interest at 2% per annum plus the rate otherwise applicable to such
Loans as provided in the preceding paragraphs of this Section or (ii) in the
case of any other amount outstanding hereunder, such amount shall accrue at
2% per annum plus the rate applicable to such fee or other obligation as
provided hereunder.

(d)     Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e)     All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

42



--------------------------------------------------------------------------------

SECTION 2.14.     Alternate Rate of Interest.

(a)     If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i)     the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that (x) adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including, without limitation, because the LIBO Screen Rate is not
available or published on a current basis), for such Interest Period and (y) the
circumstances described in Section 2.14(b)(i) do not apply; or

(ii)     the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic mail as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid or converted into an ABR
Borrowing on the last day of the then current Interest Period applicable thereto
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

(b)     Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but either (w) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date a copy of such amendment is
provided to the Lenders, a written notice from the Required Lenders of each
Class stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii)(w), clause
(ii)(x) or clause (ii)(y) of the first sentence of this Section 2.14(b), only to
the extent the LIBO Screen Rate for such Interest Period is not available or
published at such time on a current basis), (x) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and any such
Eurodollar Borrowing shall be repaid or converted into an ABR Borrowing on the
last day of the then current Interest Period applicable thereto, and (y) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.

 

43



--------------------------------------------------------------------------------

SECTION 2.15.     Increased Costs. (a) If any Change in Law shall:

(i)     impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate);

(ii)     impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender; or

(iii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder, whether of principal, interest or otherwise, then the
Borrower will pay to such Lender or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

(b)     If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c)     A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within fifteen
(15) days after receipt thereof.

(d)     Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

44



--------------------------------------------------------------------------------

SECTION 2.16.     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within fifteen
(15) days after receipt thereof.

SECTION 2.17.     Taxes.

(a)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of a Withholding
Agent) requires the deduction or withholding of any Tax from any such payment by
a Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)     Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)     Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(d)     Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were

 

45



--------------------------------------------------------------------------------

correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

 

46



--------------------------------------------------------------------------------

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, an executed copy of IRS Form
W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN-E or IRS Form W-8BEN;
or

(4)    to the extent a Foreign Lender is not the beneficial owner, an executed
copy of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E or
IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made;

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by

 

47



--------------------------------------------------------------------------------

law and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement; and

(E)    the Administrative Agent, and any successor or supplemental
Administrative Agent, shall deliver to the Borrower (in such number of copies as
shall be requested by the recipient) on or prior to the date on which the
Administrative Agent becomes the administrative agent hereunder or under any
other Loan Document (and from time to time thereafter upon the reasonable
request of the Borrower) executed copies of either (i) IRS Form W-9 (or any
successor form) or (ii), if legally entitled to do so, a U.S. branch withholding
certificate on IRS Form W-8IMY (or any successor form) evidencing its agreement
with the Borrower to be treated as a U.S. person (with respect to amounts
received on account of any Lender) and IRS Form W-8ECI (with respect to amounts
received on its own account), with the effect that, in either case, the Borrower
will be entitled to make payments hereunder to the Administrative Agent without
withholding or deduction on account of U.S. federal withholding Tax.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

48



--------------------------------------------------------------------------------

(i)    Defined Terms. For purposes of this Section 2.17, the term “applicable
law” includes FATCA.

SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)    The Borrower shall make each payment or prepayment required to be made by
it hereunder (whether of principal, interest or fees, or of amounts payable
under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m., New York
City time on the date when due or the date fixed for any prepayment hereunder,
in immediately available funds, without set-off, recoupment or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at Eleven Madison
Avenue, New York, NY 10010, except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c)    During the continuance of an Event of Default, at the election of the
Administrative Agent, all payments of principal, interest, fees, premiums,
reimbursable expenses (including, without limitation, all reimbursement for fees
and expenses pursuant to Section 9.03), and other sums payable under the Loan
Documents, may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent; provided, that in the case of reimbursement for
fees and expenses, the Administrative Agent shall have previously provided the
Borrower with an invoice setting forth any such amounts as provided for under
Section 9.03. The Borrower hereby irrevocably authorizes, during the continuance
of an Event of Default, the Administrative Agent to charge any deposit account
of the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

(d)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under

 

49



--------------------------------------------------------------------------------

applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or the Borrower is required to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b)     If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a

 

50



--------------------------------------------------------------------------------

waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply. Each party hereto agrees
that (i) an assignment required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and (ii) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to and be bound by the terms thereof; provided
that, following the effectiveness of any such assignment, the other parties to
such assignment agree to execute and deliver such documents necessary to
evidence such assignment as reasonably requested by the applicable Lender,
provided that any such documents shall be without recourse to or warranty by the
parties thereto.

SECTION 2.20.    Incremental Term Loans.

(a)    The Borrower may from time to time request additional tranches of term
loans, or to increase the principal amount of the Loans in minimum increments of
$20,000,000 (such additional tranche or increase in Loans, an “Incremental Term
Loan”); provided that the aggregate principal amount of Incremental Term Loans
that may be incurred at any time shall not exceed the Incremental Cap at such
time. The Borrower may arrange for any such increase or tranche to be provided
by one or more Lenders (each Lender so agreeing to an increase in its Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”; provided that no Ineligible Institution may be an
Augmenting Lender), which agree to participate in such Incremental Term Loans.
Except as set forth above, no consent of any Lender (other than the Lenders
participating in such Incremental Term Loan) shall be required for the
incurrence of any Incremental Term Loans pursuant to this Section 2.20.
Incremental Term Loans created pursuant to this Section 2.20 shall become
effective on the date agreed by the Borrower, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof.

(b)    No Incremental Term Loan may be incurred unless the Indebtedness
Incurrence Conditions with respect thereto shall be satisfied.

(c)    The Incremental Term Loans may be made hereunder pursuant to an amendment
or restatement (an “Incremental Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender participating in such tranche, each Augmenting Lender participating in
such tranche, if any, and the Administrative Agent. The Incremental Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this Section 2.20, including corresponding adjustments to the scheduled
amortization payments and pursuant to clause (f) of the definition of
“Indebtedness Incurrence Conditions” to ensure fungibility of the Initial Term
Loans with any Incremental Term Loans, to the extent applicable. Nothing
contained in this Section 2.20 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to provide Incremental Term Loans at any
time. In connection with any Incremental Term Loans pursuant to this
Section 2.20, any Augmenting Lender becoming a party hereto shall (1) execute
such documents and agreements as the Administrative Agent may reasonably request
and (2) in the case of any Augmenting Lender that is organized under the laws of
a jurisdiction outside of the United States of America, provide to the
Administrative Agent, its name, address, tax identification number and/or such
other information as shall be necessary for the Administrative Agent to comply
with “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.

 

51



--------------------------------------------------------------------------------

(d)    To the extent of any inconsistency, the terms of this Section 2.20 shall
supersede any provision in Section 2.18 or 9.02.

SECTION 2.21.    Refinancing Facilities.

(a)    The Borrower may, by written notice to the Administrative Agent from time
to time, request Refinancing Loans (the “Refinancing Loans”) to refinance all or
a portion of any existing Loans (the “Refinanced Loans”) in an aggregate
principal amount not to exceed the aggregate principal amount of the Refinanced
Loans plus any accrued interest, fees, costs and expenses related thereto
(including any original issue discount or upfront fees). Such notice shall set
forth (i) the amount of the Refinancing Loan (which shall be in a minimum amount
of $5,000,000) and (ii) the date on which the applicable Refinancing Loan is to
be made available (which shall not be less than ten (10) Business Days nor more
than sixty (60) days after the date of such notice (or such longer or shorter
periods as the Administrative Agent shall agree)). The Borrower may seek
Refinancing Loans from existing Lenders (each of which shall be entitled to
agree or decline to participate in its sole discretion) or from one or more new
banks, financial institutions or other entities (other than any Ineligible
Institution).

(b)    It shall be a condition precedent to the incurrence of any Refinancing
Loans that (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to or immediately after giving effect to the
incurrence of the Refinancing Loans, (ii) the terms of the Refinancing Loans
shall comply with this Section 2.21 and (iii) substantially concurrently with
the incurrence of any Refinancing Loans, 100% of the proceeds thereof shall be
applied to repay the Refinanced Loans (including accrued interest, fees and
premiums (if any) payable in connection therewith).

(c)    The terms of any Refinancing Loans shall be determined by the Borrower
and the Persons providing the Refinancing Loans (each, a “Refinancing Lender”)
and set forth in a Refinancing Amendment; provided that (i) the final maturity
date of any Refinancing Loans shall be no earlier than the Maturity Date,
(ii) the Weighted Average Life to Maturity of the Refinancing Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of any
then-existing class of Loans, (iii) the Refinancing Loans will rank pari passu
in right of payment and of security with the Loans, (iv) none of the borrower
and the guarantors of the Refinancing Loans shall be a Person that is not a Loan
Party and the Refinancing Loans shall not be secured by assets that do not
constitute Collateral, (v) the interest rate margin, rate floors, fees, original
issue discount and premiums applicable to the Refinancing Loans shall be
determined by the Borrower and the applicable Refinancing Lenders, (vi) the
Refinancing Loans may share ratably or less than ratably (but not more than
ratably) in any mandatory prepayments hereunder and (vii) to the extent the
terms of the Refinancing Loans are inconsistent with the terms set forth herein
(except as set forth in clause (i) through (vi) above), such terms shall be
reasonably satisfactory to the Administrative Agent.

(d)    In connection with any Refinancing Loans, the Borrower, the
Administrative Agent and each applicable Refinancing Lender shall execute and
deliver to the Administrative Agent an amendment to this Agreement (which may
take the form of an amendment and restatement of this Agreement) (a “Refinancing
Amendment”) and such other documentation as the Administrative Agent shall
reasonably specify to evidence such Refinancing Loans. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Any Refinancing Amendment may, without the consent of any other
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate (but only to such extent), in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.21, including any amendments necessary to establish the
applicable Refinancing Loans as a new class or tranche of Loans, and such other
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new class or tranche, in each case on terms consistent
with this Section 2.21.

 

52



--------------------------------------------------------------------------------

(e)    To the extent of any inconsistency, the terms of this Section 2.21 shall
supersede any provision in Section 2.18 or 9.02.

SECTION 2.22.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);

(b)    the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that, except as otherwise
provided in Section 9.02, this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

(c)    upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent may, in its sole discretion and in lieu of distributing
such amounts to such Defaulting Lender, apply amounts which would otherwise be
payable to a Defaulting Lender to satisfy in full or in part the Obligations
owing to the Administrative Agent and the non-Defaulting Lenders in accordance
with the other provisions of this Agreement with the balance, if any, being
applied to satisfy in full or in part to the Obligations owing to such
Defaulting Lender;

(d)    neither the provisions of this Section 2.22, nor the provisions of any
other Section of this Agreement relating to a Defaulting Lender, are intended by
the parties hereto to constitute liquidated damages and, subject to the
limitations contained in Section 9.03 regarding special, indirect, consequential
and punitive damages, each of the Administrative Agent, each non-Defaulting
Lender and each Loan Party hereby reserves its respective rights to proceed
against any Defaulting Lender for any damages incurred as a result of it
becoming a Defaulting Lender hereunder; and

(e)    for the avoidance of doubt, the Borrower shall not be liable to any
Defaulting Lender as a result of any action taken by the Administrative Agent in
accordance with the terms of this Section 2.22.

In the event that the Administrative Agent and the Borrower each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage and any amounts required to be on deposit pursuant to
Section 2.22(c) shall be immediately remitted to the Borrower or as otherwise
required pursuant to applicable law, rule or order.

 

53



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders on the Effective Date that:

SECTION 3.01.    Organization; Powers; Subsidiaries. Each of the Borrower and
its Restricted Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required. Schedule 3.01 hereto identifies each Subsidiary,
noting whether such Subsidiary is a Restricted Subsidiary, an Unrestricted
Subsidiary or a Material Domestic Subsidiary, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests
owned by the Borrower and the other Subsidiaries and, if such percentage is not
100% (excluding directors’ qualifying shares as required by law), a description
of each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 3.01 as owned by the Borrower or another
Subsidiary are owned, beneficially and of record, by the Borrower or any
Subsidiary free and clear of all Liens. There are no outstanding commitments or
other obligations of the Borrower or any Subsidiary to issue, and no options,
warrants or other rights of any Person to acquire, any shares of any class of
capital stock or other equity interests of the Borrower or any Subsidiary.

SECTION 3.02.    Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to (x) applicable bankruptcy, insolvency, reorganization, moratorium or other
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
(y) the need for filings and registrations necessary to perfect the Liens on the
Collateral, if any, granted by the Loan Parties in favor of the Secured Parties.

SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) filings and
registrations necessary to perfect the Liens on the Collateral, if any, granted
by the Loan Parties in favor of the Administrative Agent for the benefit of the
Secured Parties and (ii) such as have been obtained or made and are in full
force and effect, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any of its
Restricted Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, material agreement or other
material instrument binding upon the Borrower or any of its Restricted
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Restricted Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Restricted Subsidiaries other than Liens securing the
Obligations and the “Obligations” under (and as defined in) the Revolving Credit
Agreement.

SECTION 3.04.    Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
fiscal year ended September 30, 2018 reported on by Ernst & Young LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.

 

54



--------------------------------------------------------------------------------

(b)    Since September 30, 2018, there has been no material adverse change in
the business, assets, operations or condition (financial or otherwise) of the
Borrower and its Restricted Subsidiaries, taken as a whole.

SECTION 3.05.    Properties. (a) Each of the Borrower and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere in any material respect with its ability to conduct
its business as currently conducted or to utilize such properties for their
intended purposes.

(b)    Each of the Borrower and its Restricted Subsidiaries owns, or is licensed
to use, all Intellectual Property used or held for use in or necessary for the
conduct of their respective business, and to the knowledge of the Borrower,
neither the use thereof by the Borrower and its Restricted Subsidiaries, nor the
conduct of the Borrower’s or any of its Restricted Subsidiaries’ respective
business, infringe upon, misappropriate or violate the rights of any other
Person, except for any such infringements, misappropriations or violations that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.06.    Litigation, Environmental and Labor Matters. (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

(b)    Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability or (iii) has received notice of
any claim with respect to any Environmental Liability.

(c)    There are no strikes, lockouts or slowdowns against the Borrower or any
of its Restricted Subsidiaries pending or, to their knowledge, threatened that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. The hours worked by and payments made to employees of
the Borrower and its Restricted Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law relating to such matters that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. All
material payments due from the Borrower or any of its Restricted Subsidiaries,
or for which any claim may be made against the Borrower or any of its Restricted
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as liabilities on the books of the
Borrower or such Restricted Subsidiary. The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement under which the
Borrower or any of its Restricted Subsidiaries is bound.

SECTION 3.07.    Compliance with Laws and Agreements. Each of the Borrower and
its Restricted Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

55



--------------------------------------------------------------------------------

SECTION 3.08.    Investment Company Status. Neither the Borrower nor any
Subsidiary Guarantor is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.09.    Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves to the
extent required by GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10.    ERISA. No ERISA Event, or similar event with respect to a
Foreign Plan, has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events or similar events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Restricted Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other written information
furnished by or on behalf of the Borrower or any Restricted Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, the foregoing is hereby qualified to the
extent of any projections or other “forward looking statements”, which include
statements that are predictive in nature, depend upon or refer to future events
or conditions, and usually include words such as “expects”, “anticipates”,
“intends”, “plans”, “believes”, “projects”, “estimates”, or similar expressions;
and provided, further, that any statements concerning future financial
performance, ongoing business strategies or prospects or possible future actions
are also future looking statements; it being expressly understood and agreed
that (i) forward looking statements are based on current expectations and
projections about future events and are subject to risks, uncertainties and the
accuracy of assumptions concerning the Borrower and its Restricted Subsidiaries,
the performance of the industries in which they do business and economic and
market factors, among other things, and (ii) such forward looking statements are
not guarantees of future performance.

SECTION 3.12.    Federal Reserve Regulations. No part of the proceeds of any
Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Restricted Subsidiary except for Liens
permitted by Section 6.02.

SECTION 3.14.    No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15. No Burdensome Restrictions. The Borrower is not subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.08.

 

56



--------------------------------------------------------------------------------

SECTION 3.16.    Solvency.

(a)    Immediately after giving effect to any Borrowing, the Borrower and its
Restricted Subsidiaries, taken as a whole, are and will be Solvent as of the
date of such Borrowing.

(b)    The Borrower does not intend to, nor does it intend to permit any of its
Restricted Subsidiaries to, and the Borrower does not believe that it or any of
its Restricted Subsidiaries will, incur debts beyond its ability to pay such
debts as they mature, taking into account the timing of and amounts of cash to
be received by it or any such Restricted Subsidiary and the timing of the
amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Restricted Subsidiary.

SECTION 3.17.    Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and to the knowledge of the Borrower, their respective directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Borrower, any Subsidiary or, to the
knowledge of the Borrower or such Subsidiary, any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing, use of proceeds or other Transactions will violate any
Anti-Corruption Law or applicable Sanctions.

SECTION 3.18. EEA Financial Institutions. The Borrower is not an EEA Financial
Institution.

SECTION 3.19.    Plan Assets; Prohibited Transactions. None of the Borrower or
any of its Restricted Subsidiaries is an entity deemed to hold “plan assets”
(within the meaning of the Plan Asset Regulations).

SECTION 3.20. Collateral Documents. (a) Subject to Sections 5.09 and 5.11 and
the other limitations, exceptions and filing requirements otherwise set forth in
this Agreement and the other Loan Documents, the Collateral Documents are
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Collateral described therein to the extent required thereby, subject to
Liens permitted under the Loan Documents.

(b)    Subject to Sections 5.09 and 5.11, upon recording thereof in the
appropriate recording office, each Mortgage shall be effective to create, in
favor of the Collateral Agent, for its benefit and the benefit of the Secured
Parties, legal, valid and enforceable perfected Liens on, and security interest
in, all of the Loan Parties’ right, title and interest in and to the Mortgaged
Properties thereunder, subject only to Liens permitted under the Loan Documents,
and when the Mortgages are filed in the offices specified on Schedule 5(a) to
the Perfection Certificate (or, in the case of any Mortgage executed and
delivered after the date thereof in accordance with the provisions of Sections
5.09 and 5.11, when such Mortgage is filed in the offices specified in the local
counsel opinion delivered with respect thereto in accordance with the provisions
of Sections 5.09 and 5.11), the Mortgages shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Mortgaged Properties, in each case prior in right to any other Person,
other than Liens permitted under the Loan Documents.

SECTION 3.21.    Material Property. As of the Effective Date, Schedule 5.09 sets
forth all the real property of the Loan Parties described in clause (i) of the
definition of “Material Real Property” as of such date.

 

57



--------------------------------------------------------------------------------

SECTION 3.22.    Patriot Act. The Borrower is in compliance in all material
respects with applicable provisions of the Patriot Act.

SECTION 3.23. Beneficial Ownership Certification. The information included in
the Beneficial Ownership Certification (if any) is true and correct in all
material respects.

SECTION 3.24.    Designation as Senior Debt. The Obligations constitute
“Designated Senior Debt”, or any similar term under and as defined in the
agreements relating to any Indebtedness of the Borrower or any Subsidiary
Guarantor, including any subordinated Indebtedness, which contains such
designation.

ARTICLE IV

CONDITIONS

SECTION 4.01.    Effective Date. Notwithstanding the execution and delivery of
this Agreement on the date hereof, this Agreement shall not become effective and
the obligations of the Lenders to make Loans hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02) (the “Effective Date”):

(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto (i) a counterpart of this Agreement signed on behalf of such party,
(ii) a counterpart of the Subsidiary Guaranty substantially in the form of
Exhibit J signed on behalf of each Subsidiary Guarantor and the Administrative
Agent, (iii) a counterpart of the Security Agreement substantially in the form
of Exhibit K signed on behalf of each party thereto, (iv) a counterpart of the
Intellectual Property Security Agreement (if any) substantially in the forms
attached to the Security Agreement signed on behalf of each party thereto and
(v) a counterpart of the First Lien/First Lien Intercreditor Agreement
substantially in the form of Exhibit H signed on behalf of each party thereto
(including the administrative agent and collateral agent under the Revolving
Credit Agreement and the Acknowledgment of Grantors with respect thereto signed
by each Loan Party), or, in each case, written evidence satisfactory to the
Administrative Agent (which may include electronic transmission of a signed
signature page required by this Section 4.01(a)) that such party has signed a
counterpart of the relevant document.

(b)    The Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
Latham & Watkins LLP, McGuireWoods LLP and in-house counsel to the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent and
covering such other matters relating to the Loan Parties, the Loan Documents or
the Transactions as the Administrative Agent shall reasonably request. The
Borrower hereby requests such counsel to deliver such opinion.

(c)    Subject to Section 5.11, the Collateral Agent shall have received each
document (including any UCC (or similar) financing statement) required by the
applicable Collateral Documents under law to be filed, registered or recorded in
order to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a perfected Lien on the Collateral required to be delivered on the
Effective Date, prior in right to any other Person (other than with respect to
Liens permitted under this Agreement), each such document shall be in proper
form for filing, registration or recordation and such documents shall include,
but are not limited to a completed Perfection Certificate, dated the Effective
Date and executed by or on behalf of the Loan Parties.

(d)    The Lenders shall have received (i) the audited balance sheets of the
Borrower as of September 30, 2016, September 30, 2017 and September 30, 2018,
and the related audited income and

 

58



--------------------------------------------------------------------------------

equity cash flow statements for the fiscal years ended on such dates, (ii) the
unaudited balance sheets of the Target as of December 31, 2017 and December 31,
2018, and the related unaudited income and equity cash flow statements for the
fiscal years ended on such dates, in each case, to the extent delivered to the
Borrower pursuant to the terms of the Columbia Acquisition Agreement, (iii) the
unaudited balance sheets of each of the Borrower and the Target as of the end
of, and the related unaudited income and equity cash flow statements for, each
subsequent fiscal quarter ended at least 45 days before the Effective Date
(other than any fiscal fourth quarter), and for the comparable period of the
prior fiscal year, in each case (with respect to the financial statements of the
Target) to the extent delivered to the Borrower pursuant to the terms of the
Columbia Acquisition Agreement and (iv) a pro forma consolidated balance sheet
and related unaudited pro forma income statement of the Borrower and its
Subsidiaries (based on the financial statements referred to in clauses (ii) and
(iii) immediately above) as of and for the 12-month period ending on the last
day of the most recently completed four-fiscal quarter period ended at least 45
days prior to the Effective Date (or, if the most recently completed fiscal
period is the end of a fiscal year, ended at least 90 days before the Effective
Date), prepared after giving effect to the Transactions as if the Transactions
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period of operations (in the case of such other financial
statements); provided that the pro forma financial statements required to be
delivered by this paragraph (c) shall meet the requirements of Regulation S-X
under the Securities Act of 1933, as amended from time to time, and all other
accounting rules and regulations of the SEC promulgated thereunder applicable to
a registration statement under such Act on Form S-1.

(e)    The Administrative Agent shall have received (i) resolutions and other
evidence of authority authorizing this Agreement and the other Loan Documents
and the other transactions contemplated hereby, (ii) a good standing certificate
or the equivalent, if any, in the jurisdiction of organization of each Loan
Party and (iii) a certificate of the Secretary or Assistant Secretary of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign the Loan Documents to which it is a party and attaching
such Person’s certificate of incorporation and bylaws or other equivalent
organizational documents.

(f)    The Administrative Agent shall have received, at least three (3) days
prior to the Effective Date, (i) all documentation and other information
regarding the Borrower requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, to the extent requested in writing of the Borrower at least ten (10) days
prior to the Effective Date and (ii) to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least five
days prior to the Effective Date, any Lender that has requested, in a written
notice to the Borrower at least ten (10) days prior to the Effective Date, a
Beneficial Ownership Certification in relation to the Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (ii) shall be deemed to be satisfied).

(g)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (i), (j), (k) and (l) of this Section 4.01.

(h)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced at least two (2) Business Days prior to the Effective Date,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

(i)    None of the Borrower, the Target and the Borrower’s and the Target’s
respective Subsidiaries shall be obligors in respect of any third-party
Indebtedness for borrowed money (other than the Revolving Credit Agreement, any
Permitted Receivables Facility and Indebtedness set forth on Schedule 6.01).

 

59



--------------------------------------------------------------------------------

(j)    The Columbia Acquisition shall have been consummated in all material
respects pursuant to and on the terms set forth in the Columbia Acquisition
Agreement.

(k)    The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall be true and correct in all respects)
on and as of the date of such Borrowing.

(l)    At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.

(m)    The Administrative Agent shall have received (x) a solvency certificate
substantially in the form of Exhibit G from a Financial Officer of the Borrower
and (y) a Borrowing Request substantially in the form of Exhibit D hereto from a
Responsible Officer of the Borrower.

(n)     The Revolving Credit Agreement shall have been amended to permit the
Transactions.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent (and the Administrative Agent shall promptly
provide the same to the Lenders):

(a)    within one hundred five (105) days after the end of each fiscal year of
the Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Ernst & Young LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception (other than a “going concern” qualification
resulting solely from (i) an upcoming maturity date under any Indebtedness
occurring within one year from the time such opinion is delivered or (ii) a
breach or anticipated breach of financial covenants) and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied except for inconsistencies resulting from changes in
accounting principles and methods agreed to by the Borrower’s independent public
accountants, together with a customary management discussion and analysis;

(b)    within fifty (50) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for the then elapsed portion of the fiscal year and, with respect to
the statement of operations only, for such fiscal quarter, setting forth in each
case in

 

60



--------------------------------------------------------------------------------

comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes except for inconsistencies resulting from changes in
accounting principles and methods agreed to by the Borrower’s independent public
accountants, together with a customary management discussion and analysis;

(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default or Event of Default has occurred and, if
a Default or Event of Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with
Section 6.11, (iii) setting forth reasonably detailed calculations of the
Borrower’s Consolidated Total Leverage Ratio as of the end of such fiscal
quarter or fiscal year, as applicable, and (iv) stating whether any material
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d)    [reserved];

(e)    as soon as available, but in any event not more than fifteen (15) days
after being approved by the board of directors of the Borrower, and in no event
later than November 15th of each fiscal year of the Borrower, a copy of the plan
and forecast (including a projected consolidated balance sheet, income statement
and funds flow statement) of the Borrower for the upcoming fiscal year in form
previously delivered to the Administrative Agent (provided, that, for the
avoidance of doubt, such copy of the plan and forecast shall not be provided by
the Administrative Agent to any Public Lenders);

(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, if any, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, if any,
as the case may be;

(g)    concurrently with any delivery of financial statements under clause
(a) above, a Perfection Certificate Supplement; and

(h)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether made available by the Administrative Agent); provided that: (A) upon
written request by the Administrative Agent (or any Lender through the
Administrative Agent) to the Borrower, the Borrower shall deliver paper copies
of such documents to the Administrative Agent or such Lender until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (B) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft

 

61



--------------------------------------------------------------------------------

copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for timely accessing posted documents or requesting
delivery of paper copies of such document to it and maintaining its copies of
such documents. To the extent the Borrower designates any of its Subsidiaries as
an Unrestricted Subsidiary, the financial statements referred to in this
Section 5.01 shall be accompanied by reconciliation statements eliminating the
financial information pertaining to such Unrestricted Subsidiary or Unrestricted
Subsidiaries. The Borrower agrees that all financial statements provided
pursuant to Section 5.01(a) and 5.01(b) shall be deemed to be “PUBLIC” and may
be provided to all Lenders, including Public Lenders.

SECTION 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender as soon as reasonably practicable, and in
any event no later than five (5) Business Days, after a Financial Officer
obtains knowledge thereof written notice of the following:

(a)    the occurrence of any Default or Event of Default;

(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Restricted Subsidiary that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c)    the occurrence of any ERISA Event, or similar event with respect to a
Foreign Plan, that, alone or together with any other such ERISA Events or
similar events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(e)    any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03.    Existence; Conduct of Business. The Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to (i) preserve, renew and keep in full force and effect its legal
existence, (ii) preserve, renew and keep in full force and effect the rights,
qualifications, licenses, permits, privileges, franchises, governmental
authorizations and Intellectual Property rights material to the conduct of its
business, and (iii) maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except where the failure
to do so under clause (ii) or (iii) could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
Division, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04.    Payment of Obligations. The Borrower will, and will cause each
of its Restricted Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Restricted Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with and as required by
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

 

62



--------------------------------------------------------------------------------

SECTION 5.05.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Restricted Subsidiaries to:

(a)    keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted; provided,
however, that nothing shall prevent the Borrower or any Restricted Subsidiary
from discontinuing the operation or maintenance of any property if such
discontinuance is, in the reasonable business judgment of the Borrower or such
Restricted Subsidiary, desirable in the conduct of the business of the Borrower
or such Restricted Subsidiary and such discontinuance could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect;

(b)    maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses;

(c)    subject to Section 5.11, following the Effective Date, ensure that any
third-party liability (other than directors and officers liability insurance;
insurance policies relating to employment practices liability or workers’
compensation; crime; fiduciary duties; kidnap and ransom; flood (except as
required by clause (d) below); fraud, errors and omissions; marine and aircraft
liability and excess liability; and construction programs) and property
insurance policies of the Loan Parties described in Section 5.05(b) with respect
to the Collateral shall name the Collateral Agent as an additional insured
(solely in the case of liability insurance) or loss payee (solely in the case of
property insurance with respect to the Collateral), as applicable; and

(d)    subject to Sections 5.09 and 5.11, so long as a Mortgage in respect of
Mortgaged Property with improvements that are located in a special flood hazard
area is then in effect, with respect to each Mortgaged Property located in a
special flood hazard area:

(i)    obtain flood insurance in compliance with the Flood Insurance Laws and
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended from time to time, as reasonably determined
by the Administrative Agent; and

(ii)    deliver to the Administrative Agent annual renewals of each flood
insurance policy or annual renewals of each force-placed flood insurance policy,
as applicable.

SECTION 5.06.    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Restricted Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Restricted Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its financial officers and, during the continuance of an Event of Default, its
independent accountants, all at such reasonable times and as often as reasonably
requested. The Borrower acknowledges that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain reports pertaining to the Borrower and its Restricted Subsidiaries’
assets for internal use by the Administrative Agent and the Lenders.

 

63



--------------------------------------------------------------------------------

SECTION 5.07.    Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Restricted Subsidiaries to, (i) comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property (including without limitation Environmental
Laws), (ii) perform in all material respects its obligations under agreements to
which it is a party and (iii) to the extent required by Environmental Laws,
conduct any investigation, remedial or other corrective action necessary to
address the presence of Hazardous Materials at any property or facility in
accordance with Environmental Laws, in each case except where the failure to do
so under clause (i), (ii) and (iii), individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

SECTION 5.08.    Use of Proceeds. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X. The
Borrower will not request any Borrowing, and the Borrower shall not use, and
shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state or (iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 5.09.    Subsidiary Guaranty. (a) As promptly as possible but in any
event within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person becomes a Subsidiary or any Subsidiary
qualifies independently as, or is designated by the Borrower or the
Administrative Agent as, a Subsidiary Guarantor pursuant to the definition of
“Material Domestic Subsidiary”, the Borrower shall provide the Administrative
Agent with written notice thereof setting forth information in reasonable detail
describing the material assets of such Person and shall cause each such
Subsidiary which also qualifies as a Material Domestic Subsidiary to deliver to
the Administrative Agent a joinder to the Subsidiary Guaranty (in the form
contemplated thereby) pursuant to which such Subsidiary agrees to be bound by
the terms and provisions thereof, such Subsidiary Guaranty to be accompanied by
appropriate corporate or limited liability company resolutions, other corporate
or limited liability company documentation and legal opinions (if requested) in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

(b)    Subject to Section 5.11, with respect to any Subsidiary required to
become a Subsidiary Guarantor hereunder pursuant to Section 5.09(a), the
Borrower shall, no later than the date on which such Domestic Subsidiary becomes
a Subsidiary Guarantor hereunder pursuant to Section 5.09(a) (or such longer
time period if agreed to by the Collateral Agent in its reasonable discretion),
cause such Subsidiary to execute and deliver a Security Agreement Supplement, an
Acknowledgment of Grantors with respect to each Intercreditor Agreement in
effect and a Perfection Certificate and take such additional actions (including
the filing of Uniform Commercial Code financing statements and, if applicable
and required pursuant to the terms of the Loan Documents, delivering executed
Intellectual Property Security Agreements and certificates, instruments of
transfer and stock powers in respect of certificated Equity Interests), in each
case as the Collateral Agent shall reasonably request for purposes of granting
and perfecting a Lien on the assets of such Subsidiary (other than Excluded
Property) in favor of the Collateral Agent under the Collateral Documents,
subject to Liens permitted under the Loan Documents and otherwise subject to the
limitations and exceptions of this Agreement and the other Loan Documents. If
requested by the Collateral Agent, the Collateral Agent shall receive an opinion
or opinions of counsel for the applicable

 

64



--------------------------------------------------------------------------------

Loan Parties in form and substance reasonably satisfactory to the Collateral
Agent in respect of matters reasonably requested by the Collateral Agent
relating to any Security Agreement Supplement, Intellectual Property Security
Agreement or other Collateral Document delivered pursuant to this
Section 5.09(b), dated as of the date of such Security Agreement Supplement,
Intellectual Property Security Agreement or other Collateral Document, as
applicable.

(c)    Subject to Section 5.11, with respect to each Loan Party that owns
Material Real Property, such Loan Party shall:

(i)    no later than thirty (30) days (or such longer period as the Collateral
Agent may agree in its sole discretion) after the later of (x) the date such
Person becomes a Loan Party and (y) the date that any Material Real Property is
acquired by such Loan Party, deliver to the Collateral Agent a legal description
with respect any fee-owned real property that constitutes Material Real
Property, information identifying any pipeline system that constitutes Material
Real Property, and the relevant recording offices for Mortgages with respect to
such Material Real Property; and

(ii)    no later than one hundred and twenty (120) days (or such longer period
as the Administrative Agent may agree in its sole discretion) after the later of
(x) the date such Person becomes a Loan Party and (y) the date that any Material
Real Property is acquired by such Loan Party, execute and deliver
(A) counterparts of a Mortgage, duly executed and delivered by the record owner
of such property, together with evidence such Mortgage has been duly executed
and delivered by a duly authorized officer of each party thereto, in form
suitable for filing or recording in the jurisdiction where such Material Real
Property is located subject only to Liens permitted pursuant to Section 6.02 and
other Liens reasonably acceptable to the Collateral Agent on the property and/or
rights described therein in favor of the Collateral Agent for the benefit of the
Secured Parties, and evidence that all filing and recording taxes and fees have
been paid or will be paid in connection with such recording or filing or
otherwise provided for in a manner reasonably satisfactory to the Collateral
Agent, (B) for any Material Real Property other than a pipeline system, a marked
commitment for a standard policy of title insurance on such Mortgaged Property
naming the Collateral Agent as the insured for its benefit and that of the
Secured Parties and their respective successors and assigns subject to the terms
of the policy jacket with the final title policy to be delivered after recording
of the Mortgage (a “Mortgage Policy”) issued by a nationally recognized title
insurance company reasonably acceptable to the Collateral Agent in form and
substance and in an amount reasonably acceptable to the Collateral Agent,
insuring the Mortgages to be valid Liens on the property described therein, free
and clear of all Liens other than Liens permitted pursuant to Section 6.02 and
other Liens reasonably acceptable to the Collateral Agent, each of which shall
(1) contain a “tie-in” or “cluster” endorsement, if available in the applicable
jurisdiction at commercially reasonable rates (i.e., policies which insure
against losses regardless of location or allocated value of the insured property
up to a stated maximum coverage amount) and (2) have been supplemented by such
endorsements as shall be reasonably requested by the Collateral Agent
(including, if requested, endorsements on matters relating to usury, first loss,
last dollar, zoning, contiguity, doing business, public road access, variable
rate, environmental lien, subdivision, mortgage recording tax, separate tax lot,
revolving credit, same as survey and so-called comprehensive coverage over
covenants and restrictions, to the extent such endorsements are available in the
applicable jurisdiction at commercially reasonable rates), together with
evidence of payment of all premiums, (C) for any Material Real Property other
than a pipeline system, a survey (which may take the form of an ALTA survey,
aerial survey, ExpressMap or equivalent photographic depiction) in form and
substance sufficient to obtain the Mortgage Policy without the standard survey

 

65



--------------------------------------------------------------------------------

exception and otherwise reasonably satisfactory to the Collateral Agent, (D) an
opinion of local counsel to the Loan Parties in the state in which such
Mortgaged Property is located, with respect to the enforceability of such
Mortgage and any related fixture filings, in form and substance reasonably
satisfactory to the Collateral Agent and (E) to the extent not previously
delivered, a completed “life of the loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to such Mortgaged Property on
which any “building” (as defined in the Flood Insurance Laws) is located, and if
such property is in a special flood hazard area, duly executed and acknowledged
by the appropriate Loan Party, together with evidence of flood insurance as and
to the extent required under Section 5.05 hereof.

Notwithstanding anything herein or in any other Loan Document to the contrary,
with respect to any Material Real Property on which any “building” (as defined
in the Flood Insurance Laws) is located, the Loan Parties shall not be required
to comply with Section 5.09(c)(ii) or 5.11(a), unless and until, and subject to
the Intercreditor Agreement, (i) each Lender shall have advised the
Administrative Agent in writing that it has completed its due diligence with
respect to any applicable flood insurance requirements relating to such Material
Real Property and (ii) the Administrative Agent shall have provided the Borrower
with written notice of the satisfaction of the requirements in the foregoing
clause (i) and shall have requested, in a writing delivered to the Borrower,
that such Loan Parties comply with the applicable requirements of
Section 5.09(c)(ii) or 5.11(a), which compliance shall not be required until the
later of (x) the dates provided for in Section 5.09(c) or 5.11(a), as
applicable, and (y) the date that is ten (10) Business Days (or such longer
period as the Administrative Agent may agree in its sole discretion) after such
written notice is delivered to the Borrower pursuant to this clause (ii).

SECTION 5.10.    Maintenance of Ratings. Use commercially reasonable efforts to
cause the Loans to be continuously publicly rated by Fitch and Moody’s and use
commercially reasonable efforts to maintain a public corporate rating from Fitch
and a public corporate family rating from Moody’s, in each case in respect of
the Borrower; provided, that the Borrower shall not be required to maintain any
minimum credit rating.

SECTION 5.11. Post-Closing Conditions.

(a)    Notwithstanding anything to the contrary in any Loan Document, no later
than one hundred and eighty (180) days after the Effective Date (or such longer
period as the Administrative Agent may agree in its sole discretion), the
Borrower shall cause to be delivered to the Administrative Agent each item
described in Section 5.09(c) for each Material Real Property described in
clause (i) of the definition of “Material Real Property”.

(b)    Notwithstanding anything to the contrary in any Loan Document, no later
than thirty (30) days after the Effective Date (or such longer period as the
Administrative Agent may agree in its sole discretion), the Borrower shall
deliver to the Administrative Agent insurance certificates evidencing that each
policy of insurance described in Section 5.05(c) names the Administrative Agent
as an additional insured (solely in the case of liability insurance) or loss
payee (solely in the case of property insurance), as applicable.

SECTION 5.12.    Further Assurances. The Borrower shall, or shall cause each
applicable Loan Party to, promptly upon reasonable request by the Administrative
Agent or the Collateral Agent, (i) correct any material defect or error that may
be discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or the

 

66



--------------------------------------------------------------------------------

Collateral Agent may reasonably request from time to time in order to carry out
more effectively the purposes of the Intercreditor Agreement (if in effect) or
the Collateral Documents, to the extent required pursuant to the Collateral
Documents. If the Collateral Agent reasonably determines that it is required by
applicable law to have appraisals prepared in respect of the Mortgaged Property
of any Loan Party, the Borrower shall cooperate with the Administrative Agent to
obtain appraisals that satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of FIRREA.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01.    Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a)    the Obligations;

(b)    Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within ninety (90) days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (b) shall not exceed the greater of (A)
$100,000,000 and (B) 40% of Consolidated EBITDA, determined on a Pro Forma Basis
as of the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements were available at any time outstanding;

(c)    Indebtedness of the Borrower or any Restricted Subsidiary incurred
pursuant to Permitted Receivables Facilities; provided that the Attributable
Receivables Indebtedness thereunder shall not exceed the greater of (i)
$400,000,000 and (ii) 150% of Consolidated EBITDA, determined on a Pro Forma
Basis as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements were available at any time outstanding;

(d)    Indebtedness existing on the date hereof and set forth on Schedule 6.01
and extensions, renewals, refinanced and replacements of any such Indebtedness,
provided that any such extended, renewed, refinanced or replaced Indebtedness
shall not increase the principal amount (and, in the case of Indebtedness
consisting, in whole or in part, of unused revolving commitments, the applicable
amount thereof) except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, any Liens securing such Indebtedness shall not be extended to any
additional property of the Borrower or any Restricted Subsidiary, none of the
Borrower or any Restricted Subsidiary that is not originally obligated with
respect to repayment of the original Indebtedness is required to become
obligated with respect to such Indebtedness, such Indebtedness shall not shorten
the Weighted Average Life to Maturity of the original Indebtedness and if the
original Indebtedness was subordinated in right of payment to the Obligations,
then the terms and conditions of such Indebtedness must include subordination
terms and conditions that are at least as favorable to the Administrative Agent
and the Lenders as those that were applicable to the original Indebtedness;

 

67



--------------------------------------------------------------------------------

(e)    Incremental Equivalent Debt incurred when the Indebtedness Incurrence
Conditions with respect thereto are satisfied; provided that the principal
amount of any Incremental Equivalent Debt that may be incurred at any time shall
not exceed the Incremental Cap at such time;

(f)    Indebtedness of the Borrower and its Restricted Subsidiaries incurred
pursuant to the Revolving Credit Agreement; provided that the aggregate amount
of commitments thereunder shall not exceed the sum of $200,000,000 and the
aggregate amount of incremental commitments permitted under the Revolving Credit
Agreement as in effect on the date hereof;

(g)    unsecured Indebtedness so long as upon the creation, incurrence or
assumption thereof (i) no Default or Event of Default shall be continuing and
(ii) the Borrower shall be in compliance on a Pro Forma Basis with the Maximum
Consolidated Total Leverage Ratio;

(h)    unsecured Indebtedness of the Borrower or any Restricted Subsidiary owing
to any Affiliate which is subordinated to the payment of the Obligations in
accordance with the terms set forth on Exhibit B hereto or on terms and
conditions otherwise acceptable to the Administrative Agent;

(i)    letters of credit, letters of guaranty, bankers’ acceptances, surety
bonds and other similar bond obligations of the Borrower and any Restricted
Subsidiaries; and

(j)    additional unsecured Indebtedness of the Borrower and its Restricted
Subsidiaries not to exceed $75,000,000 in the aggregate.

SECTION 6.02.    Liens. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

(a)    Permitted Encumbrances;

(b)    any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Effective Date and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the Effective Date (and, in the case of
Indebtedness consisting, in whole or in part, of unused revolving commitments,
the applicable amount thereof) and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any property
or asset of any Person that becomes a Restricted Subsidiary after the Effective
Date prior to the time such Person becomes a Restricted Subsidiary; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

68



--------------------------------------------------------------------------------

(d)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by clause (b) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Restricted Subsidiary;

(e)    Liens arising under Permitted Receivables Facilities;

(f)    Liens on assets of the Borrower and its Restricted Subsidiaries not
otherwise permitted hereunder which secure obligations not constituting
Indebtedness so long as the aggregate amount of the obligations secured thereby
does not at any time exceed $30,000,000;

(g)    any Lien on deposits made on account of Swap Agreements from time to time
in the ordinary course of the business of the Borrower and its Restricted
Subsidiaries consistent with past practice;

(h)    Liens securing the Obligations;

(i)    Liens on the Collateral securing the Indebtedness incurred pursuant to
Section 6.01(e) (and subject to the term thereof); provided that if such
Indebtedness is secured (i) on a pari passu basis with the Obligations, such
Indebtedness shall be subject to the First Lien/First Lien Intercreditor
Agreement or (ii) on a junior basis to the Obligations, such Indebtedness shall
be subject to the First Lien/Second Lien Intercreditor Agreement; and

(j)    Liens on the Collateral and the LC Collateral Account securing the
Indebtedness incurred pursuant to Section 6.01(f) (and subject to the term
thereof) and the other “Obligations” (as defined in the Revolving Credit
Agreement as in effect on the date hereof); provided that such Liens shall be
subject to the First Lien/First Lien Intercreditor Agreement.

SECTION 6.03.    Fundamental Changes and Asset Sales.

(a)    The Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, consummate a Division as the Dividing Person,
or otherwise Dispose of any of its assets (including pursuant to a Sale and
Leaseback Transaction), or any of the Equity Interests of any of its Restricted
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, (x) the Borrower or any Restricted
Subsidiary may sell Receivables under (i) Permitted Receivables Facilities
(subject to the limitation set forth in Section 6.01(c)) and (ii) A/R Purchase
Programs; and (y) if at the time thereof and immediately after giving effect
thereto no Default or Event of Default shall have occurred and be continuing:

(i)    any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;

(ii)    any Restricted Subsidiary may merge into a Loan Party in a transaction
in which the surviving entity is such Loan Party (provided that any such merger
involving the Borrower must result in the Borrower as the surviving entity);

 

69



--------------------------------------------------------------------------------

(iii)    any Restricted Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to a Loan Party;

(iv)    the Borrower and its Restricted Subsidiaries may (A) sell inventory in
the ordinary course of business, (B) sell or lease storage or pipeline capacity
in the ordinary course of business, (C) effect sales, trade-ins or dispositions
of used equipment for value in the ordinary course of business consistent with
past practice, (D) enter into licenses of technology in the ordinary course of
business, and (E) in addition to clauses (A) through (D) above, make any other
sales, transfers, leases or dispositions that, together with all other property
of the Borrower and its Restricted Subsidiaries previously leased, sold or
disposed of as permitted by this clause (E) at any time after the Effective
Date, does not exceed $200,000,000;

(v)    any Restricted Subsidiary that is not a Loan Party may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders;

(vi)    any Restricted Subsidiary that is not a Loan Party may merge into any
Restricted Subsidiary (provided that any such merger involving a Restricted
Subsidiary that is a Loan Party must result in such Loan Party being the
surviving entity);

(vii)    the Borrower and the Restricted Subsidiaries may engage in any
transactions constituting Restricted Payments to the extent permitted under
Section 6.07 and Investments to the extent permitted under Section 6.04; and

(viii)    any Subsidiary may (A) Dispose of Investments in cash and Permitted
Investments in the ordinary course of business, (B) effect Dispositions in
connection with any theft, loss, physical destruction or damage, taking or
similar event with respect to any of their respective properties; and (C) effect
the write-off of good will or other intangibles in the ordinary course of
business.

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, at the request of the Required Lenders, shall by notice to
the Borrower direct the Borrower to cause any Receivables Entity to exercise any
voluntary option available to such Receivables Entity under the applicable
Permitted Receivables Facility to terminate such Permitted Receivables Facility
and the Borrower shall, upon receipt of such direction, cause such Receivables
Entity to exercise such option and cause the Receivables Entity to, to the
extent required thereunder in connection with the exercise of such option,
repurchase all purchase interests in any Receivables or take such other actions,
in each case, in accordance with the terms of the Permitted Receivables Facility
Document. The Administrative Agent shall provide concurrent notice to the
administrative agent under the applicable Permitted Receivables Facility of any
direction delivered to the Borrower pursuant to the foregoing sentence (provided
that the Administrative Agent shall not be liable to such administrative agent
or any securitization lender or purchaser for failure to provide such notice).

(b)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Restricted Subsidiaries
on the date of execution of this Agreement and businesses reasonably related
thereto.

(c)    The Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, change its fiscal year from the basis in effect on the date
hereof.

 

70



--------------------------------------------------------------------------------

SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger or consolidation
with, or as a Division Successor pursuant to the Division of, any Person that
was not a wholly owned Restricted Subsidiary prior to such merger or
consolidation or Division) any capital stock, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any Person or any assets of any other Person
constituting a business unit (each of the foregoing, an “Investment”), except:

(a)    Permitted Investments;

(b)    Permitted Acquisitions;

(c)    Investments by the Borrower and its Restricted Subsidiaries existing on
the date hereof in the capital stock of its Restricted Subsidiaries and
Investments existing on the Effective Date and set forth on Schedule 6.04;

(d)    Investments made by the Borrower in or to any Restricted Subsidiary and
made by any Subsidiary in or to the Borrower or any other Restricted Subsidiary
(provided that Investments by Loan Parties in or to Restricted Subsidiaries
which are not Loan Parties shall not exceed an amount equal to the lesser of
(x) fifteen percent (15.0%) of the Borrower’s Consolidated EBITDA and
(y) fifteen percent (15.0%) of the Borrower’s Consolidated Total Assets, in each
case, as of the end of any such fiscal quarter for which financial statements
have been delivered pursuant to Section 5.01);

(e)    Guarantees constituting Indebtedness permitted by Section 6.01;

(f)    Investments acquired by reason of the exercise of customary creditor’s
rights upon default or pursuant to the bankruptcy, insolvency or reorganization
of an account debtor of the Borrower or any Restricted Subsidiary;

(g)    Investments by the Borrower or any Restricted Subsidiary pursuant to any
Swap Agreements to the extent permitted under Section 6.05;

(h)    Investments by the Borrower or any Restricted Subsidiary in equity
interests of Persons (other than Restricted Subsidiaries) engaged in lines of
business of the type conducted by the Borrower and its Restricted Subsidiaries
as of the Effective Date and businesses reasonably related thereto; provided
that no investment shall be made under this clause (h) if, together with all
other investments under this clause (h) (calculated as of the date made and
without giving effect to any increase or decrease in the value thereof), the
aggregate amount of all investments under this clause (h) shall exceed 10% of
Consolidated Total Assets (calculated as of the last day of the most recent
fiscal year);

(i)    Investments by UGI PennEast, LLC, a Delaware limited liability company,
pursuant to that certain Amended and Restated Limited Liability Company
Agreement of PennEast Pipeline Company, LLC, dated as of October 13, 2014, as
amended by that certain Amendment Number 1 to Amended and Restated Limited
Liability Company Agreement, dated as of November 24, 2014 and as further
amended by that certain Amendment Number 2 to Amended and Restated Limited
Liability Company Agreement, dated as of July 29, 2015, not in the excess of
$250,000,000 during the term of this Agreement;

 

71



--------------------------------------------------------------------------------

(j)    other Investments by the Borrower or any Restricted Subsidiary not in
excess of 7.50% of Consolidated Total Assets (calculated as of the last day of
the most recent fiscal year for which financial statements have been delivered
pursuant to Section 5.01);

(k)    payment or performance Guarantees of Affiliates (other than any
Subsidiaries of the Borrower) not constituting Indebtedness in an amount not to
exceed $20,000,000 at any time outstanding;

(l)    Investments made at any time, so long as (x) no Default or Event of
Default has occurred and is continuing prior to making such Investment or would
arise after giving effect (including giving effect on a Pro Forma Basis) thereto
and (ii) the Borrower is in compliance, on a Pro Forma Basis after giving effect
to such Investment, with a Consolidated Total Net Leverage Ratio no greater than
2.50:1.00 recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available, as if such
Investment had occurred on the first day of each relevant period for testing
such compliance;

(m)    Permitted Loan Purchases;

(n)    Investments by UGI Pennant, LLC, a Delaware limited liability company,
pursuant to that certain Amended and Restated Limited Liability Company
Agreement of Pennant Midstream, LLC, dated September 30, 2015, as amended
July 28, 2016 and May 8, 2019, not in the excess of $150,000,000 during the term
of this Agreement; and

(o)    Investments made at any time not to exceed the Cumulative Retained Excess
Cash Flow at such time, so long as (x) no Default or Event of Default has
occurred and is continuing prior to making such Investment or would arise after
giving effect (including giving effect on a Pro Forma Basis) thereto and
(ii) the Borrower is in compliance, on a Pro Forma Basis after giving effect to
such Investment, with the financial covenant contained in Section 6.11
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available, as if such Investment had
occurred on the first day of each relevant period for testing such compliance;

SECTION 6.05.    Swap Agreements. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Restricted Subsidiary has actual exposure (other than those in
respect of Equity Interests of the Borrower or any of its Restricted
Subsidiaries), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Restricted
Subsidiary.

SECTION 6.06.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Borrower or such Restricted
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and its wholly owned
Restricted Subsidiaries not involving any other Affiliate, (c) in the ordinary
course of business consistent with past practices for the provision of general
and customary corporate services, (d) any Restricted Payment permitted by
Section 6.07, (e) transactions pursuant to agreements, instruments or
arrangements in existence on the Closing Date and set forth in Schedule 6.06 or
any amendment thereto to the extent such an amendment is not adverse to the
Lenders in any material respect or could otherwise reasonably be expected to
have a Material Adverse Effect, (f) any Investment permitted under Section 6.04,

 

72



--------------------------------------------------------------------------------

(g) payments to or from, and transactions with, joint ventures (to the extent
any such joint venture is an Affiliate solely as a result of Investments by the
Borrower or any Subsidiary in such joint venture) in the ordinary course of
business to the extent otherwise permitted under Section 6.04, (h) Permitted
Receivables Facilities with Receivables Entities, (i) employment and severance
arrangements (including stock option plans, restricted stock agreements and
employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business, (j) payment of customary fees and
reasonable out of pocket costs to, and indemnities for the benefit of,
directors, officers and employees of the Borrower and its Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of the Borrower and its Subsidiaries, (k) any transaction that is
approved by a majority of the disinterested directors of the board of directors
of the Borrower or such Subsidiary, as applicable, and (l) transactions in the
ordinary course of business in connection with reinsuring the self-insurance
programs or other similar forms of retained insurable risks of the business
operated by the Borrower, its Subsidiaries and its Affiliates.

SECTION 6.07.    Restricted Payments. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) (i) wholly-owned Restricted
Subsidiaries may declare and pay dividends ratably with respect to their Equity
Interests and (ii) Restricted Subsidiaries which are not wholly-owned may
declare and pay dividends ratably with respect to their Equity Interests so long
as no Default or Event of Default has occurred and is continuing prior to making
such Restricted Payment or would arise after giving effect (including giving
effect on a Pro Forma Basis) thereto, (c) the Borrower may make Restricted
Payments pursuant to and in accordance with stock option plans or other benefit
plans for management or employees of the Borrower and its Restricted
Subsidiaries, (d) the Borrower may declare and pay dividends with respect to
taxes ratably allocated by the Parent to the business of the Borrower and its
Restricted Subsidiaries, (e) distributions of property by a Restricted
Subsidiary to the Borrower in connection with a transaction permitted by
Section 6.04(h), (f) Restricted Payments in an aggregate amount not to exceed
$50,000,000, (g) the Borrower and its Restricted Subsidiaries may make any other
Restricted Payment at any time in an amount not to exceed the Cumulative
Retained Excess Cash Flow at such time so long as (i) no Default or Event of
Default has occurred and is continuing prior to making such Restricted Payment
or would arise after giving effect (including giving effect on a Pro Forma
Basis) thereto and (ii) the Borrower is in compliance, on a Pro Forma Basis
after giving effect to such Restricted Payment, with the financial covenant
contained in Section 6.11 recomputed as of the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements are
available, as if such Restricted Payment had occurred on the first day of each
relevant period for testing such compliance and (h) the Borrower may make a
Restricted Payment with the proceeds of the Initial Term Loans on the Effective
Date so long as such Restricted Payment is used to repay interim financing
incurred by the Borrower and its Restricted Subsidiaries in connection with
closing the Columbia Acquisition.

SECTION 6.08.    Restrictive Agreements. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (b) the ability of any Restricted
Subsidiary to pay dividends or other distributions with respect to holders of
its Equity Interests or to make or repay loans or advances to the Borrower or
any other Restricted Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Restricted Subsidiary; provided that (i) the foregoing shall not apply
to restrictions and conditions imposed by law, regulation or any regulatory body
or by any Loan Document, (ii) the foregoing shall not apply to restrictions or
conditions contained in the Permitted Receivables Facility Documents or in
agreements relating to the sale of a Restricted Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Restricted

 

73



--------------------------------------------------------------------------------

Subsidiary that is to be sold in a sale permitted hereunder, (iii) clause (a) of
the foregoing shall not apply to (A) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (B) customary provisions in leases and other contracts restricting
the assignment thereof, (C) customary security requirements imposed by any
agreement related to Indebtedness permitted by this Agreement, (D) restrictions
or conditions contained in any agreements previously disclosed to the Lenders as
of, and existing on, the date hereof, and (E) restrictions or conditions
contained in any Indebtedness permitted by this Agreement so long as the scope
of such restrictions or conditions are not more restrictive than the
restrictions and conditions permitted pursuant to the preceding clause (D) and
(iv) the foregoing shall not apply to customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 6.04 and applicable solely to such joint venture.

SECTION 6.09.    Junior Indebtedness and Agreements. The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, directly or indirectly:

(a)    Permit (i) any waiver, supplement, modification or amendment of any
indenture, instrument or agreement pursuant to which any Junior Indebtedness of
the Borrower or any of the Restricted Subsidiaries is outstanding if the effect
of such waiver, supplement, modification or amendment would materially increase
the obligations of the obligor or confer additional material rights on the
holder of such Junior Indebtedness in a manner materially adverse to the
Borrower, any of the Restricted Subsidiaries or the Lenders or (ii) any waiver,
supplement, modification or amendment of its certificate of incorporation,
by-laws, operating, management or partnership agreement or other organizational
documents, to the extent any such waiver, supplement, modification or amendment
would be adverse to the Lenders in any material respect; or

(b)    (i) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or commit to pay, or directly
or indirectly redeem, repurchase, retire or otherwise acquire for consideration,
or set apart any sum for the aforesaid purposes, any Junior Indebtedness except
(A) refinancings of Indebtedness permitted by Section 6.01, subject to the
Permitted Refinancing Terms, (B) payments made at any time not to exceed the
Cumulative Retained Excess Cash Flow at such time, so long as (x) no Default or
Event of Default has occurred and is continuing prior to making such payment or
would arise after giving effect (including giving effect on a Pro Forma Basis)
thereto and (y) the Borrower is in compliance, on a Pro Forma Basis after giving
effect to such Restricted Payment, with the financial covenant contained in
Section 6.11 recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available, as if such
payment had occurred on the first day of each relevant period for testing such
compliance and (C) any repayment of any intercompany Indebtedness incurred by
the Borrower and its Restricted Subsidiaries in connection with closing the
Columbia Acquisition with the proceeds of the Loans hereunder on the Effective
Date or (ii) pay in cash any amount in respect of any Junior Indebtedness or
preferred Equity Interests that may at the obligor’s option be paid in kind or
in other securities.

SECTION 6.10.    Sale and Leaseback Transactions. The Borrower shall not, nor
shall it permit any Restricted Subsidiary to, enter into any Sale and Leaseback
Transaction unless the Borrower is in compliance, on a Pro Forma Basis after
giving effect to such transaction, with the Maximum Consolidated Total Leverage
Ratio recomputed as of the last day of the most recently ended fiscal quarter of
the Borrower for which financial statements were required to be delivered
pursuant to Section 5.01, as if such transaction had occurred on the first day
of each relevant period for testing such compliance.

 

74



--------------------------------------------------------------------------------

SECTION 6.11.    Financial Covenant. Minimum Debt Service Coverage Ratio. , the
Borrower will not permit the Debt Service Coverage Ratio as of the last day of
each fiscal quarter, commencing with the fiscal quarter ending December 31,
2019, to be less than 1.10 to 1.00.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a)    any Loan Party shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

(b)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;

(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
(or any representation or warranty which is already qualified as to materiality
or by reference to Material Adverse Effect shall prove to have been incorrect in
any respect) when made or deemed made;

(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.09 or in Article VI;

(e)    the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender);

(f)    the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable and
such failure to pay shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Material Indebtedness;

(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
the expiration of any applicable grace or cure period and with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (x) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or (y) Indebtedness constituting obligations
in respect of a Swap Agreement; provided, further, that any default

 

75



--------------------------------------------------------------------------------

or event of default with respect to any financial maintenance covenant in the
Revolving Credit Agreement shall not constitute an Event of Default with respect
to any Loans unless and until the date on which the lenders under the Revolving
Credit Facility have actually terminated the commitments thereunder and declared
all loans and other obligations thereunder to be immediately due and payable.

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i)    the Borrower or any Restricted Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j)    the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (net of any amount covered by insurance by an insurance
company that has not disclaimed coverage therefor) shall be rendered against the
Borrower, any Restricted Subsidiary or any combination thereof and the same
shall remain undischarged for a period of sixty (60) consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Borrower
or any Restricted Subsidiary to enforce any such judgment;

(l)    an ERISA Event or similar event with regard to a Foreign Plan shall have
occurred that, when taken together with all other such ERISA Events or similar
events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

(m)    a Change in Control shall occur;

(n)    any material provision of any Loan Document for any reason (other than as
a result of an act or failure to act by any Credit Party) ceases to be valid,
binding and enforceable in accordance with its terms (or the Borrower or any
Restricted Subsidiary shall challenge the enforceability of any Loan Document or
shall assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or

(o)    subject to Sections 5.09 and 5.11, and except as released in accordance
with Section 9.15, any Collateral Document after the delivery and effectiveness
thereof shall cease to create a valid and perfected Lien, to the extent and in
the manner required under such Collateral Document and, with the priority
required by such Collateral Document, on and security interest in any material
portion of

 

76



--------------------------------------------------------------------------------

the Collateral taken as a whole, subject to Liens permitted under Section 6.02
(except to the extent that any such loss of perfection or priority results from
the failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing Equity Interests or promissory notes
pledged under the Collateral Documents or to file Uniform Commercial Code
financing statements or continuation statements);

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other Obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of Section 7.01, the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, (i) exercise any rights and
remedies provided to the Administrative Agent under the Loan Documents or at law
or equity and (ii) at such time or times as the Administrative Agent may elect,
apply all or part of the proceeds constituting Collateral in payments of the
Obligations (and in the event the Loans and other Obligations are accelerated
pursuant to the preceding sentence, the Administrative Agent shall, from time to
time, apply the proceeds constituting Collateral, and all other amounts received
on account of the Obligations) in accordance with Section 4.02 of the Security
Agreement.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01.    Authorization and Action. (a) Each Lender hereby irrevocably
appoints the entity named as Administrative Agent in the heading of this
Agreement and its successors and assigns to serve as the administrative agent
under the Loan Documents and each Lender authorizes the Administrative Agent to
take such actions as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent under such agreements and to exercise such powers as are reasonably
incidental thereto. Without limiting the foregoing, each Lender hereby
authorizes the Administrative Agent to execute and deliver, and to perform its
obligations under, each of the Loan Documents to which the Administrative Agent
is a party, and to exercise all rights, powers and remedies that the
Administrative Agent may have under such Loan Documents. The Lenders and each
other Secured Party (by becoming a party hereto or otherwise obtaining the
benefit of any Subsidiary Guaranty or any Collateral) irrevocably authorize and
direct the Collateral Agent to act as agent with respect to the Collateral under
each of the Collateral Documents and to enter into the Loan Documents relating
to the Collateral for the benefit of the Lenders and the other Secured Parties.
For purposes of this Article VIII, unless the context otherwise requires, each
reference to the Administrative Agent shall mean and be a reference to the
Administrative Agent as well as the Collateral Agent.

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders

 

77



--------------------------------------------------------------------------------

(or such other number or percentage of the Lenders as shall be necessary,
pursuant to the terms in the Loan Documents), and, unless and until revoked in
writing, such instructions shall be binding upon each Lender; provided, however,
that the Administrative Agent shall not be required to take any action that
(i) the Administrative Agent in good faith believes exposes it to liability
unless the Administrative Agent receives an indemnification and is exculpated in
a manner satisfactory to it from the Lenders with respect to such action or
(ii) is contrary to this Agreement or any other Loan Document or applicable law,
including any action that may be in violation of the automatic stay under any
requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors;
provided, further, that the Administrative Agent may seek clarification or
direction from the Required Lenders prior to the exercise of any such instructed
action and may refrain from acting until such clarification or direction has
been provided. Except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower,
any Subsidiary or any Affiliate of any of the foregoing that is communicated to
or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

(c)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
(except in limited circumstances expressly provided for herein relating to the
maintenance of the Register), and its duties are entirely mechanical and
administrative in nature. Without limiting the generality of the foregoing:

(i)    the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender or holder of any other obligation other than as
expressly set forth herein and in the other Loan Documents, regardless of
whether a Default or an Event of Default has occurred and is continuing (and it
is understood and agreed that the use of the term “agent” (or any similar term)
herein or in any other Loan Document with reference to the Administrative Agent
is not intended to connote any fiduciary duty or other implied (or express)
obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties); additionally,
each Lender agrees that it will not assert any claim against the Administrative
Agent based on an alleged breach of fiduciary duty by the Administrative Agent
in connection with this Agreement and the transactions contemplated hereby;

(ii)    nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(d)    The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

 

78



--------------------------------------------------------------------------------

(e)    No arranger shall have any obligations or duties whatsoever in such
capacity under this Agreement or any other Loan Document and shall incur no
liability hereunder or thereunder in such capacity, but all such persons shall
have the benefit of the indemnities provided for hereunder.

(f)    In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any other obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.12, 2.13, 2.15, 2.17 and 9.03)
allowed in such judicial proceeding; and

(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03).
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

(g)    The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and, except solely to the extent of the
Borrower’s rights to consent pursuant to and subject to the conditions set forth
in this Article, none of the Borrower or any Subsidiary, or any of their
respective Affiliates, shall have any rights as a third party beneficiary under
any such provisions. Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Obligations provided under the Loan Documents, to have agreed
to the provisions of this Article.

SECTION 8.02.    Administrative Agent’s Reliance, Indemnification, Etc. (a)
Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement

 

79



--------------------------------------------------------------------------------

or any other Loan Document or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other Loan Document or for any failure of any Loan
Party to perform its obligations hereunder or thereunder.

(b)    The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the sufficiency, validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items (which on their face
purport to be such items) expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent or (vi) the creation, perfection or priority of Liens on
the Collateral.

(c)    Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 9.04, (ii) may rely on the Register to
the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made by or on behalf of any Loan Party in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance of the making of such Loan and
(vi) shall be entitled to rely on, and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon, any notice,
consent, certificate or other instrument or writing (which writing may be a fax,
any electronic message, Internet or intranet website posting or other
distribution) or any statement made to it orally or by telephone and believed by
it to be genuine and signed or sent or otherwise authenticated by the proper
party or parties (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the maker thereof).

SECTION 8.03.    Posting of Communications.    (a) The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders by posting the Communications on IntraLinks™,
DebtDomain, SyndTrak, ClearPar or any other electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).

(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and the Borrower acknowledges and agrees that the
distribution of material through an electronic medium is not

 

80



--------------------------------------------------------------------------------

necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders and the
Borrower hereby approves distribution of the Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.

(c)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER OR
ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”)
HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON OR ENTITY
FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender by means of
electronic communications pursuant to this Section, including through an
Approved Electronic Platform.

(d)    Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(e)    Each of the Lenders and the Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the Administrative Agent’s generally applicable document retention
procedures and policies.

(f)    Nothing herein shall prejudice the right of the Administrative Agent or
any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.

SECTION 8.04.    The Administrative Agent Individually. With respect to its
Commitment and Loans, the Person serving as the Administrative Agent shall have
and may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender. The terms “Lenders”, “Required Lenders” and any similar terms shall,
unless the context clearly otherwise indicates, include the Administrative Agent
in its individual capacity

 

81



--------------------------------------------------------------------------------

as a Lender or as one of the Required Lenders, as applicable. The Person serving
as the Administrative Agent and its Affiliates may accept deposits from, lend
money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of banking, trust or
other business with, the Borrower, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders.

SECTION 8.05.     Successor Administrative Agent. (a) The Administrative Agent
may resign at any time by giving 30 days’ prior written notice thereof to the
Lenders and the Borrower, whether or not a successor Administrative Agent has
been appointed. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New York
or an Affiliate of any such bank. In either case, such appointment shall be
subject to the prior written approval of the Borrower (which approval may not be
unreasonably withheld and shall not be required while an Event of Default has
occurred and is continuing). Upon the acceptance of any appointment as
Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent. Upon the
acceptance of appointment as Administrative Agent by a successor Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. Prior to any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

(b)     Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders and the Borrower, whereupon,
on the date of effectiveness of such resignation stated in such notice, (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents; provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Collateral Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties, and
continue to be entitled to the rights set forth in such Collateral Document and
Loan Document, and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this Section (it being understood and agreed that
the retiring Administrative Agent shall have no duty or obligation to take any
further action under any Collateral Document, including any action required to
maintain the perfection of any such security interest), and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that
(A) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender. Following
the effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (i) above.

 

82



--------------------------------------------------------------------------------

SECTION 8.06.     Acknowledgments of Lenders. (a) Each Lender represents that it
is engaged in making, acquiring or holding commercial loans in the ordinary
course of its business and that it has, independently and without reliance upon
the Administrative Agent, any arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any arranger or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

(b)     Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.

SECTION 8.07.     Collateral Matters. (a) Except with respect to the exercise of
setoff rights in accordance with Section 9.08 or with respect to a Secured
Party’s right to file a proof of claim in an insolvency proceeding, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Guarantee of the Obligations, it being understood and agreed that
all powers, rights and remedies under the Loan Documents may be exercised solely
by the Administrative Agent on behalf of the Secured Parties in accordance with
the terms thereof.

(b)     The Secured Parties irrevocably authorize the Administrative Agent, at
its option and in its discretion, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(a). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders or any other Secured Party for any failure to monitor
or maintain any portion of the Collateral.

SECTION 8.08.     Credit Bidding. The Secured Parties hereby irrevocably
authorize the Administrative Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Obligations pursuant
to a deed in lieu of foreclosure or otherwise) and in such manner purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest

 

83



--------------------------------------------------------------------------------

upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid, (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.02 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Secured Parties pro
rata with their original interest in such Obligations and the equity interests
and/or debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

SECTION 8.09.     Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any Loan Party, that at least one of the following is and
will be true:

(i)     such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments or this Agreement,

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for

 

84



--------------------------------------------------------------------------------

certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith,

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or a Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

ARTICLE IX

MISCELLANEOUS

SECTION 9.01.     Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, as follows:

(i)     if to the Borrower, to it at 460 North Gulph Road, King of Prussia,
Pennsylvania 19406, Attention: Treasurer (Facsimile No. (610) 992-3259;
Telephone No. (610) 337-1000; Email Address: UGI-TREASURY@ugicorp.com) with a
copy to 835 Knitting Mills Way, Wyomissing, PA 19610, Attention: Chief Financial
Officer (Facsimile No. (610) 374-4288; Telephone No. (610) 373-7999; Email
Address: adoerries@ugies.com);

(ii)     if to the Administrative Agent or the Collateral Agent, to it at Eleven
Madison Avenue, New York, NY 10010, Attention: Agency Manager (Facsimile
No. 212-322-2291; Telephone No. (919-994-6369; Email Address:
agency.loanops@credit-suisse.com); and

(iii)    if to any other Lender, to it at its address set forth in its
Administrative Questionnaire.

 

85



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Approved Electronic Platform pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)     Any party hereto may change its address or email address for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02.     Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent or
any Lender may have had notice or knowledge of such Default or Event of Default
at the time.

(b)     Except as provided in Sections 2.20 and 2.21 with respect to an
Incremental Amendment and a Refinancing Amendment, respectively, and subject to
Section 2.14(b) and clauses (c) and (e) below, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby (except that

 

86



--------------------------------------------------------------------------------

only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay interest at the rate set forth in
Section 2.13(c) during the continuance of an Event of Default), (iii) postpone
the scheduled date of payment of the principal amount of any Loan, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.18(b) or the last sentence of the last paragraph
in Section 7.01 in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender (it
being understood that, solely with the consent of the parties prescribed by
Sections 2.20 and 2.21 to be parties to an Incremental Amendment and a
Refinancing Amendment, respectively, Incremental Term Loans and Refinancing
Loans may be included in the determination of Required Lenders on substantially
the same basis as the Loans are included on the Effective Date) or (vi) release
the Borrower or all or substantially all of the Subsidiary Guarantors from their
obligations under the Subsidiary Guaranty, or all or substantially all of the
Collateral, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent hereunder without the prior written consent of the
Administrative Agent.

(c)     Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower to each relevant
Loan Document (x) to add one or more credit facilities (in addition to the
Incremental Term Loans and the Refinancing Loans pursuant to an Incremental
Amendment and a Refinancing Amendment, respectively) to this Agreement and to
permit extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Initial Term Loans,
Incremental Term Loans and Refinancing Loans and the accrued interest and fees
in respect thereof and (y) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and Lenders.

(d)     If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

(e)     If the Administrative Agent and the Borrower acting together identify
any ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify

 

87



--------------------------------------------------------------------------------

or supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent and their respective Affiliates,
including the reasonable fees, charges and disbursements of one primary counsel
for the Administrative Agent, the Collateral Agent and their respective
Affiliates (and one local counsel in each jurisdiction as to which the
Administrative Agent or the Collateral Agent (as applicable) reasonably
determines local counsel is appropriate), in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as IntraLinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents
(including with respect to Collateral matters) or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all documented
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the documented fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender (provided that the Borrower’s obligations to
pay fees of counsel shall be limited to one counsel for the Administrative
Agent, the Collateral Agent and the Lenders taken as a whole (and one local
counsel in each jurisdiction as to which the Administrative Agent or the
Collateral Agent (as applicable) reasonably determines local counsel is
appropriate) and, solely in the case of any actual or perceived conflict of
interest, one additional counsel (and one additional local counsel in each
jurisdiction as to which the Administrative Agent or the Collateral Agent (as
applicable) reasonably determines local counsel is appropriate) to all similarly
affected Lenders, in connection with the enforcement of its rights in connection
with this Agreement and any other Loan Document, including its rights under this
Section.

(b)     The Borrower shall indemnify the Administrative Agent, the Collateral
Agent and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation, arbitration or
proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation, arbitration or proceeding is brought by the Borrower
or its respective equity holders, Affiliates, creditors or any other third
Person and whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) arise from a dispute that does not
involve any action or omission by the Borrower or any of its Affiliates and is
solely among the Indemnitees (other than any claims against an Indemnitee in its
capacity as Administrative Agent or lead arranger) or (y) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or,
pursuant to a claim brought by the Borrower against such Indemnitee, for breach
in bad faith of such Indemnitee’s material obligations hereunder. The Borrower
shall not be liable for any settlement of any claim, litigation, investigation,
arbitration or proceeding if such settlement is effected without its consent
(which consent shall not be unreasonably withheld, conditioned or delayed), but
if settled with the Borrower’s written consent or if there is a final judgment
in any such claim, litigation,

 

88



--------------------------------------------------------------------------------

investigation, arbitration or proceeding, the Borrower agrees to indemnify and
hold harmless each Indemnitee from and against all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel by reason of such settlement or judgment in accordance with the
foregoing. This Section 9.03(b) shall not apply with respect to Taxes other than
any Taxes that represent losses or damages arising from any non-Tax claim.

(c)     To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Collateral Agent under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Collateral Agent (as applicable), such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Collateral Agent in its capacity as such.

(d)     To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof.

(e)     All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor, including in all cases
reasonably detailed invoices relating thereto.

SECTION 9.04.     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)     Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(i)     (A)     the Borrower (provided, that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof); provided, further, that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender (other
than an Approved Fund) or, if an Event of Default under Section 7.01(a), (b),
(h), (i) or (j) has occurred and is continuing, any other assignee; and

 

89



--------------------------------------------------------------------------------

(B)     the Administrative Agent; provided, that (x) no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender (other than a Defaulting Lender) with a Commitment
immediately prior to giving effect to such assignment, and (y) no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

(ii)    Assignments shall be subject to the following additional conditions:

(A)     except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent to a lesser amount, provided that no such consent of the Borrower shall
be required if an Event of Default has occurred and is continuing;

(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

(C)     the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500 (which fee may be waived or reduced
in the sole discretion of the Administrative Agent), such fee to be paid by
either the assigning Lender or the assignee Lender or shared between such
Lenders;

(D)     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their Related Parties or their respective securities, subject to
Section 9.12) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws; and

(E)     without the prior written consent of the Administrative Agent, no
assignment shall be made to a prospective assignee that bears a relationship to
the Borrower described in Section 108(e)(4) of the Code.

(iii)     Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment

 

90



--------------------------------------------------------------------------------

and Assumption, be released from its obligations under this Agreement (and, in
the case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)     The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v)     Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to 2.06(d) or
(e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c)    Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; (C) the Borrower, the Administrative Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement; and
(D) without the prior written consent of the Administrative Agent, no
participation shall be sold to a prospective participant that bears a
relationship to the Borrower described in Section 108(e)(4) of the Code. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its

 

91



--------------------------------------------------------------------------------

interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) shall be subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender); (B) agrees to be subject to the provisions of Sections
2.18 and 2.19 as if it were an assignee under paragraph (b) of this Section; and
(C) shall not be entitled to receive any greater payment under Sections 2.15 or
2.17, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e)     Notwithstanding anything contained in Section 2.18 or this Section 9.04
to the contrary, any of Borrower or its Subsidiaries may purchase by way of
assignment and become an assignee with respect to Loans at any time and from
time to time from Lenders in accordance with Section 9.04(a) hereof through
open-market purchases or Dutch Auction procedures to be mutually agreed by the
Borrower and the Administrative Agent (each, a “Permitted Loan Purchase”);
provided, that, in respect of any Permitted Loan Purchase, (A) no Permitted Loan
Purchase shall be made from the proceeds of any extensions of credit under the
Revolving Credit Agreement, (B) upon consummation of any such Permitted Loan
Purchase, the Loans purchased pursuant thereto shall be deemed to be
automatically and immediately cancelled and extinguished in accordance with
Section 9.04(f), (C) in connection with any such Permitted Loan Purchase, any of
the Borrower or its Subsidiaries and such Lender that is the assignor shall
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption (and for the avoidance of doubt, (x) shall make the representations
and warranties set forth in the Assignment and Assumption and (y) shall not be
required to execute and deliver an Assignment and Assumption pursuant to
Section 9.04(b)(ii)(C)) and shall otherwise comply with the conditions to
assignments under this Section 9.04 and (D) no Default or Event of Default would
exist immediately after giving effect on a Pro Forma Basis to such Permitted
Loan Purchase.

(f)     Each Permitted Loan Purchase shall, for purposes of this Agreement be
deemed to be an automatic and immediate cancellation and extinguishment of such
Loans and the Borrower shall, upon consummation of any Permitted Loan Purchase,
notify the Administrative Agent that the Register be updated to record such
event as if it were a prepayment of such Loans.

 

92



--------------------------------------------------------------------------------

(g)     Upon the assignment by any Lender of any Loans pursuant to a Permitted
Loan Purchase, either (i) the applicable assignee shall make a representation to
the Lender making such assignment that it does not possess material non-public
information with respect to the Borrower and its Subsidiaries that has not been
disclosed to such Lender or the Lenders generally or (ii) the applicable
assignor shall deliver to the Administrative Agent and the Borrower a customary
Big Boy Letter.

(h)     The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions of this Agreement relating to Disqualified Institutions or
Permitted Loan Purchases. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution.

SECTION 9.05.     Survival. All covenants, agreements, representations and
warranties made by any Loan Party in the Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06.     Counterparts; Integration; Effectiveness; Electronic
Execution. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
e-mailed.pdf or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York

 

93



--------------------------------------------------------------------------------

State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

SECTION 9.07.     Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to setoff and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held, and other obligations at any time owing, by such Lender or any such
Affiliate, to or for the credit or the account of the Borrower or any Subsidiary
Guarantor against any and all of the Obligations now or hereafter existing under
this Agreement or any other Loan Document to such Lender or their respective
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be contingent or unmatured or are owed to a branch office
or Affiliate of such Lender different from the branch office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so setoff shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

SECTION 9.09.     Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and the other Loan Documents shall be construed in accordance
with and governed by the laws of the State of New York.

(b)     Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender relating to this Agreement, any other Loan Document or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York.

(c)     Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan (or if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York sitting in the Borough of Manhattan),
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal

 

94



--------------------------------------------------------------------------------

(to the extent permitted by law) or New York State court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

(d)     The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(e)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.     Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors who are directly involved with the Transactions (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided for herein or
(ii)

 

95



--------------------------------------------------------------------------------

the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of identification numbers with respect to the credit facilities
provided for herein, (h) with the consent of the Borrower or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Borrower. For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 9.13.    Material Non-Public Information.

(a)    EACH    LENDER     ACKNOWLEDGES    THAT    INFORMATION    AS DEFINED IN
SECTION 9.12 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS AFFILIATES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

(c) The Borrower and each Lender acknowledge that certain of the Lenders may be
Public Lenders and, if documents or notices required to be delivered pursuant to
Section 5.01 or otherwise are being distributed through the Approved Electronic
Platform, any document or notice that the Borrower has indicated contains
non-public information shall not be posted on that portion of the Approved
Electronic Platform designated for Public Lenders. The Borrower agrees to
clearly designate all information provided to the Administrative Agent by or on
behalf of the Loan Parties which is suitable to make available to Public
Lenders. If the Borrower has not indicated whether a document or notice
delivered pursuant to Section 5.01 or otherwise contains non-public information,
the Administrative Agent reserves the right to post such document or notice
solely on that portion of the Approved Electronic Platform designated for
Lenders who wish to receive material non-public information with respect to the
Borrower, its Subsidiaries and their respective securities.

 

96



--------------------------------------------------------------------------------

SECTION 9.14.     USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies each Loan Party that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act.

SECTION 9.15.    Releases of Subsidiary Guarantors and Collateral.

(a)     A Subsidiary Guarantor shall automatically be released from its
obligations under the Subsidiary Guaranty and the other Loan Documents to which
it is a party (including its obligations to pledge and grant any Collateral
owned by it pursuant to the Collateral Documents) and any pledge of Equity
Interests in such Subsidiary Guarantor and the Collateral owned by such
Subsidiary Guarantor, in each case pursuant to the Collateral Documents, shall
automatically be released, upon the consummation of any transaction permitted by
this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary or a Restricted Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.

(b)     Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Borrower, release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty and the
other Loan Documents to which it is a party (including its obligations to pledge
and grant any Collateral owned by it pursuant to the Collateral Documents) if
such Subsidiary Guarantor is no longer a Material Domestic Subsidiary or a
Restricted Subsidiary.

(c)     At such time as the principal and interest on the Loans, the fees,
expenses and other amounts payable under the Loan Documents and the other
Obligations (other than other Obligations expressly stated to survive such
payment and termination) shall have been paid in full in cash and the
Commitments shall have been terminated, the Subsidiary Guaranty and all
obligations (other than those expressly stated to survive such termination) of
each Subsidiary Guarantor thereunder shall automatically terminate, all without
delivery of any instrument or performance of any act by any Person.

(d)     Notwithstanding anything to the contrary in any Loan Document, the
Collateral and any other collateral security for the Obligations shall
automatically be released, and the Administrative Agent shall direct the
Collateral Agent to release such Collateral or other collateral security, from
any security interest or Lien created by the Loan Documents (i) upon the
Disposition of such Collateral to any Person other than a Loan Party pursuant to
a transaction not restricted by this Agreement (or permitted pursuant to a
waiver or consent of a transaction otherwise prohibited hereby) (and the
Administrative Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry), (ii) if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders (except in the case of a release of all or
substantially all of the Collateral (other than in connection with a transaction
not restricted by Sections 6.03), which release shall require the written
consent of all Lenders), (iii) if the property subject to such Lien is owned by
a Subsidiary Guarantor, upon release of such Subsidiary Guarantor from its
obligations under its Subsidiary Guaranty pursuant to this Section 9.15, or
(iv) as expressly provided in any Collateral Document; and the Administrative
Agent shall then deliver to the Loan Parties all Collateral and any other
collateral held under the Loan Documents and related documents in the custody or
possession of such Person and, if reasonably requested by any Loan

 

97



--------------------------------------------------------------------------------

Party, shall execute and deliver (to the extent applicable) to such Loan Party
for filing in each office in which any financing statement relative to such
collateral, or any part thereof, shall have been filed, a termination statement
under the Uniform Commercial Code or like statute in any other jurisdiction
releasing or evidencing the release of the Administrative Agent’s interest
therein, and such other documents and instruments as any Loan Party may
reasonably request at the cost and expense of the Borrower. The Administrative
Agent shall not be liable for any action taken by it at the reasonable request
of a Loan Party pursuant to this Section 9.15(d).

SECTION 9.16.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.17.     No Advisory or Fiduciary Responsibility. (a) The Borrower
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that
no Credit Party will have any obligations except those obligations expressly set
forth herein and in the other Loan Documents and each Credit Party is acting
solely in the capacity of an arm’s length contractual counterparty to the
Borrower with respect to the Loan Documents and the transactions contemplated
herein and therein and not as a financial advisor or a fiduciary to, or an agent
of, the Borrower or any other person. The Borrower agrees that it will not
assert any claim against any Credit Party based on an alleged breach of
fiduciary duty by such Credit Party in connection with this Agreement and the
transactions contemplated hereby. Additionally, the Borrower acknowledges and
agrees that no Credit Party is advising the Borrower as to any legal, tax,
investment, accounting, regulatory or any other matters in any jurisdiction. The
Borrower shall consult with its own advisors concerning such matters and shall
be responsible for making its own independent investigation and appraisal of the
transactions contemplated herein or in the other Loan Documents, and the Credit
Parties shall have no responsibility or liability to the Borrower with respect
thereto.

(b)    The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which it may have
commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

(c)    In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower or its
Subsidiaries may have conflicting interests regarding the transactions described
herein and

 

98



--------------------------------------------------------------------------------

otherwise. No Credit Party will use confidential information obtained from the
Borrower by virtue of the transactions contemplated by the Loan Documents or its
other relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

SECTION 9.18.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.19.     Acknowledgement Regarding Any Support QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Agreement or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)     In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC and
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights

 

99



--------------------------------------------------------------------------------

under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

(b)    As used in this Section 9.19, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i)     a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(ii)     a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

(iii)     a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

SECTION 9.20.     Intercreditor Agreements. The Lenders hereby authorize the
Administrative Agent to enter into the First Lien/First Lien Intercreditor
Agreement and any other intercreditor agreement or arrangement permitted under
this Agreement and the Lenders acknowledge that any such intercreditor agreement
shall be binding upon the Lenders. Notwithstanding anything herein to the
contrary, (i) the Liens granted to the Administrative Agent pursuant to the
Collateral Documents are expressly subject to each Intercreditor Agreement (if
in effect) and any other intercreditor agreement entered into pursuant hereto
and (ii) the exercise of any right or remedy by the Administrative Agent
hereunder or under each Intercreditor Agreement (if in effect) and any other
intercreditor agreement entered into pursuant hereto is subject to the
limitations and provisions of the Intercreditor Agreement (if in effect) and any
other intercreditor agreement entered into pursuant hereto. In the event of any
conflict between the terms of any Intercreditor Agreement (if in effect) or any
other such intercreditor agreement and the terms of this Agreement, the terms of
such Intercreditor Agreement (if in effect) or such other intercreditor
agreement, as applicable, shall govern.

[Signature Pages Follow]

 

100



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

UGI ENERGY SERVICES, LLC, as the Borrower By  

/s/ Joseph L. Hartz

  Name:   Joseph L. Hartz   Title:   Vice President

Signature Page to Credit Agreement

UGI Energy Services, LLC



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually as a Lender, and as
Administrative Agent By  

/s/ John D. Tornoto

  Name:   John D. Toronto   Title:   Authorized Signatory By  

/s/ D. Andrew Maletta

  Name:   D. Andrew Maletta   Title:   Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:    2.    Assignee:          [and is an Affiliate/Approved Fund
of [identify Lender]1] 3.    Borrower(s):    UGI Energy Services, LLC 4.   
Administrative Agent:    Credit Suisse AG, Cayman Islands Branch, as the
administrative agent under the Credit Agreement 5.    Credit Agreement:    The
Credit Agreement dated as of August 13, 2019, among UGI Energy Services, LLC,
the Lenders parties thereto, Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent, and the other agents parties thereto 6.    Assigned
Interest:   

 

1  

Select as applicable.

 

Exh A-1



--------------------------------------------------------------------------------

Facility Assigned2

   Aggregate Amount  of
Commitment/Loans for all
Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans3      $                    $                           %     $
                   $                           %     $                    $
                          % 

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By  

 

  Title:   Consented to and Accepted:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

By  

 

  Title: By  

 

  Title:

 

 

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Agreement (e.g., “Initial Term
Commitment”, “Incremental Term Commitment”, etc.).

3 

Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exh A-2



--------------------------------------------------------------------------------

[Consented to:]4 [UGI ENERGY SERVICES, LLC] By  

 

  Title:

 

 

4 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

Exh A-3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.      Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee, and (vi) it does not bear a relationship to the
Borrower described in Section 108(e)(4) of the Code; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and

 

Exh A-4



--------------------------------------------------------------------------------

Assumption by any Approved Electronic Platform shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Exh A-5



--------------------------------------------------------------------------------

EXHIBIT B

SUBORDINATION TERMS

Any Indebtedness incurred by the Borrower or its Restricted Subsidiaries
pursuant to Section 6.01(h) of the Agreement (for purposes of this Exhibit B,
“Affiliated Indebtedness”) shall:

 

  1.

mature at least 91 days after the latest Maturity Date of the Term Loans
existing at the time such Affiliated Indebtedness was incurred (except with
respect to Affiliate Indebtedness up to an aggregate principal amount not to
exceed $200,000,000);

 

  2.

contain no amortization payments prior to its scheduled maturity date;

 

  3.

contain covenants and events of default that, taken as a whole, are no more
restrictive to the Borrower and its Restricted Subsidiaries than those contained
in the Agreement;

 

  4.

not contain any financial maintenance covenant; and

 

  5.

shall contain payment subordination terms reasonably satisfactory to the
Administrative Agent that provide that such Affiliated Indebtedness shall not be
repaid before the Obligations have been indefeasibly paid in full in cash.

 

Exh B-1



--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of August 13, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among UGI Energy Services, LLC (the “Borrower”), the
Lenders party thereto and Credit Suisse AG, Cayman Islands Branch, as
administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Exh C-1-1



--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of August 13, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among UGI Energy Services, LLC (the “Borrower”), the
Lenders party thereto and Credit Suisse AG, Cayman Islands Branch, as
administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

 

Name:

 

Title:

Date:             , 20[    ]

 

Exh C-2-1



--------------------------------------------------------------------------------

EXHIBIT C-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of August 13, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among UGI Energy Services, LLC (the “Borrower”), the
Lenders party thereto and Credit Suisse AG, Cayman Islands Branch, as
administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E, from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

 

Name:

 

Title:

Date:             , 20[    ]

 

Exh C-3-1



--------------------------------------------------------------------------------

EXHIBIT C-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of August 13, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among UGI Energy Services, LLC (the “Borrower”), the
Lenders party thereto and Credit Suisse AG, Cayman Islands Branch, as
administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

 

Name:

 

Title:

Date:             , 20[    ]

 

Exh C-4-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BORROWING REQUEST

Credit Suisse AG, Cayman Islands Branch,

as Administrative Agent

for the Lenders referred to below

Eleven Madison Avenue

New York, New York 10010

Attention: Agency Manager

Facsimile: 212-322-2291

Re: UGI Energy Services, LLC

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of August 13, 2019 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among UGI Energy Services, LLC (the
“Borrower”), the Lenders from time to time party thereto and Credit Suisse AG,
Cayman Islands Branch, as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The Borrower
hereby gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such Borrowing
requested hereby:

 

1.

Aggregate principal amount of Borrowing:1                     

 

2.

Date of Borrowing (which shall be a Business Day):                     

 

3.

Type of Borrowing (ABR or Eurodollar):                     

 

4.

Interest Period and the last day thereof (if a Eurodollar Borrowing):2
                    

 

5.

Location and number of the Borrower’s account or any other account agreed upon
by the Administrative Agent and the Borrower to which proceeds of Borrowing are
to be disbursed:                     

[Signature Page Follows]

 

1 

Not less than applicable amounts specified in Section 2.02(c).

2 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

Exh D-1



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section 4.01 of the Credit Agreement are satisfied as of the date
hereof.

 

Very truly yours,

UGI ENERGY SERVICES, LLC,

as the Borrower

By:                                                                       
       Name: Title:

 

Exh D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF INTEREST ELECTION REQUEST

Credit Suisse AG, Cayman Islands Branch,

as Administrative Agent

for the Lenders referred to below

Eleven Madison Avenue

New York, New York 10010

Attention: Agency Manager

Facsimile: 212-322-2291

Re: UGI Energy Services, LLC

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of August 13, 2019 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among UGI Energy Services, LLC (the
“Borrower”), the Lenders from time to time party thereto and Credit Suisse AG,
Cayman Islands Branch, as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The Borrower
hereby gives you notice pursuant to Section 2.08 of the Credit Agreement that it
requests to [convert][continue] an existing Borrowing under the Credit
Agreement, and in that connection the Borrower specifies the following
information with respect to such [conversion][continuation] requested hereby:

 

1.

List date, Type, Class, principal amount and Interest Period (if applicable) of
existing Borrowing:                 

 

2.

Aggregate principal amount of resulting Borrowing:                 

 

3.

Effective date of interest election (which shall be a Business Day):
                

 

4.

Type of Borrowing (ABR or Eurodollar):                 

 

5.

Interest Period and the last day thereof (if a Eurodollar Borrowing):1
                

[Signature Page Follows]

 

 

1 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

Exh E-1



--------------------------------------------------------------------------------

Very truly yours,

UGI ENERGY SERVICES, LLC,

as Borrower

By:                                                                     
         Name:

Title:

 

Exh E-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SOLVENCY CERTIFICATE

[Date]

To the Administrative Agent and the Lenders:

I, the undersigned, the Vice President and Chief Financial Officer of UGI Energy
Services, LLC, a Pennsylvania limited liability company (the “Borrower”), in
that capacity only and not in my individual capacity (and without personal
liability), do hereby certify as of the date hereof, and based upon such
materials and information as I have deemed relevant to the determination of the
matters set forth in this certificate, that:

1.    This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 4.01(m)(x) of the Credit Agreement, dated as of the date
hereof, among the Borrower, the Lenders from time to time party thereto, Credit
Suisse AG, Cayman Islands Branch, as Administrative Agent, and the other parties
thereto (the “Credit Agreement”). Unless otherwise defined herein, capitalized
terms used in this certificate shall have the meanings set forth in the Credit
Agreement.

2.    For purposes of this certificate, the terms below shall have the following
definitions:

(a)    “Fair Value”

The amount at which the assets on a going concern basis (both tangible and
intangible), in their entirety, of the Borrower and its Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

(b)    “Present Fair Saleable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Borrower and its Subsidiaries
taken as a whole on a going concern basis are sold with reasonable promptness in
an arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.

(c)    “Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

(d)    “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its Subsidiaries taken as a
whole after giving effect to the Transactions (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities), as and to the extent identified and explained
in terms of their nature and estimated magnitude by responsible officers of the
Borrower.

 

Exh G-1



--------------------------------------------------------------------------------

(e)    “Will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature”

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole will have sufficient assets and cash flow to
pay their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable.

(f)    “Do not have Unreasonably Small Capital”

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole after consummation of the Transactions is a
going concern and has sufficient capital to ensure that it will continue to be a
going concern for such period.

3.    For purposes of this certificate, I, or officers of the Borrower under my
direction and supervision, have reviewed the Credit Agreement and in my opinion,
have made, or have caused to be made under my supervision, such examination or
investigation as is necessary to enable me to express an informed opinion as to
the matters referred to herein.

4.    Based on and subject to the foregoing, I hereby certify on behalf of the
Borrower, in my capacity as an officer of the Borrower and not in any individual
capacity, that after giving effect to the consummation of the Transactions, it
is my opinion that

(i) the sum of the Fair Value of the assets of the Borrower and its Subsidiaries
taken as a whole exceed the sum of all debts and liabilities, subordinated,
contingent or otherwise, of the Borrower and its Subsidiaries;

(ii) the Present Fair Saleable Value of the assets of the Borrower and its
Subsidiaries, taken as a whole, is greater than the amount that will be required
to pay the probable liability on debts and other liabilities, subordinated,
contingent or otherwise, of the Borrower and its Subsidiaries, as such debts and
liabilities become absolute and matured;

(iii) the Borrower and its Subsidiaries are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured

(iv) the capital of the Borrower and its Subsidiaries, taken as whole, is not
unreasonably small in relation to the business in which they are engaged; and

(v) the Borrower and its Subsidiaries taken as a whole, have not incurred, do
not intend to incur, or believe that they will incur, debts or other liabilities
beyond their ability to pay as they mature in the ordinary course of business or
otherwise.

[Signature Page Follows]

 

Exh G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf by its Vice President and Chief Financial Officer as of the date
first written above.

 

UGI Energy Services, LLC By:  

 

  Name: Ann C. Doerries   Title: Vice President and Chief Financial Officer

 

Exh G-3



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF SUBSIDIARY GUARANTY

THIS GUARANTY (this “Guaranty”) is made as of [                ], 2019, by and
among each of the undersigned (the “Initial Guarantors” and along with any
additional Subsidiaries of the Borrower which become parties to this Guaranty by
executing a supplement hereto in the form attached as Annex I, the “Guarantors”)
in favor of the Administrative Agent, for the ratable benefit of the Holders of
Guaranteed Obligations (as defined below), under the Credit Agreement referred
to below.

WITNESSETH

WHEREAS, UGI Energy Services, LLC, a Pennsylvania limited liability company (the
“Borrower”), the institutions from time to time parties thereto as lenders (the
“Lenders”), and Credit Suisse AG, Cayman Islands Branch, in its capacity as
administrative agent (the “Administrative Agent”) and as collateral agent (the
“Collateral Agent”), have entered into a certain Credit Agreement, dated as of
[                ], 2019 (as the same may be amended, modified, supplemented
and/or restated, and as in effect from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
and other financial accommodations to be made by the Lenders to the Borrower;

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Borrower required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all Obligations;
and

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrower has provided, and such direct and indirect financial and other
support as the Borrower may in the future provide, to the Guarantors, and in
order to induce the Lenders, the Administrative Agent and the Collateral Agent
to enter into the Credit Agreement, each of the Guarantors is willing to
guarantee the Obligations of the Borrower;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1.    Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.

SECTION 2.    Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan that:

(A)    It is a corporation, partnership or limited liability company duly
organized, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation,
organization or formation, and has all requisite power and authority to carry on
its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing, in every jurisdiction where such qualification is required.

(B)    It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and

 

Exh J-1



--------------------------------------------------------------------------------

delivery by each Guarantor of this Guaranty and the performance by each of its
obligations hereunder have been duly authorized by proper proceedings, and this
Guaranty constitutes a legal, valid and binding obligation of such Guarantor,
respectively, enforceable against such Guarantor, respectively, in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

(C)    Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any applicable law, rule or
regulation, the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries, or the provisions of any indenture,
material agreement or other material instrument binding upon the Borrower or any
of its Subsidiaries or the assets thereof or (ii) result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries
(other than as expressly contemplated by any Loan Document). No consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, is required to be obtained or made by it in connection
with the execution, delivery and performance by it of, or the legality,
validity, binding effect or enforceability against it of, this Guaranty.

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
shall remain unpaid, it will, and, if necessary, will enable the Borrower to,
fully comply with those covenants and agreements of the Borrower applicable to
such Guarantor set forth in the Credit Agreement.

SECTION 3.    The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment and performance when due (whether at stated maturity, upon
acceleration or otherwise) of the Obligations, including, without limitation,
(i) the principal of and interest on each Loan made to the Borrower pursuant to
the Credit Agreement, (ii) [reserved], (iii) [reserved], (iv) all other amounts
payable by the Borrower or any of its Subsidiaries under the Credit Agreement
and the other Loan Documents and (v) the punctual and faithful performance,
keeping, observance, and fulfillment by the Borrower of all of the agreements,
conditions, covenants, and obligations of the Borrower contained in the Loan
Documents (all of the foregoing being referred to collectively as the
“Guaranteed Obligations” and the holders from time to time of the Guaranteed
Obligations being referred to collectively as the “Holders of Guaranteed
Obligations”). Upon (x) the failure by the Borrower or any of its Subsidiaries,
as applicable, to pay punctually any such amount or perform such obligation, and
(y) such failure continuing beyond any applicable grace or notice and cure
period, each of the Guarantors agrees that it shall forthwith on demand pay such
amount or perform such obligation at the place and in the manner specified in
the Credit Agreement or the relevant Loan Document, as the case may be. Each of
the Guarantors hereby agrees that this Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and is not a guaranty of collection.

SECTION 4.    Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(A)    any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

 

Exh J-2



--------------------------------------------------------------------------------

(B)    any modification or amendment of or supplement to the Credit Agreement or
any other Loan Document, including, without limitation, any such amendment which
may increase the amount of, or the interest rates applicable to, any of the
Obligations guaranteed hereby;

(C)    any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

(D)    any change in the limited liability company, corporate, partnership or
other existence, structure or ownership of the Borrower or any other guarantor
of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or any other
guarantor of the Guaranteed Obligations, or any of their respective assets or
any resulting release or discharge of any obligation of the Borrower or any
other guarantor of any of the Guaranteed Obligations;

(E)    the existence of any claim, setoff or other rights which the Guarantors
may have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, the Collateral Agent, any
Holder of Guaranteed Obligations or any other Person, whether in connection
herewith or in connection with any unrelated transactions; provided that nothing
herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

(F)    the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any other Loan
Document or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by the Borrower or any other
guarantor of the Guaranteed Obligations, of any of the Guaranteed Obligations or
otherwise affecting any term of any of the Guaranteed Obligations;

(G)    the failure of the Administrative Agent or the Collateral Agent to take
any steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Guaranteed Obligations, if any;

(H)    the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of
Title 11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;

(I)    any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

 

Exh J-3



--------------------------------------------------------------------------------

(J)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Holders of Guaranteed Obligations or the
Administrative Agent or the Collateral Agent for repayment of all or any part of
the Guaranteed Obligations;

(K)    the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or

(L)    any other act or omission to act or delay of any kind by the Borrower,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, the
Collateral Agent, any Holder of Guaranteed Obligations or any other Person or
any other circumstance whatsoever which might, but for the provisions of this
Section 4, constitute a legal or equitable discharge of any Guarantor’s
obligations hereunder except as provided in Section 5.

SECTION 5.    Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full in cash and the Commitments shall have terminated or expired. If at any
time any payment of the principal of or interest on any Loan, or any other
amount payable by the Borrower or any other party under the Credit Agreement, or
any other Loan Document is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of the Borrower or otherwise,
each of the Guarantors’ obligations hereunder with respect to such payment shall
be reinstated as though such payment had been due but not made at such time. The
parties hereto acknowledge and agree that each of the Guaranteed Obligations
shall be due and payable in Dollars.

SECTION 6.    General Waivers; Additional Waivers.

(A)    General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.

(B)    Additional Waivers. Notwithstanding anything herein to the contrary, each
of the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:

(i)    any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;

(ii)    (a) notice of acceptance hereof; (b) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (c) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(d) notice of any adverse change in the financial condition of the Borrower or
of any other fact that might increase such Guarantor’s risk hereunder;
(e) notice of presentment for payment, demand, protest, and notice thereof as to
any instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;

 

Exh J-4



--------------------------------------------------------------------------------

(iii)    its right, if any, to require the Administrative Agent, the Collateral
Agent and the other Holders of Guaranteed Obligations to institute suit against,
or to exhaust any rights and remedies which the Administrative Agent and the
other Holders of Guaranteed Obligations has or may have against, the other
Guarantors or any third party, or against any collateral provided by the other
Guarantors, or any third party; and each Guarantor further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Guaranteed Obligations shall have been fully and finally performed and
indefeasibly paid) of the other Guarantors or by reason of the cessation from
any cause whatsoever of the liability of the other Guarantors in respect
thereof;

(iv)    (a) any rights to assert against the Administrative Agent, the
Collateral Agent and the other Holders of Guaranteed Obligations any defense
(legal or equitable), set-off, counterclaim, or claim which such Guarantor may
now or at any time hereafter have against the other Guarantors or any other
party liable to the Administrative Agent, the Collateral Agent and the other
Holders of Guaranteed Obligations; (b) any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guaranteed Obligations or any security therefor; (c) any defense such Guarantor
has to performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: the impairment or suspension of the Administrative Agent’s
and the other Holders of Guaranteed Obligations’ rights or remedies against the
other Guarantors; the alteration by the Administrative Agent, and the other
Holders of Guaranteed Obligations of the Guaranteed Obligations; any discharge
of the other Guarantors’ obligations to the Administrative Agent, the Collateral
Agent and the other Holders of Guaranteed Obligations by operation of law as a
result of the Administrative Agent’s, the Collateral Agent’s and the other
Holders of Guaranteed Obligations’ intervention or omission; or the acceptance
by the Administrative Agent, the Collateral Agent and the other Holders of
Guaranteed Obligations of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder; and

(v)    any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent, the
Collateral Agent and the other Holders of Guaranteed Obligations; or (b) any
election by the Administrative Agent, the Collateral Agent and the other Holders
of Guaranteed Obligations under Section 1111(b) of Title 11 of the United States
Code entitled “Bankruptcy”, as now and hereafter in effect (or any successor
statute), to limit the amount of, or any collateral securing, its claim against
the Guarantors.

SECTION 7.    Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

(A)    Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash, the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations and (ii) waive any right to enforce any remedy which the
Holders of Guaranteed Obligations, the Administrative Agent or the Collateral
Agent now have or may hereafter have against the Borrower, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person,
and the Guarantors waive any benefit

 

Exh J-5



--------------------------------------------------------------------------------

of, and any right to participate in, any security or collateral given to the
Holders of Guaranteed Obligations, the Collateral Agent and the Administrative
Agent to secure the payment or performance of all or any part of the Guaranteed
Obligations or any other liability of the Borrower to the Holders of Guaranteed
Obligations. Should any Guarantor have the right, notwithstanding the foregoing,
to exercise its subrogation rights, each Guarantor hereby expressly and
irrevocably (A) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that such Guarantor may have to the indefeasible payment in full in cash of
the Guaranteed Obligations and (B) waives any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
are indefeasibly paid in full in cash. Each Guarantor acknowledges and agrees
that this subordination is intended to benefit the Administrative Agent, the
Collateral Agent and the other Holders of Guaranteed Obligations and shall not
limit or otherwise affect such Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the
Collateral Agent, the other Holders of Guaranteed Obligations and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 7(A).

(B)    Subordination of Intercompany Indebtedness. Each Guarantor agrees that
any and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal and interest from any Obligor with respect to Intercompany
Indebtedness. Notwithstanding any right of any Guarantor to ask, demand, sue
for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Guaranteed Obligations, the
Collateral Agent and the Administrative Agent in those assets. No Guarantor
shall have any right to possession of any such asset or to foreclose upon any
such asset, whether by judicial action or otherwise, unless and until all of the
Guaranteed Obligations shall have been fully paid and satisfied (in cash) and
all financing arrangements pursuant to any Loan Document have been terminated.
If all or any part of the assets of any Obligor, or the proceeds thereof, are
subject to any distribution, division or application to the creditors of such
Obligor, whether partial or complete, voluntary or involuntary, and whether by
reason of liquidation, bankruptcy, arrangement, receivership, assignment for the
benefit of creditors or any other action or proceeding, or if the business of
any such Obligor is dissolved or if substantially all of the assets of any such
Obligor are sold, then, and in any such event (such events being herein referred
to as an “Insolvency Event”), any payment or distribution of any kind or
character, either in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations shall have first been
fully paid and satisfied (in cash). Should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Guarantor upon
or with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Guaranteed Obligations and the
termination of all financing arrangements pursuant to any Loan Document among
the Borrower and the Holders of Guaranteed Obligations, such Guarantor shall
receive and hold the same in trust, as trustee, for the benefit of the Holders
of Guaranteed Obligations and shall forthwith deliver the same to the
Administrative Agent, for the benefit of the Holders of Guaranteed Obligations,
in precisely the form received (except for the endorsement or assignment of the
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held

 

Exh J-6



--------------------------------------------------------------------------------

in trust by the Guarantor as the property of the Holders of Guaranteed
Obligations. If any such Guarantor fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees is irrevocably authorized to make the same. Each Guarantor
agrees that until the Guaranteed Obligations (other than the contingent
indemnity obligations) have been paid in full (in cash) and satisfied and all
financing arrangements pursuant to any Loan Document among the Borrower and the
Holders of Guaranteed Obligations have been terminated, no Guarantor will assign
or transfer to any Person (other than the Administrative Agent) any claim any
such Guarantor has or may have against any Obligor.

SECTION 8.    Contribution with Respect to Guaranteed Obligations.

(A)    To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations and
termination of the Credit Agreement, such Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Guarantor for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.

(B)    As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

(C)    This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(D)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(E)    The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination of the Credit Agreement.

SECTION 9.    Limitation of Guaranty. Notwithstanding any other provision of
this Guaranty, the amount guaranteed by each Guarantor hereunder shall be
limited to the extent, if any, required so that the obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitation,
if any, on the amount of any Guarantor’s obligations hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

 

Exh J-7



--------------------------------------------------------------------------------

SECTION 10.    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under the Credit Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
the Credit Agreement or any other Loan Document shall nonetheless be payable by
each of the Guarantors hereunder forthwith on demand by the Administrative
Agent.

SECTION 11.    Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 9.01 of the
Credit Agreement (including by facsimile or other electronic communications)
with respect to each of the Administrative Agent and the Collateral Agent at its
notice address therein and with respect to any Guarantor, in care of the
Borrower at the address of the Borrower set forth in the Credit Agreement or
such other address or facsimile number as such party may hereafter specify for
such purpose by notice to the Administrative Agent in accordance with the
provisions of such Section 9.01.

SECTION 12.    No Waivers. No failure or delay by the Administrative Agent, the
Collateral Agent or any other Holder of Guaranteed Obligations in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies provided in this Guaranty, the Credit Agreement and the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.

SECTION 13.    Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section 13
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement or the other Loan Documents in accordance with the
respective terms thereof, the rights hereunder, to the extent applicable to the
indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns.

SECTION 14.    Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent and the
Collateral Agent with the consent of the Required Lenders under the Credit
Agreement.

SECTION 15.    GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 16.    CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL;
IMMUNITY.

(A)    CONSENT TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF
MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT FOR
NEW YORK, AND ANY

 

Exh J-8



--------------------------------------------------------------------------------

APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.

(B)    Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty or any other Loan Document shall affect any right that
the Administrative Agent, the Collateral Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Guaranty or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(C)    Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty or any other Loan Document in any
court referred to in paragraph (A) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(D)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10. Nothing in this Guaranty or
any other Loan Document will affect the right of any party to this Guaranty to
serve process in any other manner permitted by law.

(E)    WAIVER OF JURY TRIAL. EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

(F)    TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

SECTION 17.    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

 

Exh J-9



--------------------------------------------------------------------------------

SECTION 18.    Taxes, Expenses of Enforcement, Etc.

(A)    Taxes.

(i)    Each payment by any Guarantor hereunder or under any promissory note
shall be made without withholding for any Taxes, unless such withholding is
required by any law. If any Guarantor determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Guarantor may so withhold and shall timely pay the full amount of withheld Taxes
to the relevant Governmental Authority in accordance with applicable law. If
such Taxes are Indemnified Taxes, then the amount payable by the Guarantor shall
be increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.

(ii)    In addition, such Guarantor shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(iii)    As soon as practicable after any payment of Indemnified Taxes by any
Guarantor to a Governmental Authority, such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(iv)    The Guarantors shall jointly and severally indemnify each Recipient for
any Indemnified Taxes that are paid or payable by such Recipient in connection
with any Loan Document (including amounts payable under this Section 18(A)) and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 18(A) shall be
paid within fifteen (15) days after the Recipient delivers to any Guarantor a
certificate stating the amount of any Indemnified Taxes so payable by such
Recipient. Such certificate shall be conclusive of the amount so payable absent
manifest error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent. In the case of any Lender making a claim under this
Section 18(A) on behalf of any of its beneficial owners, an indemnity payment
under this Section 18(A) shall be due only to the extent that such Lender is
able to establish that, with respect to the applicable Indemnified Taxes, such
beneficial owners supplied to the applicable Persons such properly completed and
executed documentation necessary to claim any applicable exemption from, or
reduction of, such Indemnified Taxes.

(v)    By accepting the benefits hereof, each Lender agrees that it will comply
with Section 2.17(f) of the Credit Agreement.

(B)    Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Guaranteed Obligations for any
documented costs and out-of-pocket expenses (including documented fees, charges
and disbursements of counsel) paid or incurred by the Administrative Agent, the
Collateral Agent or any other Holder of Guaranteed Obligations in connection
with the collection and enforcement of amounts due under the Loan Documents,
including without limitation this Guaranty.

 

Exh J-10



--------------------------------------------------------------------------------

SECTION 19.    Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Administrative Agent and the
Collateral Agent) may, without notice to any Guarantor and regardless of the
acceptance of any security or collateral for the payment hereof, appropriate and
apply in accordance with the terms of the Credit Agreement toward the payment of
all or any part of the Guaranteed Obligations (i) any indebtedness due or to
become due from such Holder of Guaranteed Obligations or the Administrative
Agent or the Collateral Agent to any Guarantor, and (ii) any moneys, credits or
other property belonging to any Guarantor, at any time held by or coming into
the possession of such Holder of Guaranteed Obligations (including the
Administrative Agent and the Collateral Agent) or any of their respective
affiliates.

SECTION 20.    Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower and any and all endorsers and/or other Guarantors of all or any part of
the Guaranteed Obligations, and of all other circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that none of the Holders
of Guaranteed Obligations (including the Administrative Agent) shall have any
duty to advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Holder of Guaranteed
Obligations (including the Administrative Agent), in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, such Holder of Guaranteed Obligations (including the Administrative
Agent) shall be under no obligation (i) to undertake any investigation not a
part of its regular business routine, (ii) to disclose any information which
such Holder of Guaranteed Obligations (including the Administrative Agent),
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.

SECTION 21.    Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 22.    Merger. This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent and the Collateral Agent).

SECTION 23.    Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.

SECTION 24.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of
Specified Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 24 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 24 or otherwise under this Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 24 shall remain in full force and effect until

 

Exh J-11



--------------------------------------------------------------------------------

a discharge of such Qualified ECP Guarantor’s Guaranteed Obligations in
accordance with the terms hereof and the other Loan Documents. Each Qualified
ECP Guarantor intends that this Section 24 constitute, and this Section 24 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act. As used herein, “Qualified ECP Guarantor” means, in
respect of any Specified Swap Obligation, each Guarantor that has total assets
exceeding $10,000,000 at the time the relevant Guarantee or grant of the
relevant security interest becomes or would become effective with respect to
such Specified Swap Obligation or such other Person as constitutes an ECP and
can cause another Person to qualify as an ECP at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 25.    Counterparts. This Guaranty may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty by telecopy, e-mailed.pdf or any other electronic means that reproduces
an image of the actual executed signature page shall be effective as delivery of
a manually executed counterpart of this Guaranty. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Guaranty and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

SECTION 26.    Termination of Guaranty. The obligations of any Guarantor under
this Guaranty shall automatically terminate in accordance with Section 9.15 of
the Credit Agreement.

Remainder of Page Intentionally Blank.

 

Exh J-12



--------------------------------------------------------------------------------

Posting Version

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

UGI ASSET MANAGEMENT, INC. By  

 

  Name:   Title: HELLERTOWN PIPELINE COMPANY By  

 

  Name:   Title: HOMESTEAD HOLDING COMPANY By  

 

  Name:   Title: UGI LNG, INC. By  

 

  Name:   Title: UGI STORAGE COMPANY By  

 

  Name:   Title: UGI DEVELOPMENT COMPANY By  

 

  Name:   Title:

 

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

UGI MARCELLUS, LLC By  

 

  Name:   Title: UGI MT. BETHEL PIPELINE COMPANY, LLC By  

 

  Name:   Title: UGI SUNBURY, LLC By  

 

  Name:   Title: UGID HOLDING COMPANY By  

 

  Name:   Title: UGI HUNLOCK DEVELOPMENT COMPANY By  

 

  Name:   Title: UGI APPALACHIA, LLC By  

 

  Name:   Title: UGI PENNANT, LLC By  

 

  Name:   Title: UGI GIBRALTAR GATHERING, LLC By  

 

  Name:   Title:

 

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

UGI PENNEAST, LLC By: UGI Energy Services, LLC, its sole member By  

 

  Name:   Title:

 

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

Acknowledged and agreed as of the date first written above:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent and Collateral Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

ANNEX I TO GUARANTY

Reference is hereby made to the Guaranty (the “Guaranty”) made as of
[            ], 2019 by and among UGI ASSET MANAGEMENT, INC., HELLERTOWN
PIPELINE COMPANY, HOMESTEAD HOLDING COMPANY, UGI LNG, INC., UGI STORAGE COMPANY,
UGI DEVELOPMENT COMPANY, UGI MARCELLUS, LLC, UGI MT. BETHEL PIPELINE COMPANY,
LLC, UGI SUNBURY, LLC, UGI PENNEAST, LLC, UGID HOLDING COMPANY, UGI HUNLOCK
DEVELOPMENT COMPANY, UGI APPALACHIA, LLC, UGI PENNANT, LLC and UGI GIBRALTAR
GATHERING, LLC (the “Initial Guarantors” and along with any additional
Subsidiaries of the Borrower that become parties thereto and together with the
undersigned, the “Guarantors”) in favor of the Administrative Agent and the
Collateral Agent, for the ratable benefit of the Holders of Guaranteed
Obligations, under the Credit Agreement. Capitalized terms used herein and not
defined herein shall have the meanings given to them in the Guaranty. By its
execution below, the undersigned [NAME OF NEW GUARANTOR], a [corporation]
[partnership] [limited liability company] (the “New Guarantor”), agrees to
become, and does hereby become, a Guarantor under the Guaranty and agrees to be
bound by such Guaranty as if originally a party thereto. By its execution below,
the undersigned represents and warrants as to itself that all of the
representations and warranties contained in Section 2 of the Guaranty are true
and correct in all respects as of the date hereof.

IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this      day of         , 20    .

 

[NAME OF NEW GUARANTOR]

By  

 

Its:  

 

Exh J-5



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF SECURITY AGREEMENT

[Attached]

 

Exh K-1



--------------------------------------------------------------------------------

 

 

TERM LOAN SECURITY AGREEMENT

dated as of

August 13, 2019

among

UGI ENERGY SERVICES, LLC,

as the Company,

and

THE OTHER GRANTORS PARTY HERETO

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

          PAGE   ARTICLE 1

 

DEFINITIONS

 

Section 1.01.    Certain Definitions; Rules of Construction      1   Section
1.02.    Other Defined Terms      1   ARTICLE 2

 

PLEDGE OF SECURITIES

 

Section 2.01.    Pledge      3   Section 2.02.    Delivery of the Pledged
Collateral      4   Section 2.03.    Representations, Warranties and Covenants
     4   Section 2.04.    Actions with Respect to Certain Pledged Collateral   
  5   Section 2.05.    Registration in Nominee Name; Denominations      6  
Section 2.06.    Voting Rights; Dividends and Interest      6   ARTICLE 3

 

SECURITY INTERESTS IN PERSONAL PROPERTY

 

Section 3.01.    Security Interest      8   Section 3.02.    Representations and
Warranties      10   Section 3.03.    Covenants      11   ARTICLE 4

 

REMEDIES

 

Section 4.01.    Remedies upon Default      13   Section 4.02.    Application of
Proceeds      15   Section 4.03.    Grant of License to Use Intellectual
Property; Power of Attorney      16   ARTICLE 5

 

MISCELLANEOUS

 

Section 5.01.    Notices      17   Section 5.02.    Waivers; Amendment; Several
Agreement      17   Section 5.03.    Collateral Agent’s Fees and Expenses     
17   Section 5.04.    Successors and Assigns      18   Section 5.05.    Survival
of Agreement      18   Section 5.06.    Counterparts; Effectiveness; Successors
and Assigns      18   Section 5.07.    Severability      18   Section 5.08.   
Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process      18   Section 5.09.    Headings      19   Section 5.10.    Security
Interest Absolute      19   Section 5.11.    Intercreditor Agreement Governs   
  19   Section 5.12.    Termination or Release      20   Section 5.13.   
Additional Grantors      20  



--------------------------------------------------------------------------------

Section 5.14.

   Collateral Agent Appointed Attorney-in-Fact      21  

Section 5.15.

   General Authority of the Collateral Agent      21  

Section 5.16.

   Reasonable Care      22  

Section 5.17.

   Mortgages      22  

Section 5.18.

   Reinstatement      22  

Section 5.19.

   Miscellaneous      22  

SCHEDULES

     

Schedule I

   Pledged Equity; Pledged Debt   

EXHIBITS

     

Exhibit I

   Form of Security Agreement Supplement   

Exhibit II

   Form of Patent Security Agreement   

Exhibit III

   Form of Trademark Security Agreement   

Exhibit IV

   Form of Copyright Security Agreement   



--------------------------------------------------------------------------------

TERM LOAN SECURITY AGREEMENT dated as of August 13, 2019 among UGI ENERGY
SERVICES, LLC, a Pennsylvania limited liability company (the “Company”) and each
other entity identified as a “Grantor” on the signature pages hereof or who from
time to time becomes a party hereto (together with the Company, the “Grantors”
and each a “Grantor”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as collateral
agent for the Secured Parties (together with its successors and assigns in such
capacity, the “Collateral Agent”).

Reference is made to the Credit Agreement dated as of August 13, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; except as provided in Article 1.01(a)
below, capitalized terms used in this Agreement but not defined in this
Agreement having the respective meanings given to them in the Credit Agreement),
among the Company, the lenders from time to time party thereto (collectively,
the “Lenders” and each, a “Lender”), Credit Suisse AG, Cayman Islands Branch, as
administrative agent (in such capacity, the “Administrative Agent”), the
Collateral Agent and the other parties from time to time party thereto. The
Secured Parties have agreed to extend credit to the Company subject to the terms
and conditions set forth in the Credit Agreement and the other Loan Documents.
The obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. The Grantors (other
than the Company) are subsidiaries of the Company, will derive substantial
benefits from such extension of credit by the Lenders and are willing to execute
and deliver this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01.    Certain Definitions; Rules of Construction. (a) All terms
defined in the New York UCC (as defined herein) and not otherwise defined in
this Agreement have the meanings specified in the New York UCC.

(b)    The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

Section 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Administrative Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Agreement” means this Term Loan Security Agreement, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Collateral Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.



--------------------------------------------------------------------------------

“Company” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following: (a) all copyright rights in any work
subject to and under the copyright laws of the United States or any other
jurisdiction (whether or not the underlying works of authorship have been
published), whether as author, assignee, transferee, exclusive licensee or
otherwise, (b) all registrations and applications for registration of any such
copyright, including registrations, recordings, supplemental registrations and
pending applications for registration in the USCO or in any similar office and
(c) all renewals of any of the foregoing.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Grantor” and “Grantors” have the meanings assigned to such terms in the
preliminary statement of this Agreement.

“Intellectual Property” means all intellectual property of every kind and
nature, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, the intellectual
property rights in software and databases and related documentation, all
additions, improvements and accessions to any of the foregoing, and all goodwill
associated therewith.

“Intellectual Property Security Agreements” means the Patent Security Agreement,
Trademark Security Agreement, and Copyright Security Agreement, each
substantially in the form attached hereto as Exhibits II, III and IV,
respectively.

“Lender” and “Lenders” have the meanings assigned to such terms in the
preliminary statement of this Agreement.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all renewals, extensions, amendments and
supplements thereof.

“New York UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention covered
by a Patent, now or hereafter owned by any Grantor or that any Grantor otherwise
has the right to license or granting to any Grantor any right to make, use or
sell any invention covered by a Patent, now or hereafter owned by any third
party and all rights of any Grantor under any such agreement.

“Patents” means all of the following: (a) all letters patent, all registrations
and recordings thereof, and all applications for letters patent, including
applications in the USPTO or in any similar office or agency and (b) all
reissues, re-examinations, continuations, divisions, continuations-in-part,
renewals, or extensions thereof, and the inventions or improvements disclosed or
claimed therein.

 

2



--------------------------------------------------------------------------------

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means any promissory notes, stock certificates, limited or
unlimited liability membership certificates or other certificated securities
representing the Pledged Collateral, including all certificates, instruments or
other documents representing or evidencing any Pledged Collateral; provided that
the Pledged Securities shall not include any Excluded Property.

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following: (a) all trademarks, service marks,
trade names, corporate names, trade dress, logos, designs, business names,
fictitious business names and all other source or business identifiers, and all
general intangibles of like nature, (b) all goodwill symbolized thereby or
associated with each of them, (c) all registrations and recordings in connection
therewith, including all registration and recording applications filed in the
USPTO or any similar offices and (d) all renewals of any of the foregoing.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

ARTICLE 2

PLEDGE OF SECURITIES

Section 2.01.    Pledge. As security for the payment or performance in full when
due of the Obligations, including its Guarantee of the Obligations, each Grantor
hereby pledges to the Collateral Agent and its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent and
its successors and assigns, for the benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest in, to and under
(a) all Equity Interests now or hereafter held by such Grantor in each
Subsidiary (other than any such Equity Interests constituting Excluded
Property), including the Equity Interests listed on Schedule I, and the
certificates, if any, representing all such Equity Interests (the “Pledged
Equity”); (b) any promissory note(s), Tangible Chattel Paper and Instrument(s)
evidencing Indebtedness owed to such Grantor and listed opposite the name of
such Grantor on Schedule I and any promissory note(s), Tangible Chattel Paper
and Instrument(s) evidencing Indebtedness (including, without limitation, any
intercompany notes) directly owing to such Grantor in the future (other than any
such promissory note(s), Tangible Chattel Paper and Instrument(s) constituting
Excluded Property) (the “Pledged Debt”); (c) all payments of principal or
interest, dividends, cash, instruments and

 

3



--------------------------------------------------------------------------------

other property from time to time received, receivable or otherwise distributed
in respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of, the Pledged Equity and Pledged Debt; (d) subject to
Section 2.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), and (c) above;
and (e) subject to Section 2.06, all Proceeds of any of the foregoing (the items
referred to in clauses (a) through (e) above being collectively referred to as
the “Pledged Collateral”); provided that notwithstanding anything in this
Agreement or any other Loan Document to the contrary, nothing in this Agreement
shall constitute or be deemed to constitute a grant of a security interest in,
and none of the Pledged Collateral shall include, any Excluded Property.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

Section 2.02.    Delivery of the Pledged Collateral. (a) Each Grantor agrees to
deliver to the Collateral Agent on the Effective Date (or such later date as may
be specified pursuant to the Credit Agreement) all Pledged Securities directly
owned by it on such date and with respect to any Pledged Securities issued or
acquired after such date, it agrees to deliver or cause to be delivered as
promptly as practicable (and in any event, no later than the next date on which
a compliance certificate is required to be delivered pursuant to Section 5.01(c)
of the Credit Agreement (or, if earlier, the date on which such compliance
certificate is actually delivered to the Administrative Agent) or such later
date as to which the Administrative Agent may agree in its reasonable
discretion) to the Collateral Agent, for the benefit of the Secured Parties, any
and all such Pledged Securities. If any Pledged Equity consisting of
uncertificated securities subsequently becomes certificated such that it
constitutes Pledged Securities, the applicable Grantor agrees to deliver or
cause to be delivered as promptly as practicable (and in any event, no later
than the next date on which a compliance certificate is required to be delivered
pursuant to Section 5.01(c) of the Credit Agreement (or, if earlier, the date on
which such compliance certificate is actually delivered to the Administrative
Agent) or such later date as to which the Administrative Agent may agree in its
reasonable discretion) to the Collateral Agent, for the benefit of the Secured
Parties, any and all such certificates.

(b)    The Grantors will cause (or, with respect to Indebtedness owed to any
Grantor by any Person other than the Company or any of its Subsidiaries, will
use reasonable best efforts to cause) any Pledged Debt (other than such as may
arise from ordinary course intercompany cash management obligations)
constituting Indebtedness for borrowed money owed to any Grantor by any Person
that is not a Grantor having a principal amount in excess of $25,000,000
individually to be evidenced by a duly executed promissory note that is pledged
and delivered to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof.

(c)    Upon delivery to the Collateral Agent, any Pledged Securities required to
be delivered pursuant to the foregoing paragraphs (a) and (b) of this
Section 2.02 shall be accompanied by undated stock or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Collateral Agent.

Section 2.03.    Representations, Warranties and Covenants. Each Grantor
represents, warrants and covenants to the Collateral Agent, for the benefit of
the Secured Parties, that:

(a)    Schedule I correctly sets forth, as of the Effective Date, a true and
complete list, with respect to each Grantor, of (i) all the Pledged Equity owned
by such Grantor and (ii) all the Pledged Debt having an aggregate value or face
amount in excess of $25,000,000 owed to such Grantor;

 

4



--------------------------------------------------------------------------------

(b)    (i) the Pledged Equity constituting an Equity Interest issued by a
Grantor or a wholly owned Subsidiary of a Grantor has been (to the extent such
concepts are relevant with respect to such Pledged Equity) duly and validly
authorized and issued by the issuers thereof and is fully paid and
nonassessable, and (ii) to the best of its knowledge, the Pledged Debt has been
duly and validly authorized and issued by the issuers thereof and is the legal,
valid and binding obligation of each issuer thereof, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding at law or in equity)
and an implied covenant of good faith and fair dealing;

(c)    as of the Effective Date, each of the Grantors (i) is the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule I as
held by such Grantor and (ii) holds the same free and clear of all Liens, other
than Liens not prohibited by Section 6.02 of the Credit Agreement;

(d)    except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or not prohibited by the terms of the Credit
Agreement, the Pledged Collateral is and will continue to be freely transferable
and assignable, and none of the Pledged Collateral is or will be subject to any
option, right of first refusal, shareholders agreement, charter or by-law
provision or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect in any manner material and adverse to the Secured
Parties the pledge of such Pledged Collateral hereunder, the sale or disposition
thereof pursuant hereto or the exercise by the Collateral Agent of rights and
remedies hereunder;

(e)    each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f)    no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect); and

(g)    the execution and delivery by each Grantor of this Agreement and the
pledge of the Pledged Collateral pledged by such Grantor pursuant hereto create
a legal, valid and enforceable (subject to Liens not prohibited by Section 6.02
of the Credit Agreement) security interest in such Pledged Collateral and (i) in
the case of Pledged Securities, upon the earlier of (x) delivery of such Pledged
Securities to the Collateral Agent in accordance with this Agreement and (y) the
filing of the applicable Uniform Commercial Code financing statements described
in Section 3.01(b) and (ii) in the case of all other Pledged Collateral, upon
the filing of the applicable Uniform Commercial Code financing statements
described in Section 3.01(b), shall create a perfected security interest in
favor of the Collateral Agent (for the benefit of the Secured Parties) in
respect of such Pledged Collateral.

Section 2.04.    Actions with Respect to Certain Pledged Collateral. (a) Any
limited liability company and any limited partnership whose Equity Interests are
pledged by any Grantor shall either (i) not include in its operative documents
any provision that any Equity Interests in such limited liability company or
such limited partnership be a “security” as defined under Article 8 of

 

5



--------------------------------------------------------------------------------

the Uniform Commercial Code or (ii) certificate any Equity Interests in any such
limited liability company or such limited partnership or otherwise grant
“control” under Section 8-106 of the Uniform Commercial Code. To the extent an
interest in any limited liability company or limited partnership controlled by
any Grantor and pledged under Section 2.01 is certificated or becomes
certificated and is a “security” as defined under Article 8 of the Uniform
Commercial Code, (A) each such certificate shall be delivered to the Collateral
Agent pursuant to Section 2.02(a), and (B) such Grantor shall fulfill all other
requirements under Section 2.02 applicable in respect thereof.

(b)    Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default, it will, with respect to any Pledged Equity
issued by such Grantor constituting “uncertificated securities”, comply with
instructions of the Collateral Agent without further consent by the applicable
owner or holder of such Equity Interests.

Section 2.05.    Registration in Nominee Name; Denominations. If an Event of
Default shall occur and be continuing, (a) the Collateral Agent, on behalf of
the Secured Parties, shall have the right (in its sole and absolute discretion)
to hold the Pledged Securities in its own name as pledgee, the name of its
nominee (as pledgee or as sub-agent) or the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Collateral Agent, and each
Grantor will, upon the request of the Collateral Agent, promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Securities registered in the name of such Grantor and
(b) the Collateral Agent, on behalf of the Secured Parties, shall have the right
to exchange certificates representing any Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement
(subject, with respect to Pledged Securities issued by any Person other than a
wholly-owned Subsidiary of the Company, to the organizational documents or any
other agreement binding on such issuer); provided, in each case, that the
Collateral Agent shall give the Company prior written notice of its intent to
exercise such rights.

Section 2.06.    Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Company in writing that it is exercising its rights
under Article 4 hereof and that the rights of the Grantors under this
Section 2.06 are being suspended:

(i)    Subject to Section 2.06(c), each Grantor shall be entitled to exercise
any and all voting and/or other consensual rights and powers inuring to an owner
of Pledged Securities or any part thereof for any purpose that would not violate
the terms of this Agreement, the Credit Agreement and the other Loan Documents.

(ii)    Subject to Section 2.06(b) below, the Collateral Agent shall be deemed
without further action or formality to have granted to each Grantor all
necessary consents relating to voting rights and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above and shall promptly
execute and deliver to each Grantor, or cause to be executed and delivered to
each Grantor, all such proxies, powers of attorney and other instruments as each
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above.

(iii)    Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are not prohibited by the
Credit Agreement or the other Loan

 

6



--------------------------------------------------------------------------------

Documents; provided that any noncash dividends, interest, principal or other
distributions that would constitute Pledged Equity or Pledged Debt, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral, and, if received by any Grantor, shall be held in trust for
the benefit of the Collateral Agent and the other Secured Parties and shall be
promptly (and in any event no later than the next date on which a compliance
certificate is required to be delivered pursuant to Section 5.01(c) of the
Credit Agreement (or, if earlier, the date on which such compliance certificate
is actually delivered to the Collateral Agent) or such later date as to which
the Collateral Agent may agree in its discretion) delivered to the Collateral
Agent in the same form as so received (with any necessary endorsement reasonably
requested by the Collateral Agent).

(b)    Upon the occurrence and during the continuance of an Event of Default and
after the Collateral Agent shall have notified the Company in writing that it is
exercising its rights under Article 4 hereof and that the rights of the Grantors
under this Section 2.06 are being suspended, subject to applicable law, and so
long as any Borrowing is outstanding, all rights of any Grantor to receive
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.06 shall
cease, and all such rights shall thereupon become vested, for the benefit of the
Secured Parties, in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 2.06 shall be held in trust for the benefit of the Collateral Agent and
the other Secured Parties, and shall be promptly (and in any event within thirty
(30) days or such longer period as to which the Collateral Agent may agree in
its reasonable discretion) delivered to the Collateral Agent upon demand in the
same form as so received (with any necessary endorsement reasonably requested by
the Collateral Agent). Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this paragraph
(b) shall be retained by the Collateral Agent in an account to be established by
the Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.02 hereof. After all
Events of Default have been cured or waived, the Collateral Agent shall promptly
repay to each Grantor (without interest) all dividends, interest, principal or
other distributions that such Grantor would otherwise be permitted to retain
pursuant to the terms of paragraph (a)(iii) of this Section 2.06 that have not
been applied in accordance with the provisions of Section 4.02 hereof pursuant
to this Section 2.06(b).

(c)    Upon the occurrence and during the continuance of an Event of Default and
after the Collateral Agent shall have notified the Company in writing that it is
exercising its rights under Article 4 hereof and that the rights of the Grantors
under this Section 2.06 are being suspended, subject to applicable law, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time during the continuance of an Event of
Default to permit the Grantors to exercise such rights at the discretion of the
Collateral Agent. After all Events of Default have been cured or waived,
(i) each Grantor shall have the exclusive right to exercise the voting and/or
consensual rights and powers that such Grantor would otherwise be entitled to
exercise pursuant to the terms of paragraph (a)(i) of this Section 2.06 and
(ii) the obligations of the Collateral Agent pursuant to the terms of paragraph
(a)(i) of this Section 2.06 shall be reinstated.

 

7



--------------------------------------------------------------------------------

(d)    Any notice given by the Collateral Agent to the Company suspending the
rights of the Grantors under paragraph (b) of this Section 2.06 (i) shall be
given in writing, (ii) may be given with respect to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06 in part
without suspending all such rights (as specified by the Collateral Agent in its
sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Agent’s rights to give additional written notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

ARTICLE 3

SECURITY INTERESTS IN PERSONAL PROPERTY

Section 3.01.    Security Interest. (a) As security for the payment or
performance in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest (the
“Security Interest”) in all of its right, title and interest in or to any and
all of the following assets and properties, whether now owned, or hereafter
acquired by or arising in favor of such Grantor, and regardless of where located
(collectively, the “Article 9 Collateral”):

(i)    all Accounts;

(ii)    all Chattel Paper;

(iii)    all Deposit Accounts;

(iv)    all Documents;

(v)    all Equipment;

(vi)    all Fixtures;

(vii)    all General Intangibles;

(viii)    all Intellectual Property, including all claims for, and rights to sue
for, past, present or future infringements, misappropriations or other
violations of Intellectual Property, and all income, royalties, damages and
payments now or hereafter due or payable with respect to Intellectual Property;

(ix)    all Goods;

(x)    all Instruments;

(xi)    all Inventory, including goods that are returned, repossessed, stopped
in transit or which are otherwise owned by any Grantor;

(xii)    all Investment Property, Pledged Equity and other Pledged Collateral;

 

8



--------------------------------------------------------------------------------

(xiii)    all books and records pertaining to the Article 9 Collateral;

(xiv)    all Letters of Credit and Letter of Credit Rights;

(xv)    all Money, cash and cash equivalents;

(xvi)    all Commercial Tort Claims described on Schedule 10 to the Perfection
Certificate or any Perfection Certificate Supplement; and

(xvii)    all Proceeds and products of any and all of the foregoing and all
Supporting Obligations, collateral security and guarantees given by any Person
with respect to any of the foregoing;

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (and the terms
“Collateral” and “Article 9 Collateral” shall not include) any Excluded
Property.

(b)    Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any financing statements (including Fixture filings with
respect to any Fixtures associated with Material Real Property that is subject
to a Mortgage) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as “all assets of the
Debtor, whether now owned or existing or hereafter acquired or arising and
wherever located, including all accessions thereto and products and proceeds
thereof” or words of similar effect as being of an equal or lesser scope or with
greater detail, and (ii) contain the information required by Article 9 of the
Uniform Commercial Code or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
(x) whether such Grantor is an organization, the type of organization and, if
required, any organizational identification number issued to such Grantor and
(y) in the case of a financing statement filed as a Fixture filing, a sufficient
description of the Material Real Property subject to a Mortgage to which such
Article 9 Collateral relates. Each Grantor agrees to provide such information to
the Collateral Agent promptly upon any reasonable request. The Collateral Agent
shall provide reasonable written notice to the Company of all such filings made
by the Collateral Agent on or about the Effective Date, and, reasonably promptly
thereafter, any subsequent filings or amendments, supplements or terminations of
existing filings, made from time to time thereafter and, in each case, shall,
upon the reasonable request of the Company, provide to the Company file-stamped
copies thereof within a reasonable time following receipt thereof.

(c)    The Security Interest is granted as security only and shall not subject
the Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

(d)    The Collateral Agent is authorized to file with the USPTO or the USCO (or
any successor office) such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in United States Intellectual Property granted by each
Grantor, without the signature of any Grantor, and naming the applicable Grantor
or Grantors as debtors and the Collateral Agent as secured party. The Collateral
Agent shall provide reasonable written notice to the Company of all such filings
made by the Collateral Agent on or about the Effective Date and, reasonably
promptly thereafter, any subsequent filings or amendments, supplements or
terminations of existing filings, made from time to time thereafter.

 

9



--------------------------------------------------------------------------------

(e)    Notwithstanding anything to the contrary in the Loan Documents, none of
the Grantors shall be required to perfect the Security Interests granted by this
Agreement (including Security Interests in Investment Property and Fixtures) by
any means other than by (i) filings pursuant to the Uniform Commercial Code of
the relevant State(s), (ii) filings at the USPTO or the USCO, as applicable,
with respect to Intellectual Property as expressly provided for elsewhere
herein, (iii) delivery to the Collateral Agent to be held in its possession of
all Collateral consisting of Pledged Securities as expressly required elsewhere
herein or in the Credit Agreement and (iv) Fixture filings in the applicable
real estate records with respect to any Fixtures associated with Material Real
Property that is subject to a Mortgage. No Grantor shall be required to
establish the Collateral Agent’s “control” over any Collateral other than the
Collateral consisting of Pledged Securities as provided in Section 2.02.

(f)    Each Grantor (or the Company, in place of any Grantor) shall pay any
applicable filing fees, recordation fees and related expenses relating to its
Article 9 Collateral or any Fixture filings with respect to any Fixtures
associated with Material Real Property that is subject to a Mortgage, in each
case, in accordance with Section 5.09(c) of the Credit Agreement.

Section 3.02.    Representations and Warranties. Each Grantor represents,
warrants and covenants to the Collateral Agent, for the benefit of the Secured
Parties, that:

(a)    Subject to Liens not prohibited by Section 6.02 of the Credit Agreement,
such Grantor has good and valid rights in and title to the Article 9 Collateral
with respect to which it has purported to grant a Security Interest hereunder.

(b)    This Agreement has been duly executed and delivered by each Grantor that
is party hereto and constitutes a legal, valid and binding obligation of such
Grantor, enforceable against such Grantor in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization
and other similar laws relating to or affecting creditors’ rights generally and
by general principles of equity (whether considered in a proceeding in equity or
law).

(c)    The Uniform Commercial Code financing statements or other appropriate
filings, recordings or registrations prepared by the Collateral Agent based upon
the information provided to the Collateral Agent in the Perfection Certificate
for filing in each governmental, municipal or other office specified in Schedule
4 to the Perfection Certificate (or specified by written notice from the Company
to the Collateral Agent after the Effective Date in the case of filings,
recordings or registrations required by the Credit Agreement after the Effective
Date), are all the filings, recordings and registrations (other than the
Intellectual Property Security Agreements to be filed at the USPTO and the USCO
in order to perfect the Security Interest in Article 9 Collateral consisting of
United States Patents, Trademarks, Copyrights and Copyright Licenses) that are
necessary to establish a legal, valid and perfected security interest in favor
of the Collateral Agent (for the benefit of the Secured Parties) in respect of
all Article 9 Collateral in which the Security Interest may be perfected by
filing, recording or registration of a Uniform Commercial Code financing
statement or Intellectual Property filing in the United States (or any political
subdivision thereof), and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements and amendments.

(d)    Each Grantor represents and warrants on the Effective Date that
Intellectual Property Security Agreements containing a description of all
Article 9 Collateral consisting of United States Patents, United States
registered Trademarks (and Trademarks for which United States registration

 

10



--------------------------------------------------------------------------------

applications are pending, unless it constitutes Excluded Property), United
States registered Copyrights and exclusive Copyright Licenses in respect of
United States registered Copyrights, respectively, have been or on or promptly
after the Effective Date shall be executed and delivered to the Collateral Agent
for recording by the USPTO and the USCO pursuant to 35 U.S.C. § 261, 15 U.S.C. §
1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable, as may be
necessary or reasonably requested to establish a legal, valid and perfected
security interest in favor of the Collateral Agent (for the benefit of the
Secured Parties) in respect of all Article 9 Collateral consisting of
registrations and applications for United States Patents, Trademarks (except
pending Trademark applications that constitute Excluded Property), Copyrights
and exclusive Copyright Licenses in respect of United States registered
Copyrights, to the extent a security interest may be perfected by filing,
recording or registration in the USPTO or the USCO, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary (other than (i) such filings and actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
registrations and applications for United States Patents, Trademarks and
Copyrights or exclusive Copyright Licenses in respect of United States
registered Copyrights acquired or developed by any Grantor after the date
hereof, and (ii) the UCC financing and continuation statements and amendments
contemplated in Section 3.02(c)).

(e)    The Security Interest constitutes a valid security interest in the
Article 9 Collateral, and (i) when all appropriate filings, recordings,
registrations and/or notifications are made (and all other actions are taken as
may be necessary in connection therewith (including payment of any applicable
filing and recording taxes)) as may be required under applicable law to perfect
the Security Interest and (ii) upon the taking of possession or control by the
Collateral Agent of such Article 9 Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent required by this
Agreement (except, for the avoidance of doubt, to the extent otherwise required
by the Intercreditor Agreement)), the Security Interest in such Article 9
Collateral with respect to which such actions have been taken shall be perfected
and shall be prior to any other Lien on any of the Article 9 Collateral, other
than Liens not prohibited by Section 6.02 of the Credit Agreement and subject to
any limitations or exclusions from the requirement to perfect the security
interests and Liens on the Collateral described herein or in the Credit
Agreement.

(f)    The Grantors own, and have rights in, the Article 9 Collateral free and
clear of any Lien, except for Liens not prohibited by Section 6.02 of the Credit
Agreement. Subject to the Intercreditor Agreement, none of the Grantors has
filed or consented to the filing of (i) any financing statement or analogous
document under the New York UCC or any other applicable laws covering any
Article 9 Collateral, (ii) any assignment in which any Grantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the USPTO or the USCO or (iii) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case to the extent the Lien or security interest
evidenced thereby is not prohibited by the Credit Agreement.

Section 3.03.    Covenants.

(a)    Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to assure, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees

 

11



--------------------------------------------------------------------------------

and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements (including Fixture filings with respect to Fixtures associated with
any Material Real Property that is subject to a Mortgage) or other documents in
connection herewith or therewith, all in accordance with the terms of this
Agreement and the Credit Agreement.

(b)    At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement, this Agreement or any other Loan
Document and within a reasonable period of time after the Collateral Agent has
requested in writing that the Company do so. Any and all reasonable amounts so
expended by the Collateral Agent shall be reimbursed by the Grantors within
fifteen (15) days after demand for any payment made in respect of such amounts
that are due and payable or any reasonable expense incurred by the Collateral
Agent pursuant to the foregoing authorization in accordance with Section 5.03;
provided, however, that the Grantors shall not be obligated to reimburse the
Collateral Agent with respect to any Intellectual Property included in the
Collateral which any Grantor has abandoned or failed to maintain or pursue, or
otherwise allowed to lapse, terminate or be put into the public domain, in
accordance with Section 3.03(c)(iii). Nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

(c)    Intellectual Property Covenants.

(i)    In the event that any Grantor, either directly or through any agent,
employee, licensee or designee, (A) files an application for the registration of
(or otherwise becomes the owner of) any United States Patent, Trademark,
Copyright or Copyright License with the USPTO or the USCO or (B) acquires any
registration or application for registration of any United States Patent,
Trademark, or Copyright or any Copyright License, such Grantor will, no later
than the next date on which a compliance certificate is required to be delivered
pursuant to Section 5.01(c) of the Credit Agreement (or, if earlier, the date on
which such compliance certificate is actually delivered to the Collateral Agent)
or such later date as to which the Collateral Agent may agree in its reasonable
discretion), provide the Collateral Agent written notice thereof, and, upon
request of the Collateral Agent, such Grantor shall promptly execute and deliver
any and all Intellectual Property Security Agreements as the Collateral Agent
may reasonably request to evidence the Collateral Agent’s security interest (for
the benefit of the Secured Parties) in such United States Patent, Trademark,
Copyright or Copyright License, and the general intangibles of such Grantor
relating thereto or represented thereby (other than, in each case, to the extent
constituting Excluded Property).

(ii)    Other than to the extent permitted herein or in the Credit Agreement or
with respect to registrations and applications no longer material, used or
useful, and except to the extent failure to act would not, as deemed by the
Company in its reasonable business judgment, reasonably be expected to have a
Material Adverse Effect, with respect to registration or pending application of
each item of its Intellectual Property included in the Article 9 Collateral for
which such Grantor has standing to do so, each Grantor agrees to take, at its
expense, all reasonable steps, including, without limitation, in the USPTO, the

 

12



--------------------------------------------------------------------------------

USCO and any other Governmental Authority located in the United States, to
pursue the registration and maintenance of each Patent, Trademark or Copyright
registration or application or Copyright License, now or hereafter included in
such Article 9 Collateral of such Grantor.

(iii)    Other than to the extent permitted herein or in the Credit Agreement,
or with respect to registrations and applications no longer material, used or
useful, or except as would not, as deemed by the Company in its reasonable
business judgment, reasonably be expected to have a Material Adverse Effect, no
Grantor shall do or permit any act or knowingly omit to do any act whereby any
of its Intellectual Property included in the Article 9 Collateral may lapse, be
terminated, or become invalid or unenforceable or placed in the public domain
(or in the case of a trade secret, becomes publicly known).

(iv)    Other than as excluded or as permitted herein or in the Credit
Agreement, or with respect to Patents, Copyrights or Trademarks which are no
longer material, used or useful in the Grantor’s business operations or except
where failure to do so would not, as deemed by the Company in its reasonable
business judgment, reasonably be expected to have a Material Adverse Effect,
each Grantor shall take all reasonable steps to preserve and protect each item
of its Intellectual Property included in the Article 9 Collateral, including,
without limitation, maintaining the quality of any and all products or services
used or provided in connection with any of its Trademarks, consistent with the
quality of the products and services as of the date hereof, and taking all
reasonable steps necessary to ensure that all licensed users of any of its
Trademarks abide by the applicable license’s terms with respect to standards of
quality.

(v)    Notwithstanding clauses (i) through (iv) above, nothing in this Agreement
or any other Loan Document prevents any Grantor from Disposing of, discontinuing
the use or maintenance of, failing to pursue, or otherwise allowing to lapse,
terminate or be put into the public domain, any of its Intellectual Property
included in the Article 9 Collateral to the extent permitted by the Credit
Agreement.

(d)    Except to the extent permitted under the Credit Agreement, each Grantor
shall, upon request of the Collateral Agent, at its own expense, take any and
all commercially reasonable actions necessary to defend title and rights to the
Article 9 Collateral against all Persons and to defend the Security Interest of
the Collateral Agent in the Article 9 Collateral and the priority thereof
against any Lien not permitted pursuant to Section 6.02 of the Credit Agreement.
Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof.

ARTICLE 4

REMEDIES

Section 4.01.    Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Obligations under the Uniform Commercial Code or other applicable
law and also may (a) require each Grantor to, and each Grantor agrees that it
will at its expense and upon request of the Collateral Agent promptly, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a

 

13



--------------------------------------------------------------------------------

place and time to be reasonably designated by the Collateral Agent; (b) enter
into any premises owned or, to the extent lawful and permitted, leased by any of
the Grantors where the Collateral or any part thereof is assembled or located in
order to effectuate its rights and remedies hereunder or under law, without
obligation to such Grantor in respect of such occupation; provided that the
Collateral Agent shall provide the applicable Grantor with written notice
thereof prior to such occupancy; (c) with respect to any of the Article 9
Collateral consisting of Intellectual Property, exercise the remedies set forth
in Section 4.03; (d) exercise any and all rights and remedies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral; provided that the Collateral Agent shall provide the applicable
Grantor with written notice thereof prior to such exercise; and (e) subject to
the mandatory requirements of applicable law and the notice requirements
described below, sell or otherwise dispose of all or any part of the Collateral
securing the Obligations at a public or private sale or at any broker’s board or
on any securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Collateral Agent shall give the applicable Grantors and the Company ten
(10) Business Days’ written notice (which each Grantor agrees is reasonable
notice within the meaning of Section 9-611 of the New York UCC or its equivalent
in other jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or a portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or a portion thereof, to be sold may be sold
in one lot as an entirety or in separate parcels, as the Collateral Agent may
(in its sole and absolute discretion) determine. The Collateral Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. At any public (or, to the extent permitted by law,
private) sale made pursuant to this Agreement, any Secured Party may bid for or
purchase, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further

 

14



--------------------------------------------------------------------------------

accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Collateral Agent shall be free to carry out such sale pursuant to
such agreement and no Grantor shall be entitled to the return of the Collateral
or any portion thereof subject thereto, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement all Events of Default
shall have been remedied and the Obligations paid in full. As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court appointed receiver. Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to be commercially reasonable as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

Section 4.02.    Application of Proceeds.

(a)    Upon the exercise of remedies as set forth in Section 7.01 of the Credit
Agreement and subject to the Intercreditor Agreements (if any), the Collateral
Agent shall apply the proceeds of any collection or sale of Collateral,
including any Collateral consisting of cash, in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including amounts payable under Sections 2.15, 2.16, 2.17 and 9.03 of the Credit
Agreement) payable under the Loan Documents to the Administrative Agent in its
capacity as such and the Collateral Agent in its capacity as such, ratably in
proportion to the respective amounts owing to them;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest, but including
amounts payable under Sections 2.15, 2.16, 2.17 and 9.03 of the Credit
Agreement) payable to the Lenders, ratably among them in proportion to the
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Borrowings, ratably among the Secured Parties
in proportion to the respective amounts described in this clause Third held by
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Borrowings, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Collateral Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Collateral Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
as directed by the Company or as otherwise required by law.

(b)    Subject to the Intercreditor Agreements (if any) and the Credit
Agreement, the Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, monies or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial

 

15



--------------------------------------------------------------------------------

proceeding), the receipt of the Collateral Agent or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

(c)    In making the determinations and allocations required by this
Section 4.02, the Collateral Agent may rely conclusively upon information
supplied to or by the Collateral Agent as to the amounts of unpaid principal and
interest and other amounts outstanding with respect to the Obligations, and the
Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on such information, provided that nothing in this
sentence shall prevent any Grantor from contesting any amounts claimed by any
Secured Party in any information so supplied. All distributions made by the
Collateral Agent pursuant to this Section 4.02 shall be (subject to any decree
of any court of competent jurisdiction) final (absent manifest error), and the
Collateral Agent shall have no duty to inquire as to the application by the
Collateral Agent of any amounts distributed to it.

Section 4.03.    Grant of License to Use Intellectual Property; Power of
Attorney. For the exclusive purpose of enabling the Collateral Agent to exercise
rights and remedies under this Agreement at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies at any time
after and during the continuance of an Event of Default, each Grantor hereby
grants to the Collateral Agent a non-exclusive, royalty-free, limited license
(until the termination or cure of the Event of Default) to use, license or, to
the extent permitted under the terms of the relevant license, sublicense any of
the Intellectual Property included in the Article 9 Collateral now owned or
hereafter acquired by such Grantor, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof; provided, however, that all of the foregoing rights of the Collateral
Agent to operate such license, sublicense and other rights shall expire
immediately upon the termination or cure of all Events of Default and shall be
exercised by the Collateral Agent solely during the continuance of an Event of
Default and upon ten (10) Business Days’ prior written notice to the Company,
and nothing in this Section 4.03 shall require Grantors to grant any license
that is prohibited by any applicable law, or is prohibited by, or constitutes a
breach or default under or results in the termination of any contract, license,
agreement, instrument or other document evidencing, giving rise to or
theretofore granted, to the extent not prohibited by the Credit Agreement, with
respect to such property or otherwise unreasonably prejudices the value thereof
to the relevant Grantor; provided, further, that such licenses granted hereunder
with respect to Trademarks shall be subject to the maintenance of quality
standards with respect to the goods and services on which such Trademarks are
used sufficient to preserve the validity of such Trademarks (it being understood
that, notwithstanding anything herein to the contrary, any license, sublicense
or other transaction entered into by the Collateral Agent in accordance herewith
shall be binding upon each Grantor notwithstanding any subsequent cure of an
Event of Default). Furthermore, each Grantor hereby grants to the Collateral
Agent an absolute power of attorney to sign, subject only to the giving of ten
(10) days’ written notice to the Grantor and the Company, upon the occurrence
and during the continuance of any Event of Default, any document which may be
required by the USPTO or the USCO in order to effect an absolute assignment of
all right, title and interest in each registration and application for a United
States Patent, Trademark or Copyright or Copyright License, and to record the
same.

 

16



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

Section 5.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Grantor other than the Company shall be given to it in care of the
Company as provided in Section 9.01 of the Credit Agreement.

Section 5.02.    Waivers; Amendment; Several Agreement. (a) No failure or delay
by the Collateral Agent or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Grantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 5.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Collateral Agent or any Lender
may have had notice or knowledge of such Default at the time. No notice or
demand on any Grantor in any case shall entitle any Grantor to any other or
further notice or demand in similar or other circumstances.

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.02 of the Credit Agreement; provided that the
Collateral Agent in its reasonable discretion may grant extensions of time for
the creation or perfection of security interests in, or taking other actions
with respect to, particular assets or any other compliance with the requirements
of this Agreement where it reasonably determines in writing, in consultation
with the Company, that the creation or perfection of security interests in or
taking other actions, or any other compliance with the requirements of this
definition cannot be accomplished without undue delay, burden or expense by the
time or times at which it would otherwise be required by this Agreement.

(c)    This Agreement shall be construed as a separate agreement with respect to
each Grantor and may be amended, modified, supplemented (including by the
addition of a Grantor pursuant to a Security Agreement Supplement), waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

Section 5.03.    Collateral Agent’s Fees and Expenses. (a) The parties hereto
agree that the Collateral Agent shall be entitled to reimbursement of its
expenses incurred hereunder (including without limitation disbursements of the
Collateral Agent pursuant to Section 5.14) and indemnity for its actions in
connection herewith to the extent provided in Sections 9.03 of the Credit
Agreement.

 

17



--------------------------------------------------------------------------------

(b)    Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 5.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party.

Section 5.04.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, to the extent permitted under Section 9.04 of
the Credit Agreement.

Section 5.05.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors in this Agreement and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Lenders and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any Lender or on its behalf, and shall continue in full
force and effect until the termination of this Agreement in accordance with
Section 5.12(a).

Section 5.06.    Counterparts; Effectiveness; Successors and Assigns. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding, without the consent of any other party, upon
such Grantor and the Collateral Agent and their respective successors and
assigns permitted thereby, and shall inure to the benefit of such Grantor, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns permitted thereby, except that no Grantor shall have the right to
assign or transfer its rights or obligations hereunder or any interest herein or
in the Collateral (and any such assignment or transfer shall be void) except as
permitted by this Agreement or the other Loan Documents (it being understood
that a merger or consolidation not prohibited by the Credit Agreement shall not
constitute an assignment or transfer).

Section 5.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 5.08.    Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process. (a) THE TERMS OF SECTION 9.09 OF THE CREDIT
AGREEMENT WITH RESPECT TO GOVERNING LAW, SUBMISSION OF JURISDICTION AND VENUE
ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS, AND THE PARTIES HERETO
AGREE TO SUCH TERMS.

 

18



--------------------------------------------------------------------------------

(b)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 5.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 5.09.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 5.10.    Security Interest Absolute. To the extent permitted by
applicable law, all rights of the Collateral Agent hereunder, the Security
Interest, the grant of a security interest in the Collateral and all obligations
of each Grantor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.

Section 5.11.    Intercreditor Agreement Governs.

(a)    Notwithstanding anything herein to the contrary, (i) the priority of the
liens and security interests granted to the Collateral Agent pursuant to this
Agreement are expressly subject to the Intercreditor Agreements (if any) and
(ii) the exercise of any right or remedy by the Collateral Agent hereunder is
subject to the limitations and provisions of any Intercreditor Agreements (if
any). In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement regarding the priority of the liens
and the security interests granted to the Collateral Agent or exercise of any
rights or remedies by the Collateral Agent, the terms of the applicable
Intercreditor Agreement shall govern.

(b)    Notwithstanding anything herein to the contrary, to the extent any
Grantor is required hereunder to deliver Collateral to, or the possession or
control by, the Collateral Agent for purposes of possession and/or “control” (as
such term is used herein) and is unable to do so as a result of having
previously delivered such Collateral to the Controlling Authorized
Representative (as defined in the applicable Intercreditor Agreement) in
accordance with the terms of the

 

19



--------------------------------------------------------------------------------

Intercreditor Agreement, such Grantor’s obligations hereunder with respect to
such delivery shall be deemed complied with and satisfied by the delivery to the
Controlling Authorized Representative (as defined in the applicable
Intercreditor Agreement), as gratuitous bailee and/or gratuitous agent for the
benefit of each other First-Priority Secured Party (as defined in the
Intercreditor Agreement)..

Section 5.12.    Termination or Release.

(a)    This Agreement, the Security Interest and all other security interests
granted hereby shall automatically terminate with respect to all Obligations
upon termination of the Commitments and payment in full of all Obligations
(other than indemnities and contingent obligations with respect to which no
claim for reimbursement has been made in writing).

(b)    A Grantor (other than the Company) shall automatically be released from
its obligations hereunder in accordance with, and to the extent provided by,
Section 9.15 of the Credit Agreement.

(c)    The security interest granted hereunder by any Grantor in any Collateral
shall be automatically released and the license granted in Section 4.03 shall be
automatically terminated with respect to such Collateral (i) at the time the
property subject to such security interest is transferred or to be transferred
as part of or in connection with any transfer not prohibited by the Credit
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by such Grantor upon its reasonable request without
further inquiry) to any person other than a Grantor, (ii) subject to
Section 9.02 of the Credit Agreement, if the release of such security interest
is approved, authorized or ratified in writing by the Required Lenders or
(iii) upon release of such Grantor from its obligations hereunder pursuant to
Section 5.12(b) above.

(d)    In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 5.12, the Collateral Agent shall execute and deliver
to any Grantor, at such Grantor’s expense, all documents and take all such
further actions that such Grantor shall reasonably request to evidence such
termination or release, in each case in accordance with the terms of Article
VIII and Section 9.15 of the Credit Agreement. Any execution and delivery of
documents pursuant to this Section 5.12 shall be without recourse to or warranty
by the Collateral Agent.

(e)    Notwithstanding anything to the contrary set forth in this Agreement,
each Secured Party by the acceptance of the benefits under this Agreement hereby
acknowledges and agrees that (i) the obligations of the Company or any of its
Subsidiaries under any Loan Document shall be secured pursuant to this Agreement
only to the extent that, and for so long as, the other Obligations are so
secured and (ii) any release of Collateral effected in the manner permitted by
this Agreement shall not require the consent of any Secured Party.

Section 5.13.    Additional Grantors. Each direct or indirect Domestic
Subsidiary of the Company that is required to enter into this Agreement as a
Grantor pursuant to Section 5.09(b) of the Credit Agreement shall, and any
Subsidiary of the Company may, execute and deliver a Security Agreement
Supplement and thereupon such Subsidiary shall become a Grantor hereunder with
the same force and effect as if originally named as a Grantor herein. The
execution and delivery of any such instrument shall not require the consent of
any other Grantor hereunder or of any other Person. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.

 

20



--------------------------------------------------------------------------------

Section 5.14.    Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Collateral Agent the attorney-in-fact of such Grantor for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable and consistent with the terms of this Agreement and the Credit
Agreement to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable for the
term hereof and coupled with an interest. The foregoing appointment shall
terminate upon termination of this Agreement (or, with respect to any Grantor
released from its obligations hereunder in accordance with Section 5.12 before
termination of this Agreement, upon such release of such Grantor) and the
Security Interest granted hereunder pursuant to Section 5.12(a). Without
limiting the generality of the foregoing, the Collateral Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default and
written notice by the Collateral Agent to the Company of its intent to exercise
such rights, with full power of substitution either in the Collateral Agent’s
name or in the name of such Grantor, (a) to receive, endorse, assign and/or
deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof; (b) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (c) to sign the name of any Grantor on
any invoice or bill of lading relating to any of the Collateral; (d) to send
verifications of Accounts to any Account Debtor; (e) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (f) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the Collateral
Agent; (h) to make, settle and adjust claims in respect of Article 9 Collateral
under policies of insurance, including endorsing the name of any Grantor on any
check, draft, instrument or other item of payment for the proceeds of such
policies of insurance, making all determinations and decisions with respect
thereto and obtaining or maintaining the policies of insurance required by
Section 5.05 of the Credit Agreement or paying any premium in whole or in part
relating thereto; and (i) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. Anything in this Section 5.14 to the contrary notwithstanding, the
Collateral Agent agrees that it will not exercise any rights under the
appointment provided for in this Section 5.14 unless an Event of Default shall
have occurred and be continuing. The Collateral Agent and the other Secured
Parties shall be accountable only for amounts actually received as a result of
the exercise of the powers granted to them herein. The Collateral Agent shall
not be liable in the absence of its own gross negligence or willful misconduct,
as determined by a final judgment of a court of competent jurisdiction.

Section 5.15.    General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations

 

21



--------------------------------------------------------------------------------

with respect thereto, (c) to agree that it shall not take any action to enforce
any provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Documents.

Section 5.16.    Reasonable Care. The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral, if
such Collateral is accorded treatment substantially similar to that which the
Collateral Agent accords its own property.

Section 5.17.    Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of a Mortgage and
the terms thereof are inconsistent with the terms of this Agreement, then with
respect to such Collateral, the terms of such Mortgage shall control in the case
of Fixtures, and the terms of this Agreement shall control in the case of all
other Collateral.

Section 5.18.    Reinstatement. This Agreement shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Company or any
other Loan Party, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Company or
any other Loan Party or any substantial part of its property, or otherwise, all
as though such payments had not been made.

Section 5.19.    Miscellaneous. (a) The Collateral Agent may execute any of the
powers granted under this Agreement and perform any duty hereunder either
directly or by or through agents or attorneys-in-fact.

(b)    The Collateral Agent shall not be deemed to have actual, constructive,
direct or indirect notice or knowledge of the occurrence of any Event of Default
unless and until the Collateral Agent shall have received a notice of Event of
Default or a notice from the Grantor or the Secured Parties to the Collateral
Agent in its capacity as Collateral Agent indicating that an Event of Default
has occurred. The Collateral Agent shall have no obligation either prior to or
after receiving such notice to inquire whether an Event of Default has, in fact,
occurred and shall be entitled to rely conclusively, and shall be fully
protected in so relying, on any notice so furnished to it.

[Signature pages follow]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

UGI ENERGY SERVICES, LLC, as the Company By:  

 

    Name:     Title: UGI ASSET MANAGEMENT, INC., as a Grantor By  

 

    Name:     Title: HELLERTOWN PIPELINE COMPANY, as a Grantor By  

 

    Name:     Title: HOMESTEAD HOLDING COMPANY, as a Grantor By  

 

    Name:     Title: UGI LNG, INC., as a Grantor By  

 

    Name:     Title: UGI STORAGE COMPANY, as a Grantor By  

 

    Name:     Title:

 

[Signature Pages to Security Agreement]



--------------------------------------------------------------------------------

UGI DEVELOPMENT COMPANY, as a Grantor By  

 

    Name:     Title: UGI MARCELLUS, LLC, as a Grantor By  

 

    Name:     Title: UGI MT. BETHEL PIPELINE COMPANY, LLC as a Grantor By  

 

    Name:     Title: UGI SUNBURY, LLC as a Grantor By  

 

    Name:     Title: UGID HOLDING COMPANY, as a Grantor By  

 

    Name:     Title:

 

[Signature Pages to Security Agreement]



--------------------------------------------------------------------------------

UGI HUNLOCK DEVELOPMENT COMPANY, as a Grantor By  

 

    Name:     Title: UGI APPALACHIA, LLC, as a Grantor By  

 

    Name:     Title: UGI PENNANT, LLC, as a Grantor By  

 

    Name:     Title: UGI GIBRALTAR GATHERING, LLC, as a Grantor By  

 

    Name:     Title: UGI PENNEAST, LLC, as a Grantor By: UGI Energy Services,
LLC, its sole member By  

 

    Name:   Title:

 

[Signature Pages to Security Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Collateral Agent

 

Name: Title:

 

[Signature Pages to Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

PLEDGED EQUITY

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of Equity

Interests

  

Percentage of

Equity Interests

                                                                       

PLEDGED DEBT

 

Holder/Payee/Lender

  

Maker/Payor/Borrower

  

Principal

Amount/Commitment
Amount

  

Date

of

Note

  

Maturity

Date

                                                                       

 

Schedule I-1



--------------------------------------------------------------------------------

EXHIBIT I TO THE

TERM LOAN SECURITY AGREEMENT

SUPPLEMENT NO. [●] dated as of [●], to the Term Loan Security Agreement (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) dated as of August 13, 2019 among UGI
ENERGY SERVICES, LLC (“the Company”), as Grantor, the other Grantors party
thereto and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties.

A.    Reference is made to the Credit Agreement dated as of August 13, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, the lenders from time
to time party thereto (collectively, the “Lenders” and each, a “Lender”), Credit
Suisse AG, Cayman Islands Branch as administrative agent (in such capacity, the
“Administrative Agent”), the Collateral Agent and the other parties thereto.

B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement.

C.    The Grantors have entered into the Security Agreement in order to induce
the Lenders to make Loans. Section 5.13 of the Security Agreement provides that
certain additional Subsidiaries of the Company may become Grantors under the
Security Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Grantor under the Security Agreement in order to induce the Lenders to make
additional Loans and as consideration for Loans previously made.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1.    In accordance with Section 5.13 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Obligations does hereby create and grant to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Security Agreement) of the New Subsidiary. Each reference to a “Grantor” in
the Security Agreement shall be deemed to include the New Subsidiary. The
Security Agreement is hereby incorporated herein by reference. The New
Subsidiary hereby irrevocably authorizes the Collateral Agent for the benefit of
the Secured Parties at any time and from time to time to file in any relevant
jurisdiction any financing statements (including Fixture filings with respect to
any Fixtures associated with Material Real Property that is subject to a
Mortgage) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as “all assets of the
Debtor, whether now owned or existing, or hereafter acquired and wherever
located, including all accessions thereto and products and proceeds thereof” or
words of similar effect as being of an equal or lesser scope or with greater
detail, and (ii) contain the information required by Article 9 of the Uniform
Commercial Code or the analogous legislation of each applicable jurisdiction for
the filing of any

 

Exhibit I-1



--------------------------------------------------------------------------------

financing statement or amendment, including (x) whether such Grantor is an
organization, the type of organization and, if required, any organizational
identification number issued to such Grantor and (y) in the case of a financing
statement filed as a Fixture filing, a sufficient description of the Material
Real Property subject to a Mortgage to which such Article 9 Collateral relates.
The New Subsidiary agrees to provide such information to the Collateral Agent
promptly upon any reasonable request.

SECTION 2.    The New Subsidiary represents and warrants to the Collateral Agent
for the benefit of the Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by laws affecting creditors’ rights
generally and by general principles of equity.

SECTION 3.    This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary, and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4.    The New Subsidiary hereby represents and warrants that (a) set
forth under its signature hereto is the true and correct legal name of the New
Subsidiary, its jurisdiction of formation and the location of its chief
executive office and (b) Schedule I attached hereto sets forth a true and
complete list, with respect to the New Subsidiary, of (i) all the Pledged Equity
owned by the New Subsidiary and (ii) all the Pledged Debt owed to the New
Subsidiary.

SECTION 5.    Except as supplemented hereby, the Security Agreement shall remain
in full force and effect.

SECTION 6.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CONFLICTS
OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

SECTION 7.    If any provision of this Supplement is held to be illegal, invalid
or unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement and the other Loan Documents shall not be affected
or impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

SECTION 8.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Security Agreement.

[Signatures on following page]

 

Exhibit I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBSIDIARY] By:  

 

  Name:   Title: Jurisdiction of Formation: Address of Chief Executive Office:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

    as Collateral Agent

By:  

 

  Name:   Title:

Signature Page for Supplement No.      to the Pledge Security Agreement

 

Exhibit I-3



--------------------------------------------------------------------------------

SCHEDULE I

TO SUPPLEMENT NO      TO THE

SECURITY AGREEMENT

PLEDGED EQUITY

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of Equity

Interests

  

Percentage of

Equity Interests

                       

PLEDGED DEBT

 

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date

                 

 

Exhibit I-4



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF

PATENT SECURITY AGREEMENT

PATENT SECURITY AGREEMENT, dated as of [●] (this “Agreement”) among the Persons
listed on the signature pages hereof, as Grantors, and CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as collateral agent (in such capacity, the “Collateral Agent”)
for the Secured Parties.

Reference is made to the Term Loan Security Agreement (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) dated as of August 13, 2019 among UGI ENERGY SERVICES, LLC
(“the Company”), as Grantor, the other Grantors party thereto and the Collateral
Agent. The Secured Parties’ agreements in respect of extensions of credit to the
Borrower are set forth in the Credit Agreement dated as of August 13, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, the lenders from time
to time party thereto (collectively, the “Lenders” and each, a “Lender”), Credit
Suisse AG, Cayman Islands Branch as administrative agent (in such capacity, the
“Administrative Agent”), the Collateral Agent and the other parties thereto. The
Grantors are subsidiaries of the Company, will derive substantial benefits from
the extension of credit to the Company pursuant to the Credit Agreement and the
undersigned Grantors are willing to execute and deliver this Agreement in order
to induce the Lenders to extend such credit. Accordingly, the parties hereto
agree as follows:

Section 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to such terms in the Security
Agreement. The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement. For purposes of this Agreement,
“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States, all registrations and
recordings thereof, and all applications for letters patent of the United
States, including applications in the USPTO or in any similar office or agency
of the United States, (b) all reissues, re-examinations, continuations,
divisions, continuations-in-part, renewals, or extensions thereof, and the
inventions or improvements disclosed or claimed therein, (c) all claims for, and
rights to sue for, past, present or future infringements or other violations of
any of the foregoing, and (d) all income, royalties, damages and payments now or
hereafter due or payable with respect to any of the foregoing, including damages
and payments for past, present or future infringements or other violations
thereof.

Section 2.    Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in all of its
right, title and interest in or to any and all of the following assets and
properties, whether now owned, or at any time hereafter acquired by or arising
in favor of such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Patent
Collateral”):

(a) All Patents, including those listed on Schedule I hereto; and

 

Exhibit II-1



--------------------------------------------------------------------------------

(b) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

Notwithstanding anything to the contrary in (a) or (b) above, this Agreement
shall not constitute a grant of a security interest in any Excluded Property.

Section 3.    Termination. This Patent Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Collateral Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Patent Collateral acquired under this
Agreement. Additionally, upon such termination or release, the Collateral Agent
shall reasonably cooperate with any efforts made by a Grantor to make of record
or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Patent Collateral.

Section 4.    Supplement to the Security Agreement. The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Patent
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

Section 5.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

Section 6.    Intercreditor Agreement Governs. Notwithstanding anything herein
to the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreements (if any) and (ii) the exercise of any right or remedy by the
Collateral Agent hereunder is subject to the limitations and provisions of the
Intercreditor Agreements (if any). In the event of any conflict between the
terms of any Intercreditor Agreement and the terms of this Agreement, the terms
of the applicable Intercreditor Agreement shall govern.

Section 7.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Collateral Agent and when the Collateral Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (including in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

Exhibit II-2



--------------------------------------------------------------------------------

[Signatures on following page]

 

Exhibit II-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR],

    as a Grantor

By:  

 

  Name:   Title:

Signature Page for Patent Security Agreement

 

Exhibit II-4



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

    as Collateral Agent

By:  

 

    Name:     Title:

Signature Page for Patent Security Agreement

 

Exhibit II-5



--------------------------------------------------------------------------------

Schedule I

Short Particulars of U.S. Patent Collateral

United States Issued Patents:

 

OWNER

  

PATENT

NUMBER

  

TITLE

     

United States Patent Applications:

 

OWNER

  

APPLICATION
NUMBER

  

TITLE

     

 

Exhibit II-6



--------------------------------------------------------------------------------

EXHIBIT III

FORM OF

TRADEMARK SECURITY AGREEMENT

TRADEMARK SECURITY AGREEMENT, dated as of [●] (this “Agreement”) among the
Persons listed on the signature pages hereof, as Grantors, and CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties.

Reference is made to the Term Loan Security Agreement (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) dated as of August 13, 2019 among UGI Energy Services, LLC
(“the Company”), as Grantor, the other Grantors party thereto and the Collateral
Agent. The Secured Parties’ agreements in respect of extensions of credit to the
Borrower are set forth in the Credit Agreement dated as of August 13, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, the lenders from time
to time party thereto (collectively, the “Lenders” and each, a “Lender”), Credit
Suisse AG, Cayman Islands Branch as administrative agent (in such capacity, the
“Administrative Agent”), the Collateral Agent and the other parties thereto. The
Grantors are subsidiaries of the Company, will derive substantial benefits from
the extension of credit to the Company pursuant to the Credit Agreement and the
undersigned Grantors are willing to execute and deliver this Agreement in order
to induce the Lenders to extend such credit. Accordingly, the parties hereto
agree as follows:

Section 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to such terms in the Security
Agreement. The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement. For purposes of this Agreement,
“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names, trade
dress, logos, designs, business names, fictitious business names and all other
source or business identifiers, and all general intangibles of like nature,
protected under the laws of the United States or any state or political
subdivision thereof, as well as any unregistered trademarks and service marks
used by a Grantor, (b) all goodwill symbolized thereby or associated with each
of them, (c) all registrations and recordings in connection therewith, including
all registration and recording applications filed in the USPTO or any similar
offices in any state of the United States or any political subdivision thereof,
(d) all renewals of any of the foregoing, (e) all claims for, and rights to sue
for, past, present or future infringements or other violations of any of the
foregoing, and (f) all income, royalties, damages and payments now or hereafter
due or payable with respect to any of the foregoing, including damages and
payments for past, present or future infringements or other violations thereof.

Section 2.    Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in all of its
right, title and interest in or to any and all of the following assets and
properties, whether now owned, or at any time hereafter acquired by or arising
in favor of such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Trademark
Collateral”):

(a) All Trademarks, including those listed on Schedule I hereto; and

 

Exhibit III-1



--------------------------------------------------------------------------------

(b) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

Notwithstanding anything to the contrary in (a) or (b) above, this Agreement
shall not constitute a grant of a security interest in any Excluded Property,
including any “intent-to-use” trademark applications prior to the filing and
acceptance of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or
an “Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto to the extent that, and solely during the period in which, a
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law.

Section 3.    Termination. This Trademark Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Collateral Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Trademark Collateral acquired under this
Agreement. Additionally, upon such termination or release, the Collateral Agent
shall reasonably cooperate with any efforts made by a Grantor to make of record
or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Trademark Collateral.

Section 4.    Supplement to the Security Agreement. The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Trademark
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

Section 5.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

Section 6.    Intercreditor Agreement Governs. Notwithstanding anything herein
to the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement and (ii) the exercise of any right or remedy by the Collateral Agent
hereunder is subject to the limitations and provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern.

 

Exhibit III-2



--------------------------------------------------------------------------------

Section 7.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Collateral Agent and when the Collateral Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (including in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.

[Signatures on following page]

 

Exhibit III-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR],

    as a Grantor

By:  

 

  Name:   Title:

Signature Page for Trademark Security Agreement

 

Exhibit III-4



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

    as Collateral Agent

By:  

 

  Name:   Title:

Signature Page for Trademark Security Agreement

 

Exhibit III-5



--------------------------------------------------------------------------------

Schedule I

Short Particulars of U.S. Trademark Collateral

 

Grantor

   Registered
Trademark or
Service Mark      Date Granted      Registration No. and
Jurisdiction                                      

Grantor

   Trademark or
Service Mark
Application      Date Filed      Application No. and
Jurisdiction                    

 

Exhibit III-6



--------------------------------------------------------------------------------

EXHIBIT IV

FORM OF

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT SECURITY AGREEMENT, dated as of [●] (this “Agreement”) among the
Persons listed on the signature pages hereof, as Grantors, and CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties.

Reference is made to the Pledge and Security Agreement (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) dated as of August 13, 2019 among UGI Energy Services, LLC
(“the Company”), as Grantor, the other Grantors party thereto and the Collateral
Agent. The Secured Parties’ agreements in respect of extensions of credit to the
Borrower are set forth in the Credit Agreement dated as of August 13, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, the lenders from time
to time party thereto (collectively, the “Lenders” and each, a “Lender”), Credit
Suisse AG, Cayman Islands Branch as administrative agent (in such capacity, the
“Administrative Agent”), the Collateral Agent and the other parties thereto. The
Grantors are subsidiaries of the Company, will derive substantial benefits from
the extension of credit to the Company pursuant to the Credit Agreement and the
undersigned Grantors are willing to execute and deliver this Agreement in order
to induce the Lenders to extend such credit. Accordingly, the parties hereto
agree as follows:

Section 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to such terms in the Security
Agreement. The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement. For purposes of this Agreement, (A)
“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to and under the copyright
laws of the United States (whether or not the underlying works of authorship
have been published), whether as author, assignee, transferee, exclusive
licensee or otherwise, (b) all registrations and applications for registration
of any such copyright in the United States, including registrations, recordings,
supplemental registrations and pending applications for registration in the USCO
or in any similar office or agency of the United States, (c) all renewals of any
of the foregoing, (d) all claims for, and rights to sue for, past, present or
future infringements or other violations of any of the foregoing, and (e) all
income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including damages and payments for past,
present or future infringements or other violations thereof and (B) “Copyright
License” means any written agreement, now or hereafter in effect, granting any
right to any third party under any Copyright now or hereafter owned by any
Grantor or that such Grantor otherwise has the right to license, or granting any
right to any Grantor under any Copyright now or hereafter owned by any third
party, and all rights of such Grantor under any such agreement.

Section 2.    Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in all of its
right, title and interest in or to any and all of the following assets and
properties, whether now owned, or at any time hereafter acquired by or arising
in favor of such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Copyright
Collateral”):

(a) All Copyrights, including those listed on Schedule I hereto;

 

Exhibit IV-1



--------------------------------------------------------------------------------

(b) all exclusive Copyright Licenses with respect to registered United States
Copyrights under which any Grantor is the licensee, including those listed on
Schedule I hereto; and

(c) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

Notwithstanding anything to the contrary in (a) through (c) above, this
Agreement shall not constitute a grant of a security interest in any Excluded
Property.

Section 3.    Termination. This Copyright Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Collateral Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Copyright Collateral acquired under this
Agreement. Additionally, upon such termination or release, the Collateral Agent
shall reasonably cooperate with any efforts made by a Grantor to make of record
or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Copyright Collateral.

Section 4.    Supplement to the Security Agreement. The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Copyright
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

Section 5.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

Section 6.    Intercreditor Agreement Governs. Notwithstanding anything herein
to the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreements (if any) and (ii) the exercise of any right or remedy by the
Collateral Agent hereunder is subject to the limitations and provisions of the
Intercreditor Agreements (if any). In the event of any conflict between the
terms of any Intercreditor Agreement and the terms of this Agreement, the terms
of the applicable Intercreditor Agreement shall govern.

 

Exhibit IV-2



--------------------------------------------------------------------------------

Section 7.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Collateral Agent and when the Collateral Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (including in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.

[Signatures on following page]

 

Exhibit IV-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR],
    as a Grantor By:  

 

  Name:   Title:

Signature Page for Copyright Security Agreement

 

Exhibit IV-4



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
    as Collateral Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule I

Short Particulars of U.S. Copyright Collateral

Copyright Registrations:

 

OWNER

   REGISTRATION
NUMBER   
TITLE

Copyright Applications:

 

OWNER

   TITLE

Exclusive Copyright Licenses:

 

OWNER / LICENSOR

   LICENSEE    REGISTRATION
NUMBER   
TITLE



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF PERFECTION CERTIFICATE

[Attached]

 

Exh L-1



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

August 13, 2019

Reference is hereby made to that certain Security Agreement, dated as of the
date hereof (the “Security Agreement”), among UGI Energy Services, LLC (the
“Borrower”), the other Grantors from time to time party thereto (collectively
with the Borrower, the “Companies” and each, a “Company”) and Credit Suisse AG,
Cayman Islands Branch, as collateral agent (the “Collateral Agent”). Capitalized
terms used but not defined herein have the meanings assigned in each Security
Agreement.

I, an undersigned officer of each Company, do hereby certify on behalf of each
Company, solely in my capacity as an officer of each Company and not in my
individual capacity, as follows:

1.    Names. (a) The exact legal name of each Company, as such name appears in
its respective certificate of incorporation or comparable organizational
document, is set forth in Schedule 1(a). Each Company is the type of entity
disclosed next to its name in Schedule 1(a). Also set forth in Schedule 1(a) is
the organizational identification number, if any, Federal Taxpayer
Identification Number of each Company and the jurisdiction of formation of each
Company.

(b)    Set forth in Schedule 1(b) hereto are any other corporate or
organizational names that any Company, or any business or organization to which
any Company became the successor by merger, consolidation, acquisition, change
in form, nature or jurisdiction of organization or otherwise at any time in the
past five years, has had in the past five years, together with the date of the
relevant change.

(c)    Set forth in Schedule 1(c) is a list of all other names (including trade
names or similar appellations) currently used by any Company. Also set forth in
Schedule 1(c) is the information required by Section 1 of this certificate for
any other business or organization to which each Company became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years. Except as set
forth in Schedule 1(c), no Company has changed its jurisdiction of organization
at any time during the past four months.

2.    Current Locations. (a) The chief executive office of each Company is
located at the address set forth in Schedule 2(a) hereto.

(b)    Set forth in Schedule 2(b) are all locations where each Company maintains
any material books or records relating to any Collateral.

(c)    Set forth in Schedule 2(c) hereto are all the other material places of
business of each Company.

(d)    Set forth in Schedule 2(d) hereto are all other material locations where
each Company maintains any of the Collateral consisting of inventory or
equipment not identified above.

3.    UCC Filings. Financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 3 have been prepared for filing in the proper Uniform
Commercial Code filing offices in the jurisdictions identified in Schedule 4
hereof.



--------------------------------------------------------------------------------

4.    Schedule of Filings. Attached hereto as Schedule 4 is a schedule of the
appropriate filing offices for the financing statements attached hereto as
Schedule 3.

5.    Real Property. Attached hereto (a) as Schedule 5(a) is a list of all real
property owned by each Company constituting Material Real Property as of the
Effective Date and filing offices for Mortgages as of the Effective Date and
(b) as Schedule 5(b) is a list of all leases, subleases, tenancies, franchise
agreements, licenses or other occupancy arrangements to which any Company is
party as owner, lessor, sublessor, licensor, franchisor or grantor with respect
to any of the real property described on Schedule 5(a).

6.    Termination Statements. Attached hereto as Schedule 6(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 6(b) hereto with respect to each
Lien described therein.

7.    Stock Ownership and Other Equity Interests. Attached hereto as Schedule
7(a) is a true and correct list of each of all of the authorized, and the issued
and outstanding, stock, partnership interests, limited liability company
membership interests or other equity interest of each Company and its
Subsidiaries and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests. Also set forth on
Schedule 7(b) is each equity investment of each Company (other than the equity
interest set forth on Schedule 7(a)) setting for the percentage of such equity
interest pledged under the Security Agreement.

8.    Instruments and Tangible Chattel Paper. Attached hereto as Schedule 8 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the Effective Date having an aggregate value or face amount in excess of
$25,000,000, including all intercompany notes between or among any two or more
Companies.

9.    Intellectual Property. Attached hereto as Schedule 9(a) is a schedule
setting forth all of each Company’s Patents, Patent Licenses, Trademarks and
Trademark Licenses (each as defined in the Security Agreement) registered with
the United States Patent and Trademark Office, and all other Patents, Patent
Licenses, Trademarks and Trademark Licenses, including the name of the
registered owner and the registration number of each Patent, Patent License,
Trademark and Trademark License owned by each Company. Attached hereto as
Schedule 9(b) is a schedule setting forth all of each Company’s United States
Copyrights and Copyright Licenses (each as defined in the Security Agreements),
and all other Copyrights and Copyright Licenses, including the name of the
registered owner and the registration number of each Copyright or Copyright
License owned by each Company.

10.    Commercial Tort Claims. Attached hereto as Schedule 10 is a true and
correct list of all Commercial Tort Claims (as defined in the Security
Agreement) held by each Company in excess of $25,000,000, including a brief
description thereof.

11.    Letter-of-Credit Rights. Attached hereto as Schedule 11 is a true and
correct list of all Letters of Credit issued in favor of each Company, as
beneficiary thereunder, having an aggregate value or face amount in excess of
$25,000,000.

12.    Deposit Accounts, Securities Accounts and Commodity Accounts. Attached
hereto as Schedule 12 is a true and complete list of all Deposit Accounts,
Securities Accounts and Commodity Accounts (each as defined in the Security
Agreement) maintained by each Company, including the name of each institution
where each such account is held, the name

 

3



--------------------------------------------------------------------------------

of each such account and the name of each entity that holds each account.

[The Remainder of this Page has been intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed this Perfection Certificate as of the
date first above written.

 

UGI Energy Services, LLC,

as the Borrower

By:  

 

  Name: Joseph J. Hartz   Title:   President UGI Asset Management, Inc.
Hellertown Pipeline Company Homestead Holding Company UGI LNG, Inc. UGI Storage
Company UGI Development Company UGI Marcellus, LLC UGI Mt. Bethel Pipeline
Company, LLC UGI Sunbury, LLC UGID Holding Company UGI Hunlock Development
Company UGI Appalachia, LLC UGI Pennant, LLC UGI Gibraltar Gathering, LLC, each
as a Grantor By:  

 

  Name: Joseph L. Hartz   Title:   President UGI PennEast, LLC, as a Grantor By:
UGI Energy Services, LLC, its sole member By:  

 

  Name: Joseph L. Hartz   Title:   President

[Signature Page to Perfection Certificate]



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

  

Type of Entity

  

Registered
Organization
(Yes/No)

  

Organizational
Number

  

Federal Tax Payer
Identification Number

  

State of Formation



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company

  

Prior Name

  

Date of Change



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

 

Name

   Jurisdiction/County



--------------------------------------------------------------------------------

Schedule 2(a)

Chief Executive Offices

[Address]



--------------------------------------------------------------------------------

Schedule 2(b)

Location of Books

[Address]



--------------------------------------------------------------------------------

Schedule 2(c)

Other Places of Material Business

[Address]



--------------------------------------------------------------------------------

Schedule 2(d)

[Address]



--------------------------------------------------------------------------------

Schedule 3

Copy of Financing Statements To Be Filed

See attached.



--------------------------------------------------------------------------------

Schedule 4

Filings/Filing Offices

 

Type of Filing

  

Entity

  

Filing Office

UCC-1 Financing Statement       UCC-1 Financing Statement       UCC-1 Financing
Statement       UCC-1 Financing Statement       UCC-1 Financing Statement      
UCC-1 Financing Statement       UCC-1 Financing Statement       UCC-1 Financing
Statement       UCC-1 Financing Statement       UCC-1 Financing Statement      
UCC-1 Financing Statement       UCC-1 Financing Statement       UCC-1 Financing
Statement       UCC-1 Financing Statement       UCC-1 Financing Statement      
UCC-1 Financing Statement       Intellectual Property Filing       Intellectual
Property Filing       Intellectual Property Filing      



--------------------------------------------------------------------------------

Schedule 5(a)

Owned Real Property

 

Entity of Record

     Address        City        County        State        Filing Office       
                                                                     

Schedule 5(b)

Leases

[                             ]



--------------------------------------------------------------------------------

Schedule 6(a)

Copy of Termination Statements To Be Filed

See attached.



--------------------------------------------------------------------------------

Schedule 6(b)

Termination Statement Filings

[                    ]



--------------------------------------------------------------------------------

Schedule 7(a)

Equity Interests of Companies and Direct Subsidiaries

 

Record Owner

  

Entity Owned

  

No. of

Shares/Units

or Percent

Owned

  

Certificate No.

  

No. of

Shares/Units
or Percent

Pledged



--------------------------------------------------------------------------------

Schedule 7(b)

Other Equity Interests

 

Current Legal Entities Owned

  

Record Owner

  

No. Shares/Interest

  

Percent Pledged



--------------------------------------------------------------------------------

Schedule 8

Instruments and Tangible Chattel Paper

[                    ]



--------------------------------------------------------------------------------

Schedule 9(a)

Intellectual Property Filings

Patents and Trademarks

U.S. TRADEMARK REGISTRATIONS

 

    

Trademark

  

Registration Number

  

Registration Date

  

Owner

1.             2.             3.            

U.S. TRADEMARK APPLICATIONS

 

    

OWNER

  

TITLE

  

APPLICATION NUMBER

1.          2.         

TRADEMARK LICENSES

 

Name of
Agreement

  

Parties
Licensor/Licensee

  

Date of
Agreement

  

Subject
Matter

U.S. PATENTS

 

    

Patent No.

    

Issued

    

Expiration

    

Title

  

Owner

1.                2.               

U.S. PATENT APPLICATIONS

 

Case No.

  

Serial No.

  

Date

  

Filing Title



--------------------------------------------------------------------------------

PATENT LICENSES

 

Name of Agreement

  

Parties
Licensor/Licensee

  

Date of Agreement

  

Subject
Matter



--------------------------------------------------------------------------------

Schedule 9(b)

Copyrights

U.S. COPYRIGHT REGISTRATIONS

 

    

Registration No.

  

Registration Date

  

Title

  

Owner

1.             2.            

U.S. COPYRIGHT APPLICATIONS

 

Case No.

  

Serial No.

  

Date

  

Filing Title

                 

COPYRIGHT LICENSES

 

Name of
Agreement

  

Parties
Licensor/Licensee

  

Date of
Agreement

  

Subject
Matter

v



--------------------------------------------------------------------------------

Schedule 10

Commercial Tort Claims

[                    ]



--------------------------------------------------------------------------------

Schedule 11

Letter of Credit Rights

[                    ]



--------------------------------------------------------------------------------

Schedule 12

Deposit Accounts, Securities Accounts and Commodity Accounts

 

Owner

  

Type of Account

  

Bank or Intermediary

  

Account Numbers



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF PERFECTION CERTIFICATE SUPPLEMENT

Reference is hereby made to (a) that certain Credit Agreement dated as of
August 13, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among UGI Energy
Services, LLC (the “Borrower”), the lenders from time to time party thereto and
Credit Suisse AG, Cayman Islands Branch, as administrative agent and (b) that
certain Term Loan Security Agreement dated as August 13, 2019, among the
Borrower, the other Grantors from time to time party thereto (collectively with
the Borrower, the “Companies” and each, a “Company”) and Credit Suisse AG,
Cayman Islands Branch, as collateral agent (the “Collateral Agent”)..
Capitalized terms used but not defined herein have the meanings assigned in each
Security Agreement.

I, an undersigned officer of each Company, do hereby certify on behalf of each
Company, solely in my capacity as an officer of each Company and not in my
individual capacity, as follows:

13.    Names. (a) The exact legal name of each Company, as such name appears in
its respective certificate of incorporation or comparable organizational
document, is set forth in Schedule 1(a). Each Company is the type of entity
disclosed next to its name in Schedule 1(a). Also set forth in Schedule 1(a) is
the organizational identification number, if any, Federal Taxpayer
Identification Number of each Company and the jurisdiction of formation of each
Company.

(b)    Set forth in Schedule 1(b) hereto are any other corporate or
organizational names that any Company, or any business or organization to which
any Company became the successor by merger, consolidation, acquisition, change
in form, nature or jurisdiction of organization or otherwise at any time in the
past five years, has had in the past five years, together with the date of the
relevant change.

(c)    Set forth in Schedule 1(c) is a list of all other names (including trade
names or similar appellations) currently used by any Company. Also set forth in
Schedule 1(c) is the information required by Section 1 of this certificate for
any other business or organization to which each Company became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years. Except as set
forth in Schedule 1(c), no Company has changed its jurisdiction of organization
at any time during the past four months.

14.    Current Locations. (a) The chief executive office of each Company is
located at the address set forth in Schedule 2(a) hereto.

(b)    Set forth in Schedule 2(b) are all locations where each Company maintains
any material books or records relating to any Collateral.

(c)    Set forth in Schedule 2(c) hereto are all the other material places of
business of each Company.

(d)    Set forth in Schedule 2(d) hereto are all other material locations where
each Company maintains any of the Collateral consisting of inventory or
equipment not identified above.

15.    UCC Filings. Financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 3 have been prepared for filing in the proper Uniform
Commercial Code filing offices in the jurisdictions identified in Schedule 4
hereof.

 

Exh M-1



--------------------------------------------------------------------------------

16.    Schedule of Filings. Attached hereto as Schedule 4 is a schedule of the
appropriate filing offices for the financing statements attached hereto as
Schedule 3.

17.    Real Property. Attached hereto (a) as Schedule 5(a) is a list of all real
property owned by each Company constituting Material Real Property as of the
Effective Date and filing offices for Mortgages as of the Effective Date and
(b) as Schedule 5(b) is a list of all leases, subleases, tenancies, franchise
agreements, licenses or other occupancy arrangements to which any Company is
party as owner, lessor, sublessor, licensor, franchisor or grantor with respect
to any of the real property described on Schedule 5(a).

18.    Termination Statements. Attached hereto as Schedule 6(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 6(b) hereto with respect to each
Lien described therein.

19.    Stock Ownership and Other Equity Interests. Attached hereto as Schedule
7(a) is a true and correct list of each of all of the authorized, and the issued
and outstanding, stock, partnership interests, limited liability company
membership interests or other equity interest of each Company and its
Subsidiaries and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests. Also set forth on
Schedule 7(b) is each equity investment of each Company (other than the equity
interest set forth on Schedule 7(a)) setting for the percentage of such equity
interest pledged under the Security Agreement.

20.    Instruments and Tangible Chattel Paper. Attached hereto as Schedule 8 is
a true and correct list of all promissory notes, instruments (other than checks
to be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the Effective Date having an aggregate value or face amount in excess of
$25,000,000, including all intercompany notes between or among any two or more
Companies.

21.    Intellectual Property. Attached hereto as Schedule 9(a) is a schedule
setting forth all of each Company’s Patents, Patent Licenses, Trademarks and
Trademark Licenses (each as defined in the Security Agreement) registered with
the United States Patent and Trademark Office, and all other Patents, Patent
Licenses, Trademarks and Trademark Licenses, including the name of the
registered owner and the registration number of each Patent, Patent License,
Trademark and Trademark License owned by each Company. Attached hereto as
Schedule 9(b) is a schedule setting forth all of each Company’s United States
Copyrights and Copyright Licenses (each as defined in the Security Agreements),
and all other Copyrights and Copyright Licenses, including the name of the
registered owner and the registration number of each Copyright or Copyright
License owned by each Company.

22.    Commercial Tort Claims. Attached hereto as Schedule 10 is a true and
correct list of all Commercial Tort Claims (as defined in the Security
Agreement) held by each Company in excess of $25,000,000, including a brief
description thereof.

23.    Letter-of-Credit Rights. Attached hereto as Schedule 11 is a true and
correct list of all Letters of Credit issued in favor of each Company, as
beneficiary thereunder, having an aggregate value or face amount in excess of
$25,000,000.

 

M-2



--------------------------------------------------------------------------------

24.    Deposit Accounts, Securities Accounts and Commodity Accounts. Attached
hereto as Schedule 12 is a true and complete list of all Deposit Accounts,
Securities Accounts and Commodity Accounts (each as defined in the Security
Agreement) maintained by each Company, including the name of each institution
where each such account is held, the name of each such account and the name of
each entity that holds each account.

[The Remainder of this Page has been intentionally left blank]

 

M-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed this Perfection Certificate as of the
date first above written.

 

UGI Energy Services, LLC,

as the Borrower

By:  

 

 

Name:  Joseph J. Hartz

 

Title:   President

[•],

as a Grantor

By:  

 

  Name:   Title:

[Signature Page to Perfection Certificate]

 



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

 

Type of Entity

 

Registered

Organization

(Yes/No)

 

Organizational

Number

 

Federal Tax Payer

Identification Number

 

State of Formation

                                                           

 



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company

  

Prior Name

  

Date of Change

                 

 



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

 

Name

  

Jurisdiction/County

              

 



--------------------------------------------------------------------------------

Schedule 2(a)

Chief Executive Offices

[Address]

 



--------------------------------------------------------------------------------

Schedule 2(b)

Location of Books

[Address]

 



--------------------------------------------------------------------------------

Schedule 2(c)

Other Places of Material Business

[Address]

 



--------------------------------------------------------------------------------

Schedule 2(d)

[Address]

 



--------------------------------------------------------------------------------

Schedule 3

Copy of Financing Statements To Be Filed

See attached.

 



--------------------------------------------------------------------------------

Schedule 4

Filings/Filing Offices

 

Type of Filing

  

Entity

  

Filing Office

UCC-1 Financing Statement       UCC-1 Financing Statement       UCC-1 Financing
Statement       UCC-1 Financing Statement       UCC-1 Financing Statement      
UCC-1 Financing Statement       UCC-1 Financing Statement       UCC-1 Financing
Statement       UCC-1 Financing Statement       UCC-1 Financing Statement      
UCC-1 Financing Statement       UCC-1 Financing Statement       UCC-1 Financing
Statement       UCC-1 Financing Statement       UCC-1 Financing Statement      
UCC-1 Financing Statement       Intellectual Property Filing       Intellectual
Property Filing       Intellectual Property Filing      

 



--------------------------------------------------------------------------------

Schedule 5(a)

Owned Real Property

 

Entity of Record

 

Address

 

City

 

County

 

State

 

Filing Office

                                       

Schedule 5(b)

Leases

[                         ]

 



--------------------------------------------------------------------------------

Schedule 6(a)

Copy of Termination Statements To Be Filed

See attached.

 



--------------------------------------------------------------------------------

Schedule 6(b)

Termination Statement Filings

[                    ]

 



--------------------------------------------------------------------------------

Schedule 7(a)

Equity Interests of Companies and Direct Subsidiaries

 

Record Owner

 

Entity Owned

 

No. of

Shares/Units

or Percent

Owned

 

Certificate No.

 

No. of

Shares/Units

or Percent

Pledged

                                                                               
               

 



--------------------------------------------------------------------------------

Schedule 7(b)

Other Equity Interests

 

Current Legal Entities Owned

  

Record Owner

  

No. Shares/Interest

  

Percent Pledged

                 

 



--------------------------------------------------------------------------------

Schedule 8

Instruments and Tangible Chattel Paper

[                    ]



--------------------------------------------------------------------------------

Schedule 9(a)

Intellectual Property Filings

Patents and Trademarks

U.S. TRADEMARK REGISTRATIONS

 

    

Trademark

  

Registration Number

  

Registration Date

  

Owner

4.             5.             6.            

U.S. TRADEMARK APPLICATIONS

 

    

OWNER

  

TITLE

  

APPLICATION NUMBER

3.          4.         

TRADEMARK LICENSES

 

Name of
Agreement

  

Parties
Licensor/Licensee

  

Date of
Agreement

  

Subject
Matter

                                                              

U.S. PATENTS

 

    

Patent No.

    

Issued

    

Expiration

    

Title

  

Owner

3.                4.               

U.S. PATENT APPLICATIONS

 

Case No.

  

Serial No.

  

Date

  

Filing Title



--------------------------------------------------------------------------------

PATENT LICENSES

 

Name of Agreement

  

Parties
Licensor/Licensee

  

Date of Agreement

  

Subject
Matter

                                                              



--------------------------------------------------------------------------------

Schedule 9(b)

Copyrights

U.S. COPYRIGHT REGISTRATIONS

 

    

Registration No.

  

Registration Date

  

Title

  

Owner

3.             4.            

U.S. COPYRIGHT APPLICATIONS

 

Case No.

  

Serial No.

  

Date

  

Filing Title

                 

COPYRIGHT LICENSES

 

Name of
Agreement

  

Parties
Licensor/Licensee

  

Date of
Agreement

  

Subject
Matter

                                         

v



--------------------------------------------------------------------------------

Schedule 10

Commercial Tort Claims

[                    ]



--------------------------------------------------------------------------------

Schedule 11

Letter of Credit Rights

[                    ]



--------------------------------------------------------------------------------

Schedule 12

Deposit Accounts, Securities Accounts and Commodity Accounts

 

Owner

  

Type of Account

  

Bank or Intermediary

  

Account
Numbers